UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

                        v.

 HUNTER SEEFRIED,                                      Case No. 21-cr-287 (TNM)

                        Defendant.


                                  MEMORANDUM OPINION

       Did the electoral certification on January 6, 2021 involve the “administration of justice”?

The answer determines whether significant sentencing enhancements may apply to convictions

under 18 U.S.C. § 1512(c) for obstruction of an official proceeding. In the Court’s view, the

answer is no. Text, context, and precedent show that the “administration of justice” most

naturally refers to a judicial or related proceeding that determines rights or obligations. The

electoral certification was not such a proceeding.

                                                 I.

       This Court found Hunter Seefried guilty of obstructing an official proceeding—the

electoral certification—under § 1512(c), along with four other counts. See Presentence

Investigation Report (PSR) ¶ 9; see also Tr. of Bench Trial Verdict, ECF No. 109. Hunter

Seefried was a 22-year-old forklift technician when he came to Washington on January 6. See

PSR ¶ 76; see also Def.’s Mem. in Aid of Sentencing at 15, ECF No. 114. He watched as other

protestors used a police riot shield and a wooden beam to shatter the Capitol’s large windows.

See PSR ¶ 19. He then cleared glass from a window and clambered through it, followed by other

protestors. See id. ¶¶ 19–20. Once inside the Capitol building, Seefried joined other protestors

in confronting U.S. Capitol police and even chasing an officer through the Senate corridors. See


                                                 1
id. ¶ 21. Seefried’s fellow rioters searched for Members of Congress and the location of the

certification proceeding. See id. ¶ 22.

                                                  II.

       Section 1512(c)(2) provides that “whoever corruptly . . . obstructs, influences, or impedes

any official proceeding, or attempts to do so” faces a fine or up to 20 years imprisonment. 18

U.S.C. § 1512(c)(2). The Government has charged many defendants in the January 6 cases with

violating this statute. See, e.g., United States v. Hale-Cusanelli, No. 21-cr-37, Superseding

Indictment, ECF No. 59; United States v. Reffitt, No. 21-cr-32, Second Superseding Indictment,

ECF No. 34; United States v. Rubenacker, No. 21-cr-193, Superseding Indictment, ECF No. 33.

       The “official proceeding” at issue in these cases is the certification of electoral votes.

During this proceeding, the “certificates and papers purporting to be certificates of the electoral

votes . . . [are] opened, presented, and acted upon in the alphabetical order of the States.” 3

U.S.C. § 15. Then, tellers “make a list of the votes as they [] appear” and “the result . . . [is]

delivered to the President of the Senate,” who announces the outcome of the election. Id.

Finally, a list of the votes is entered in the House and Senate journals. See id. This Court has

held—along with most other judges in this district—that the certification qualifies as an “official

proceeding” under § 1512(c). See, e.g., United States v. Hale-Cusanelli, 2022 WL 4300000, at

*1 (D.D.C. Sept. 19, 2022).

       But does the electoral certification also involve the “administration of justice”? That is a

thornier question. For defendants convicted under § 1512(c), the Government has argued that

sentencing enhancements for obstructing or interfering with “the administration of justice”

should apply. U.S.S.G. §§ 2J1.2(b)(1)(B), (b)(2). One provision triggers an eight-level

enhancement “[i]f the offense involved causing or threatening to cause physical injury to a



                                                   2
person, or property damage, in order to obstruct the administration of justice.” Id.

§ 2J1.2(b)(1)(B). And another prompts a three-level enhancement “[i]f the offense resulted in

substantial interference with the administration of justice.” Id. § 2J1.2(b)(2).

       For Seefried, this is not an academic question. If these enhancements apply, his

sentencing guideline level is 25, with a recommended sentence of 57–71 months; if they do not,

his level is 14, with a recommended sentence of 15–21 months. The Court finds that the

enhancements in §§ 2J1.2(b)(1)(B) and (b)(2) do not apply because the electoral certification

does not involve the “administration of justice.”

                                                   III.

       In interpreting the Sentencing Guidelines, the Court applies the ordinary tools of statutory

interpretation and looks to the plain meaning of its terms. Many circuits agree. See, e.g., United

States v. Savin, 349 F.3d 27, 35–36 (2d Cir. 2003); United States v. Peterson, 629 F.3d 432, 434

(4th Cir. 2011); United States v. Bustillos-Pena, 612 F.3d 863, 868 (5th Cir. 2010); United States

v. Bahhur, 200 F.3d 917, 927 (6th Cir. 2000); United States v. Smith, 989 F.3d 575, 586 (7th Cir.

2021); United States v. Collins, 754 F.3d 626, 630 (8th Cir. 2014); United States v. Kirilyuk, 29

F.4th 1128, 1137 (9th Cir. 2022).

       To discern the text’s plain meaning, courts look to dictionary definitions and analyze the

word or phrase in context. See, e.g., Kaufman v. Nielsen, 896 F.3d 475, 485–87 (D.C. Cir.

2018). The relevant context for a sentencing guideline may include the commentary. See, e.g.,

Kirilyuk, 29 F.4th at 1137–39. Finally, the Court looks to precedent to analyze how other courts

have interpreted this phrase or similar phrases.

                                                   A.

       First, text. Black’s Law Dictionary defines the phrase “administration of justice” as



                                                    3
“[t]he maintenance of right within a political community by means of the physical force of the

state” and “the state’s application of the sanction of force to the rule of right.” Administration of

Justice, Black’s Law Dictionary (11th ed. 2019). Similarly, “due administration of justice” is

defined as “[t]he proper functioning and integrity of a court or other tribunal and the proceedings

before it in accordance with the rights guaranteed to the parties.” Id. Although the Guideline

only contains the phrase “administration of justice,” not “due administration of justice,” the

Government has given the Court no reason to believe these are not closely associated phrases.

These definitions suggest that the “administration of justice” involves a judicial or quasi-judicial

tribunal that applies the force of the state to determine legal rights.

        The certification does not share the characteristics of these definitions. The best evidence

for what actually occurs during the certification is the statute proscribing its procedures. See 3

U.S.C. § 15. During the proceeding, “certificates and papers purporting to be certificates of the

electoral votes . . . [are] opened, presented, and acted upon in the alphabetical order of the

States.” Id. Then, tellers “make a list of the votes as they . . . appear” and deliver the result to

the President of the Senate after Members resolve any objections. Id. Finally, the votes are

entered in the House and Senate journals. See id.

        The certification is thus largely a ceremonial proceeding where Members and staff open,

read, list, and announce the electoral votes. See id. It takes place within the deliberative branch

of government—Congress—not the branches that typically exercise judgment (the judiciary), or

force (the executive). See generally The Federalist No. 78 (Alexander Hamilton). Congress

applies no “physical force” or “sanction of force” during the certification. And the proceeding

involves no possibility of punishment by the state, as a judicial, investigatory, or enforcement

proceeding might to “maint[ain] [] right within a political community.” Nor does the



                                                   4
certification involve the “proper functioning and integrity of a court or other tribunal . . . in

accordance with the rights guaranteed to the parties.” These definitions evoke traditional judicial

or quasi-judicial bodies that decide or maintain the legal rights of the parties before them. In

contrast, the certification confirms, announces, and officially records whom the people have

chosen to be President and Vice President. See 3 U.S.C. § 15. In other words, it commemorates

and completes the peaceful transfer of executive authority.

          Consider another relevant definition. Black’s Law Dictionary defines “obstructing the

administration of justice” and “interfering with the administration of justice” as “[t]he skewing

of the disposition of legal proceedings, as by fabricating or destroying evidence, witness-

tampering, or threatening or intimidating a judge.” Perverting the Course of Justice, Black’s

Law Dictionary (11th ed. 2019) (cross-referencing these phrases). This definition is probative

because § 2J1.2 uses the terms “obstruct” and “interference” when discussing what a defendant

might impermissibly do to the “administration of justice.”

          This definition further corroborates that the “administration of justice” involves

something like a legal proceeding, such as a trial or grand jury hearing. Obstruction or

interference with such a proceeding occurs through action that could “skew . . . the disposition.”

The definition suggests that possible actions include falsifying or destroying evidence, tampering

with witnesses, or threatening a judge. The certification does not resemble a trial or similar

judicial proceeding where evidence could be falsified or destroyed, witnesses could be tampered

with, or a judge could be intimidated so as to interfere with the disposition of parties’ legal

rights.

          Indeed, the Government could have charged Seefried with violating § 1503, a different

provision in the same statute that defines “obstruction of justice” as an act that “corruptly or by



                                                   5
threats or force, or by any threatening letter or communication, influences, obstructs, or impedes,

or endeavors to influence, obstruct, or impede, the due administration of justice.” 18 U.S.C.

§ 1503 (emphasis added). But to the Court’s knowledge, none of the January 6 defendants have

been charged under § 1503. Though the Court hesitates to derive meaning from exercises of

prosecutorial discretion, the existence of similar language elsewhere with a clear relationship to

the enhancements in § 2J1.2 is curious. The official proceeding statute under which this Court

convicted Seefried contains no such language. See 18 U.S.C. § 1512.

        To be sure, some courts have recently interpreted the “administration of justice” in

§ 2J1.2 more broadly. In United States v. Miller, another judge in this district defined the

individual words in the phrase by looking to Webster’s Third New International Dictionary. See

21-cr-75, Tr. at 16 (May 23, 2022), ECF No. 73. The court explained that “administration in this

sense means to mete out, and justice means fair treatment.” Id. The court reasoned that these

definitions are broad enough to encompass the certification because Congress was “adjudicating

in some . . . limited sense, subject to very substantial constraints, the results of the election.” Id.

        But this Court hesitates to slice and dice a term of art. “Adhering to the fair meaning of

the text (the textualist’s touchstone) does not limit one to the hyperliteral meaning of each word

in the text . . . . The full body of a text contains implications that can alter the literal meaning of

individual words.” Antonin Scalia & Brian A. Garner, Reading Law: The Interpretation of Legal

Texts 356 (2012) (Scalia & Garner); see also Bostock v. Clayton County, 140 S. Ct. 1731, 1825

(2020) (Kavanaugh, J., dissenting) (“[C]ourts must adhere to the ordinary meaning of phrases,

not just the meaning of the words in a phrase.”); William Eskridge, Interpreting Law 62 (2016)

(noting that judges should follow ordinary meaning “when two words combine to produce a

meaning that is not the mechanical composition of the two words separately”).



                                                   6
        And even if segmenting the terms of the phrase were appropriate, another legal dictionary

supports this Court’s reading. Ballentine’s Law Dictionary defines “administration” as the

“execution of a law by putting it in effect, applying it to the affairs of men.” Administration,

Ballentine’s Law Dictionary (3d ed. 1969). And it defines “justice” as “[t]hat end which ought

to be reached in a case by the regular administration of the principles of law involved as applied

to the facts.” Justice, Ballentine’s Law Dictionary (3d ed. 1969). Even separating the words

supports the reading that the “administration of justice,” as a legal term of art, refers to state

action vis-à-vis legal rights.

        In United States v. Rubenacker, another judge in this district interpreted the

administration of justice broadly to apply § 2J1.2’s enhancements to a January 6 defendant

convicted under § 1512(c). See United States v. Rubenacker, 21-cr-193, Tr. at 71–72 (May 26,

2022), ECF No. 70. In Rubenacker, the court reasoned that the Black’s Law Dictionary

definition of “administration of justice” suggests “that the state would use mechanisms, such as

the police or prosecutors, to force compliance with or maintain a right; that is not necessarily tied

to a court or a particular tribunal.” Id. at 72. The court explained that “the physical force of the

state” was present during the certification “in the form of law enforcement officers located in and

around the Capitol to secure the proceedings.” Id. at 75. And it suggested that legislators’

statutory right to object during the certification “can be analogized to evidentiary objections.”

Id. at 66.

        This Court is unconvinced. The fact that law enforcement is present at an official

proceeding—which will often be the case—surely cannot mean that the administration of justice

is occurring. Consider a presidential inauguration. Police and Secret Service are present at this

official proceeding to protect the incoming President and other distinguished attendees. But no



                                                   7
one would say that the inauguration involves the “administration of justice”; it is a ceremonial

proceeding that formally installs the Nation’s new leader.

       The definitions of the “administration of justice” discussed above suggest that a judicial

or quasi-judicial body must itself be applying the force of the state to decide legal rights, not that

force need merely be present. The Rubenacker court’s other argument—that legislators have the

right to object to the certification—also does not mean that the certification involves the

administration of justice. Simply because Members may debate whether a certified vote is

proper, and rules exist for resolving objections, does not mean they are administering justice.

Indeed, if this were the case, it is hard to imagine a congressional proceeding that would not

qualify, given that the legislative process often involves these same characteristics.

       Admittedly, the dictionary definitions here are a bit unwieldy. Dictionary definitions are

valuable because they are evidence of how ordinary speakers of language understand words and

how legal interpreters understand terms of art. But dictionaries do not end the inquiry. This is so

because not all “meanings appropriate to particular contexts are to be found in the dictionary.”

Scalia & Garner at 70.

       A reader therefore must look to context to determine “which of several possible senses a

word or phrase bears.” Id.; accord Bostock, 140 S. Ct. at 1827 (Kavanaugh, J., dissenting) (“If

the usual evidence indicates that a statutory phrase bears an ordinary meaning different from the

literal strung-together definitions of the individual words in the phrase, we may not ignore or

gloss over that discrepancy. Legislation cannot sensibly be interpreted by stringing together

dictionary synonyms of each word.” (cleaned up)); see also id. at 1766 (Alito, J., dissenting)

(“[T]he meaning of language depends on the way a linguistic community uses words and phrases

in context.”). So the Court looks to both the context in which the “administration of justice”



                                                  8
most often appears and the immediate context found in the commentary to § 2J1.2.

                                               B.

       The Court undertakes two analyses to understand how the “administration of justice” is

properly understood in context. The first uses a methodology called “corpus linguistics” to

assess the customary usage of the phrase at the time the Sentencing Commission crafted the

Guidelines. The second looks to § 2J1.2’s commentary, which the Court finds helpful but not

dispositive.

                                                1.

       Although dictionaries provide a useful starting point, “[b]ecause common words typically

have more than one meaning, you must use the context in which a given word appears to

determine its aptest, most likely sense.” Scalia & Garner at 418; see generally Stephen C.

Mouritsen, The Dictionary is Not a Fortress: Definitional Fallacies and a Corpus-Based

Approach to Plain Meaning, 2010 B.Y.U. L. Rev. 1915 (2010) (describing the shortcomings of

collecting dictionary definitions and advocating for a broader, corpus-based approach to

linguistic meaning). To understand what meaning the Guideline most naturally evokes, the

Court also looks to customary usage at the time.

       Courts may assess the customary usage of a phrase by searching relevant databases of

naturally occurring language. This method is known as corpus linguistics. “Corpus linguistics is

an empirical approach to the study of language that uses large, electronic databases” of language

gathered from sources. Thomas R. Lee & Stephen C. Mouritsen, Judging Ordinary Meaning,

127 Yale L. J. 788, 828 (2018); see also Lawrence B. Solum, Triangulating Public Meaning:

Corpus Linguistics, Immersion, and the Constitutional Record, 2017 B.Y.U. L. Rev. 1621,

1643–49 (2017) (explaining why the method helps clarify linguistic meaning).



                                                9
       Other courts have deployed corpus-based approaches to textual meaning. For example,

Justice Breyer, writing for the Court, adopted a corpus-based approach to illuminate the meaning

of the phrase “carries a firearm.” See Muscarello v. United States, 524 U.S. 125, 128–31 (1998)

(recounting the phrase in context from dictionaries, literature, and newspaper articles found in

computerized databases). Other courts have also conducted corpus-based analyses using

publicly available databases. See, e.g., Wilson v. Safelite Grp., Inc., 930 F.3d 429, 439 (6th Cir.

2019) (Thapar, J., concurring in part and concurring in the judgment); United States v. Rice, 36

F.4th 578, 583 n.6 (4th Cir. 2022); Health Freedom Def. Fund, Inc. v. Biden, No. 8:21-cv-1693,

--- F. Supp. 3d ---, 2022 WL 1134138, at *7 (M.D. Fla. Apr. 18, 2022).

       Because various publicly-available databases of language exist, see, e.g.,

https://www.english-corpora.org/; lncl8.lawcorpus.byu.edu, courts must choose a corpus

carefully. The database searched should include texts from the relevant linguistic community

that would read and understand the text at issue. Cf. Felix Frankfurter, Some Reflections on the

Reading of Statutes, 47 Colum. L. Rev. 527, 536 (1947) (explaining that texts “addressed to

specialists, [] must be read by judges with the minds of the specialists”); James A. Heilpern,

Dialects of Art: A Corpus-Based Approach to Technical Terms, 58 Jurimetrics J. 377, 389–97

(2018) (explaining the promise of a corpus-based approach for terms of art).

       The primary linguistic community using and understanding the Sentencing Guidelines is

an informed legal audience—most notably, lawyers and judges. Unlike most statutes, which are

at least theoretically intended to be read and understood by citizens, the Guidelines are a

practitioner’s guide to federal sentencing. The Court therefore focused on the Corpus of




                                                 10
Caselaw Access Project (COCAP), which compiles the text of federal and state court decisions.

See https://lncl8.lawcorpus.byu.edu/. 1

           But just in case one thinks the Guidelines should be read like criminal statutes—directed

to the general public—the Court also searched the Corpus of Historical American English

(COHA), which collects sources across genres, including fiction, magazines, newspapers, and

academic articles. Cf. Rice, 36 F.4th at 583 n.6 (looking to a database collecting “documents an

ordinary speaker of English would interact with regularly” when interpreting a criminal statute).

At the very least, it would be notable if these corpora produced wildly different results. As it

turns out, they did not.

           The Court queried the COCAP for the years 1977–1987. This period represents the

decade before and including the year in which the Commission promulgated § 2J1.2. See

U.S.S.G. § 2J1.2 (effective Nov. 1, 1987). Cf. Safelite, 930 F.3d at 444 (Thapar, J., concurring in

part and concurring in the judgment) (looking to a ten-year period to generate a sample of written

text around the time Congress first passed the relevant language). This search returned 14,118

hits, or “concordance lines.” Given such a large universe, the Court reviewed a random sample

of 375 concordance lines containing the phrase “administration of justice” to see what sorts of

official proceedings were discussed. This sample size produces a 95% confidence interval. A

random sample can be generated through the database itself by filtering for a specific number of

results.

           The most frequent usage of the “administration of justice”—about 65% of the total hits—

corresponds with the sense described above: a judicial proceeding deciding legal rights. The


1
  The Court has collected and coded the hits from the databases it queried into a spreadsheet
appended as Attachment A.


                                                   11
phrase appeared in conjunction with witness tampering, contempt of court, various evidentiary

privileges, the effect of jury instructions on court proceedings, and the conduct of juries. The

phrase also accompanies issues of judicial management, including delays in court proceedings,

repeat litigants, and even courtroom dress code. Other hits dealt with media access to judicial

proceedings. Finally, some hits reflected more general concerns about retroactivity and the

“fair,” “proper,” “effective,” or “thorough” administration of justice by courts.

       The next most common context in which the “administration of justice” appeared—

around 25% of hits—involved disciplining judges or lawyers for conduct that interfered with

judicial proceedings. Some hits referenced violations of various ethical rules, contempt of court,

recusal, disqualification of counsel, and perjury when a lawyer testified before a grand jury.

Again, the customary usage of the phrase was closely linked with judicial proceedings, or an

actor who is intimately involved with the judicial process.

       Another category of note—about 4% of hits—involved law enforcement activities. Some

hits referenced conduct such as resisting arrest. Others discussed the need for anonymous

informants to promote cooperation with law enforcement, the rationale for the exclusionary rule,

and prosecutorial discretion. One discussed setting standards for roadside intoxication tests.

These hits differed from those described above in that they did not always involve a formal

proceeding or a judicial body. But they all contemplate the state’s application of force or the

government’s role in investigating and prosecuting crimes. 2




2
  The Court identified a few other categories, all of which had only a few hits. These referred to
grand juries, bar associations, and two committees (one Congressional and the other Presidential)
that have the phrase “administration of justice” in their title. The Court also coded a few entries
as “unclear” if the context in the concordance line did not provide enough information to
categorize the entry.


                                                12
       In contrast, the least common usage of “administration of justice” was as a broad term

referring to government function generally. The Court identified three such entries out of the

375 it coded. One dealt with a public utility commission that discussed the administration of

justice in broad terms. Another noted that local commissioners’ power to issue licenses involves

the administration of justice. And another suggested that Texas counties are involved in the

administration of justice. No entries discussed a Congressional proceeding.

       This is not to say that because the administration of justice most often appeared in the

context of a judicial proceeding means that it takes on that meaning in all contexts. And of

course, the certification of electoral votes could involve the administration of justice, despite not

appearing in this sample. But the vast majority of examples in the sample shared certain

hallmarks such as action disruptive of, or prejudicial to, a court proceeding; discipline of judges

and lawyers; and conduct that would disrupt or aid law enforcement investigations. The

certification does not share these characteristics.

       Even if the proper linguistic community is not lawyers and judges, a review of a broader

set of sources does nothing to undermine the Court’s findings. Querying COHA for the same

time period returned 12 results for “administration of justice.” Though the Court hesitates to

draw conclusions from such a small sample size—four of which are from the same book—these

results largely support the Court’s prior interpretation. The phrase most often appeared in the

context of judicial decision-making, courts generally, bar associations, or law enforcement. Two

concordance lines could be interpreted as referring to government generally, and two were

unclear. These limited exceptions seem to be outliers.

       In short, there is essentially no evidence that either judges, lawyers, or speakers more

generally used the term “administration of justice” to refer to legislative proceedings like the



                                                  13
certification of the electoral count. Instead, both professional and lay speakers overwhelmingly

used this term to reference judicial proceedings or activities closely related to them. To be sure,

corpus linguistics is but one tool in the interpretative toolbox. But “[i]ts foremost value may

come in those difficult cases where . . . dictionaries diverge. In those cases, corpus linguistics

can serve as a cross-check on established methods of interpretation (and vice versa).” Wilson,

930 F.3d at 440 (Thapar, J., concurring in part and concurring in the judgment). Even though

dictionaries do not necessarily diverge here, corpus linguistics provide further evidence that the

Government is stretching the Guideline beyond its natural meaning.

                                                  2.

       The Government offers a different bit of context. It argues that the commentary to

§ 2J1.2 defines the administration of justice broadly enough to encompass the certification. See

Gov’t Mem. in Aid of Sentencing (Gov’t Mem.) at 29.

       To begin, query whether the commentary to a sentencing guideline is authoritative. See,

e.g., United States v. Winstead, 890 F.3d 1082, 1089 (D.C. Cir. 2018) (noting disagreement over

this issue). The Supreme Court held in Stinson v. United States that the commentary should “be

treated as an agency’s interpretation of its own legislative rule.” 508 U.S. 36, 44–45 (1993)

(citing Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945)). The Court explained

that commentary which “interprets or explains a guideline is authoritative unless it violates the

Constitution or a federal statute, or is inconsistent with, or a plainly erroneous reading of, that

guideline.” Id. at 38.

       Yet other circuits have explained that Stinson should be applied with care. This is so

because it rests on Seminole Rock (later called Auer) deference, which the Supreme Court

recently clarified. See generally Kisor v. Wilkie, 139 S. Ct. 2400 (2019). When Stinson was



                                                  14
decided, courts were far more willing to defer to agency interpretations of text. After Kisor, they

must be more careful to reduce ambiguity using the standard tools of statutory interpretation

before deferring. See 139 S. Ct. at 2414. “Congress has delegated substantial responsibility to

the Sentencing Commission, but, as the Supreme Court emphasized in Kisor, the interpretation

of [the Guidelines] ultimately ‘remains in the hands of the courts.’” United States v. Nasir, 17

F.4th 459, 472 (3d Cir. 2021) (en banc) (quoting Kisor, 139 S. Ct. at 2420); see also United

States v. Riccardi, 989 F.3d 476, 485 (6th Cir. 2021) (“Kisor must awake us from our slumber of

reflexive deference to the commentary” (cleaned up)).

       And the D.C. Circuit has suggested that courts should eschew deference to the

Commission where the commentary expands the meaning of the text of the Guidelines

themselves. See Winstead, 890 F.3d at 1092 (“[S]urely Seminole Rock deference does not extend

so far as to allow [the Commission] to invoke its general interpretive authority via commentary

. . . to impose such a massive impact on a defendant with no grounding in the guidelines

themselves.”).

       But the Court need not wade into that debate. Even if § 2J1.2’s commentary bound the

Court, it supports a narrower interpretation of the “administration of justice” than the

Government offers. The commentary to § 2J1.2 provides:

       “Substantial interference with the administration of justice” includes a premature
       or improper termination of a felony investigation; an indictment, verdict, or any
       judicial determination based upon perjury, false testimony, or other false evidence;
       or the unnecessary expenditure of substantial Governmental or court resources.

U.S.S.G. § 2J1.2 cmt. n.1. The modifying phrase “substantial interference” appears only in the

three-level enhancement. Compare § 2J1.2(b)(2), with id. (b)(1)(B) (eight-level enhancement

referencing only the “administration of justice”).

       As it has in prior cases, the Government relies on the last portion of the definition, “the

                                                 15
unnecessary expenditure of substantial Governmental or court resources,” to argue that the

enhancement applies. See Gov’t Mem. at 29. According to the Government, this part of the

definition means that the “administration of justice” encompasses more than judicial

proceedings. See id. Because the rioters’ disruption of the electoral certification caused

“unnecessary expenditure of substantial Governmental . . . resources,” the argument goes, they

substantially interfered with the administration of justice. Id. While the events of January 6

caused the Government to commit significant resources—evidenced in part by the number of

cases charged in this district—this argument proves too much. If courts may enhance an

obstruction-related sentence by eleven levels any time the Government can show that the offense

caused unnecessary expenditure of its resources, “substantial interference with the administration

of justice” could encompass just about anything. Indeed, the Government could theoretically

trigger the enhancements at will.

        The Government’s reliance on the “unnecessary expenditure” clause also obscures the

rest of the definition. In short, it fails to read that phrase in context. Substantial interference

with the administration of justice also “includes a premature or improper termination of a felony

investigation; an indictment, verdict, or any judicial determination based upon perjury, false

testimony, or other false evidence[.]” U.S.S.G. § 2J1.2 cmt. n.1. This portion of the definition

fits the Court’s textual interpretation of the “administration of justice” in Part III.A. The list

refers to investigations, verdicts, and judicial determinations—all of which involve the coercive

force of the state and the actual or potential determination of legal rights in judicial or

enforcement proceedings.

        Isolating the “unnecessary expenditure of substantial Governmental . . . resources” clause

also cuts out the “or court” part of the phrase. That “Governmental” appears next to “court” in a



                                                  16
phrase about “resources” suggests that the term really refers to prosecutorial resources rather

than the expenditure of resources by any public agency. See Scalia & Garner at 195–98

(explaining that words “associated in a context suggesting that [they] have something in common

. . . should be given related meanings” under the canon noscitur a sociis). After all, a broad

definition of “Governmental” would include court resources, rendering the phrase “or court”

superfluous. See id. at 176–79 (explaining that under the surplusage canon, “courts must . . .

lean in favor of a construction which will render every word operative, rather than one which

may make some idle and nugatory” (citation omitted)). That the other portions of the definition

also refer to judicial-like proceedings bolsters this conclusion.

       More, the Government ignores another section of the commentary that lists exemplar

offenses to which this Guideline applies. See U.S.S.G. § 2J1.2 cmt., Background. These

offenses fit with the Court’s definition of “administration of justice” in Part III.A. For example:

“using threats or force to intimidate or influence a juror or federal officer; obstructing a civil or

administrative proceeding; stealing or altering court records; unlawfully intercepting grand jury

deliberations . . . [and] using intimidation or force to influence testimony [or] alter evidence[.]”

Id. All the examples that the Commission provides evoke traditional notions of judicial or

enforcement proceedings and are consistent with the Court’s corpus linguistics analysis. None of

them relate to a legislative proceeding.

       True, the commentary cross-references § 1512, along with a slew of other statutes. See

U.S.S.G. § 2J1.2 cmt, Statutory Provisions. But that does not mean that the three- and eight-

point enhancements apply to every situation in which the Government charges § 1512(c)—only

that they could apply at times. Indeed, the mine run of § 1512(c) cases may well qualify for the

§ 2J1.2(b)(1)(B) and (b)(2) enhancements. For there are many “official proceedings” that



                                                  17
involve the official application of force to decide legal rights, like a trial. But the key here is that

the electoral certification is not one such proceeding. It does not qualify for these enhancements

because it involves no judicial or quasi-judicial application of force to decide or maintain legal

rights.

                                                   C.

          Finally, precedent. Seefried cites decisions that he claims limit the “administration of

justice” to “judicial or grand jury proceedings.” Def.’s Mem. at 4. The Government counters

that other courts have applied the enhancement to proceedings that would not fit Seefried’s

“narrow definition.” Gov’t Mem. at 30.

          Seefried cites United States v. Aguilar, in which the Supreme Court construed the phrase

“due administration of justice” in another section of the same statute, 18 U.S.C. § 1503. See 515

U.S. 593, 598–99 (1995). Section 1503 makes it a crime to “corruptly . . . influence[], obstruct[],

or impede[], or endeavor[] to influence, obstruct, or impede, the due administration of justice[.]”

18 U.S.C. § 1503. This particular clause in the statute follows other prohibited conduct, most of

which pertain to judicial proceedings. See id. (forbidding the influencing, intimidating, or

impeding any juror or officer who may be “serving at any examination or other proceeding

before any United States magistrate judge or other committing magistrate,” or injuring any such

officer).

          In Aguilar, the Court held that a man who made false statements to FBI agents—a

potential grand jury witness—did not violate § 1503. See Aguilar, 515 U.S. at 599. The Court

reasoned that the FBI agents were not an “arm of the grand jury” and that grand jury had not

“even summoned them to testify.” Id. at 600. Because the defendant did not know that his false

statements were likely to affect the grand jury proceeding, the Court explained that he could not



                                                   18
be found guilty for “imped[ing] the due administration of justice.” Id. at 599–601. Ultimately,

Aguilar’s reasoning suggests that the “administration of justice” in § 1503 is analogous to a

“judicial or grand jury proceeding.” Id. at 599.

        Seefried also cites various appellate decisions that follow Aguilar to interpret the “due

administration of justice” in § 1503 to mean “interfering with the procedure of a judicial hearing

or trial.” United States v. Richardson, 676 F.3d 491, 502–03 (5th Cir. 2012); see also United

States v. Brenson, 104 F.3d 1267, 1280 (11th Cir. 1997) (“Section 1503 employs the term ‘due

administration of justice’ to provide a protective cloak over all judicial proceedings.”); cf. United

States v. Warlick, 742 F.2d 113, 115–16 (4th Cir. 1984) (“[O]bstruction of the administration of

justice requires . . . some act that will . . . thwart the judicial process.”).

        Admittedly, terms may carry different meanings in a statute versus a guideline. See, e.g.,

DePierre v. United States, 564 U.S. 70, 88 (2011). But Aguilar’s reasoning, and that of the

circuit courts following it, is still a building block in the wall of evidence supporting the reading

that the “administration of justice” involves a judicial or quasi-judicial proceeding applying the

force of the state to decide legal rights.

        The cases the Government cites do not cast doubt on this Court’s interpretation of the

“administration of justice.” See Gov’t Mem. at 30. Indeed, many of its authorities involve

judicial or investigative proceedings from which punishment could follow. See, e.g., United

States v. Pegg, 812 F. App’x 851, 860 (11th Cir. 2020) (defendant’s action “prevented the

government from prosecuting” another investigative target); United States v. Atl. States Cast Iron

Pipe Co., 627 F. Supp. 2d 180, 200–04 (D.N.J. 2009) (defendants’ actions obstructed agency’s

efforts to investigate a deadly accident); United States v. Weissman, 22 F. Supp. 2d 187, 194–98

(S.D.N.Y. 1998) (defendant withheld subpoenaed documents from an investigative congressional



                                                    19
committee and lied at his deposition). And even the case it cites that is furthest from a judicial

proceeding still involved a law enforcement investigation. See United States v. Ali, 864 F.3d

573, 574 (7th Cir. 2017) (affirming application of the three-level administration of justice

enhancement where man absconded abroad with children and several federal agencies and agents

worked for days to complete his seizure). This Court’s interpretation fits comfortably alongside

these holdings.

       Finally, though it is historical rather than legal precedent, recall that the phrase

“administration of justice” appears in one of our seminal founding documents: the Declaration of

Independence. And it does so in the context of judicial proceedings. In castigating King George

III, Thomas Jefferson wrote: “He has obstructed the Administration of Justice, by refusing his

Assent to law for establishing Judiciary powers. He has made Judges dependent on his Will

alone, for the tenure of their offices, and the amount and payment of their salaries.” The

Declaration of Independence para. 8 (U.S. 1776). In short, text, context, and precedent suggest

that the Government reads the “administration of justice” too broadly.

                                              *   *    *

       An inconsistency in the Government’s litigating position also bears noting. January 6

defendants have argued in motions to dismiss their indictments that they have not violated §

1512(c) because the statutory phrase “official proceeding” only references proceedings that

involve the administration of justice, and the electoral certification does not. See, e.g., United

States v. Sandlin, 575 F. Supp. 3d 16, 23–24 (D.D.C. 2021). Seefried made the same argument

here. See Mot. to Dismiss at 2, ECF No. 36.

       The Government has argued in opposition that § 1512(c) “operates as a catch-all to cover

otherwise obstructive behavior that might not constitute a more specific” obstruction offense—



                                                  20
such as obstruction of the administration of justice. See Opp’n to Mot. to Dismiss at 7–8, ECF

No. 44. Most judges in this district have agreed. See, e.g., United States v. Montgomery, 578 F.

Supp. 3d 54, 61–65 (D.D.C. 2021) (explaining that Congress does not engage in the

administration of justice). The Government cannot have its cake and eat it too. It would be

incongruous for this Court to say pre-trial that the “official proceeding” of the electoral

certification is more expansive than proceedings only involving the administration of justice, but

then turn around at sentencing to say the opposite.

       It is the Government’s burden to prove that a sentencing enhancement applies. See

United States v. Bapack, 129 F.3d 1320, 1324 (D.C. Cir. 1997). It has not done so here.

                                                 IV.

       The Court acknowledges that this is a close interpretative call. If the Sentencing

Commission had foreseen the Capitol breach, it may well have included “official proceeding” in

the text of § 2J1.2. But the Commission did not. Given that courts should interpret the

Guidelines using traditional tools of statutory interpretation, this Court declines to rewrite

§ 2J1.2 to say what it does not. If the Commission wishes to expand the text of the Guideline to

include official proceedings such as the electoral certification, “it may seek to amend the

language of the guidelines by submitting the change for congressional review.” Winstead, 890

F.3d at 1092.

       In the meantime, this Court may still consider the concerns underlying the Government’s

requests for these enhancements under the § 3553(a) factors at sentencing. But for all of these

reasons, the Court finds that Seefried did not obstruct, impede, or interfere with the

“administration of justice” and that the enhancements in § 2J1.2(b)(1)(B) and (b)(2) are

inapplicable.



                                                 21
      SO ORDERED.
                                               2022.10.31
                                               08:40:40 -04'00'
Dated: October 31, 2022        –––––––––––––––––––––––––––––
                                TREVOR N. McFADDEN, U.S.D.J.




                          22
                                                           Attachment A
                                                                                                                                       Classification/Desc
Year   Corpus   Source or Source Type              Excerpt of Concordance Line                          Contextual summary
                                                                                                                                             ription
                                        As we said in both Benoit and Ross , in determin
                Maine, In the Matter of ing appropriate disciplinary sanctions , we must Considering appropriate sanctions for
                Ronald L. KELLAM,       be careful to assure the orderly administration of a judge whose discourtesy to parties Judicial discipline,
  1986 COCAP    503 A.2d 1308           justice in the public interest .                   rose to violation of the Judicial Code. judicial proceeding
                                          We agree with the finding of the hearing board th
                                          at the respondent ’s conduct violated C.R.C.P. 24
                                          1.6 and the following disciplinary rules in the Co
                                          de of Professional Responsibility : DR 1 -
                                           102 ( A ) ( 1 ) ( a lawyer shall not violate a disci
                                          plinary rule ) ; DR 6 -
                                           101 ( A ) ( 2 ) ( a lawyer shall not handle a legal
                                          matter without preparation adequate in the circu
                                          mstances ) ; DR 6 -
                                           101 ( A ) ( 3 ) ( a lawyer shall not neglect a legal
                                           matter entrusted to him ) ; DR 7 -
                                           101 ( A ) ( l ) ( a lawyer shall not intentionally fa
                                          il to seek the lawful objectives of his client ) ; D
                                          R7-
                Colorado, The PEOPLE 101 ( A ) ( 3 ) ( a lawyer shall not prejudice or d
                of the State of Colorado, amage his client during the course of the professi
                Complainant, v. Thomas onal rela tionship ) ; and DR 1 -
                H. MAY, Attorney-          102 ( A ) ( 5 ) ( a lawyer shall not engage in con Finding lawyer's failure to apprise
                Respondent, 745 P.2d duct that is prejudicial to the administration of ju client of case status violated state         Discipline of lawyer,
  1987 COCAP    218                       stice ) .                                              professional conduct rules.           judicial proceeding

                Texas, Phil P. O’NEAL,
                Appellant, v. The         Nevertheless , there comes a time when the order
                COUNTY OF SAN             ly administration of justice requires that the appe Discussing failure of court reporter
                SABA, Appellee, 577       llate process be not delayed further by the absenc timely to prepare statement of facts      Judicial proceeding,
  1979 COCAP    S.W.2d 795                e of the statement of facts .                       needed for appeal.                       not delaying
                Michigan, PEOPLE v.
                KAMIN; PEOPLE v.           In Rich , this Court refused retroactive applicatio
                AUSTIN; PEOPLE v.         n of a jury instruction on the defense of intoxicati
                CARGILL; PEOPLE v.        on and specific intent because of the marked effe
                HARRISON, 405 Mich.       ct on the administration of justice in view of the Discussing reasons for a new rule's       Judicial proceeding,
  1979 COCAP    482                       profound reliance on the old rule .                  exclusively prospective application     jury instruction
                Illinois,
                INTERNATIONAL            Although summary judgment is an important tool
                SOCIETY FOR               in the administration of justice and its use encou
                KRISHNA                  raged in proper cases ( Fooden v. Board of Gover
                CONSCIOUSNESS,           nors ( 1971 ) , 48 Ill. 2d 580 , 586 , 272 N.E. 2d
                INC., Plaintiff-         497 ; Allen v. Meyer ( 1958 ) , 14 Ill. 2d 284 , 29
                Appellant, v. THE        2 , 152 N.E. 2d 576 ) , courts must remain cautio
                CITY OF EVANSTON         us not to preempt the right to trial by jury where
                et al., Defendants-      a material dispute may exist ( Anderson v. Doric
                Appellees, 53 Ill. App.  k ( 3rd Dist . 1975 ) , 28 Ill . App . 3d 225 , 227 ,   Discussing impropriety of grant of
  1977 COCAP    3d 443                    327 N.E. 2d 541 ) .                                    summary judgment below.               Judicial proceeding
                                         Because the issue has potentially far -
                D. Mass., UNITED          reaching ramifications with respect to the orderl      Asserting the ability of the court to
                STATES of America v. y and effective administration of justice in the di         defer ruling on an evidentiary motion Judicial proceeding,
                John R. BARLETTA, strict court , it is appropriate that this court detail        against Government's contrary         judicial power &
  1980 COCAP    500 F. Supp. 739         the basis for its determination .                       argument.                             prerogative
                                         The imposition of the ethical obligation of honest
                                         y upon lawyers under DR 1 -
                Kansas, State of Kansas, 102 ( A ) ( 4 ) and subsequent discipline for viol
                Petitioner, v. J. R.     ation of the rule is permissible and may be neces       Discussing tenstion between ethical
                Russell, Respondent,     sary in the interests of the administration of justi    rules and lawyer's First Amendment
  1980 COCAP    227 Kan. 897             ce .                                                    rights.                               Discipline of lawyer
                                     A literal interpretation of Article I , § 22 of the C
                                    onstitution of North Dakota would wreak havoc
                                    with established judicial practices in that it would
             N. Dakota, KFGO         allow public access to all phases of the administr
             RADIO, INC. and        ation of justice , including chambers ’ conference
             WDAY, Inc., Plaintiffs s , plea bargaining and settlement conferences , a
             and Appellees, v.      doption proceedings , those juvenile proceedings Discussing ramifications of state                 Judicial proceeding,
             Cynthia ROTHE, 298 presently closed , grand jury proceedings , and ap constitutional provision concerning                 judicial power &
1980 COCAP   N.W.2d 505             pellate court conferences .                            public's access to proceedings.             prerogative
                                       “ In a proceeding in which the Commission finds
                                        that : ( 1 ) the subject matter is generally known
                                       to the public ; ( 2 ) there is broad public interest ;
                                        ( 3 ) confidence in the administration of justice i
                                       s threatened due to lack of public information co
                                       ncerning the status and conduct of the proceedin
                                       g ; and ( 4 ) the public interest in maintaining co
                                       nfidence in the judicial office and the integrity of
                                        the administration of justice requires that some o
                                       r all aspects of such proceeding should be publicl
                                       y conducted or otherwise reported or disclosed to
                                        the public , the requirement of confidentiality m
                                       ay , to the extent determined by the Commission
                                       , be modified with respect to said proceeding ; an
             Cal., Mosk v. Superior    d , after completion of the investigation , a public     Discussing when the Commission on
             Ct. of Los Angeles         hearing shall be held and shall be publicly condu       Judicial Performance may allow         Judicial proceeding,
1979 COCAP   Cnty, 25 Cal. 3d 474      cted .                                                   disciplinary hearings to be public.    discipline, judge
                                       ( 3 ) The misbehavior of any person in the presen
             Pa., Smith v. Mason,      ce of the court , thereby obstructing the administr      Discussing when a person may be        Judicial proceeding,
1984 COCAP   328 Pa. Super. 314        ation of justice .                                       found in criminal contempt of court.   contempt
                                     After reviewing the record , we conclude that cau
                                     se for discipline has been established and a publi
                                     c censure is the appropriate discipline . In the for
                                     mal complaint you were charged with violating R
                                     ule 241 ( B ) , C.R. C.P. , and the Code of Profes
                                     sional Responsibility , DR 1 -
                                      102 ( A ) ( 5 ) , DR 6 -
                                      101 ( A ) ( 3 ) , and DR 7 -
                                      101 ( A ) ( 2 ) and ( 3 ) , by reason of the followi
                                     ng acts : ( 1 ) neglecting a legal matter entrusted t
                                     o you ; ( 2 ) failing to carry out a contract of emp
                                     loyment entered into with a client for professiona
                                     l services ; ( 3 ) causing damage or prejudice to a
                                      client during the course of your professional rela Concluding public censure was the
             Colo., People v.        tionship ; and ( 4 ) engaging in conduct that was appropriate discipline for a dilatory           Judicial proceeding,
1981 COCAP   Gottsegen, 623 P.2d 878 prejudicial to the administration of justice .        and otherwise negligent attorney.           discipline, lawyer

                                       It was for this reason that a separate standard for
                                       misbehavior , " conduct prejudicial to the admini
                                       stration of justice by bringing the judicial office i
                                       nto disrepute , ” was deleted by the Senate Judici
             DDC, Hastings v.          ary Committee for fear that such a general disrep        Limiting a statute controlling
             Judicial Conf. of the     ute standard directly embodied in the statute coul       censurable judicial behavior to that
             United States, 593 F.     d be used to intrude into a judge ’s personal life       which would interfere with judge's     Judicial proceeding,
1984 COCAP   Supp. 1371                unrelated to his or her judicial conduct .               duties or taint public's perception.   discipline, judges

                                       The proper administration of justice necessitates
             Ind., In re Colestock,    the maintenance of independent professional jud Finding that a lawyer violated rules of Judicial proceeding,
1984 COCAP   461 N.E.2d 137            gment by a lawyer on behalf of his client .       professional responsibility.          discipline, lawyer

             Wash., In re              Further , the holding of a private hearing would h
             Disciplinary Proceeding   ave damaged the public 's confidence in the admi
             against Mark S. Demig,    nistration of justice and led to suspicions as to th Finding appropriate the procedure of a
1987 COCAP   108 Wash. 2d 82           e objectiveness of the hearing .                     judicial conduct proceeding below.     Judicial proceeding
                                     The Independent Counsel relies on a single quota
                                     tion plucked from Blackmer v. United States , 28
                                     4 U.S. 421 , 438 , 52 S.Ct . 252 , 255 , 76 L.Ed .
                                     375 ( 1932 ) : " one of the duties which the citize
                                     n owes to his government is to support the admin
                                     istration of justice by attending its courts and givi Rejecting government's request to
             DDC, In re Sealed Case, ng his testimony whenever he is properly summo subpoena potentially self-                           Judicial proceeding,
1987 COCAP   832 F.2d 1268           ned . "                                               incriminating documents.                      court procedure

                                        In order to promote the expeditious administratio
             N.C., LEA COMPANY          n of justice , we elect to exercise the rarely used
             v. NORTH CAROLINA          general supervisory powers given this Court in ar
             BOARD OF                   ticle IV , section 12 ( 1 ) of the Constitution of N                                             Judicial proceeding,
             TRANSPORTATION,            orth Carolina and choose to address two collatera                                                powers &
1986 COCAP   317 N.C. 254               l issues not raised by the parties .                   Guiding determination of damages.         prerogatives
                                        On the other hand , there are other dining occasio
                                        ns that support activities germane to the State Ba
                                        r ’s performance of its duties in the improvement
             Mich., Falk v. State Bar     of the administration of justice and the advance     Assessing propriety of judges at          Bar association
1981 COCAP   of Mich., 411 Mich. 63     ment of jurisprudence .                                various social functions.                 regulating judges
                                        The concluding clause of the statute penalizes an
                                        yone who “ corruptly ... endeavors to influence ,      Outlining provisions of s. 1503 against
             E.D. Va., U.S. v. Caron,   obstruct , or impede , the due administration of j     improper influence of witness, juror, Judicial proceeding,
1982 COCAP   551 F. Supp. 662           ustice . ”                                             or court official.                      perjury
                                        The administration of justice would be greatly bu
                                        rdened if required to accommodate separate trials
                                          in all cases where multiple parties have participa
                                        ted in a criminal offense and where one or more
                                        have confessed to its commission . " State v. Fer
                                        guson , 3 Wn . App . 898 , 906 , 479 P. 2d 114 (
             Wash., State v. Samsel,    1970 ) , review denied , 78 Wn .2 d 996 ( 1971 )       Finding no error in refusal to grant      Judicial proceeding,
1985 COCAP   39 Wash. App. 564          .                                                      motion to sever.                          court procedure
                                        The committee found that respondent had violate        Finding violation of professional rules
             Pa., In Re Anonymous       d D.R. 1 -                                             requiring lawful behavior where
             No. 60 D.B. 83, 33 Pa.       102 ( A ) ( 5 ) in that his conduct was prejudicia   lawyer consumed drugs and consorted       Judicial proceeding,
1984 COCAP   D. & C.3d 187              l to the administration of justice .                   with drug dealers.                        discipline, lawyer

                                        The Commission , based upon its findings of con
                                        duct prejudicial to the administration of justice w
                                        hich brings the judicial office into disrepute , as
             Miss., In re Inquiry       opposed to willful misconduct in office , has dete
             Concerning County          rmined that a public reprimand is an appropriate
             Court Judge Kelly          sanction finding that this case is somewhat simila Describing appropriate sanctions for
             COLLINS, 524 So. 2d        r to the trilogy of check collecting cases filed by t personal use of labor of county            Judicial proceeding,
1987 COCAP   553                        he Commission .                                       prisoners.                                 discipline, judge
                                    In a mandamus action in which petitioner seeks t
                                    o have discovery orders involving a claim of priv
                                    ilege reviewed , we have held that review is appr
                                    opriate when : “ ‘ ( 1 ) disclosure of the allegedly
                                     privileged or confidential information renders i
                                    mpossible any meaningful appellate review of th
                                    e claim of privilege or confidentiality ; and ( 2 ) t
                                    he disclosure involves questions of substantial im
                                    portance to the administration of justice . ’ ” Unit
                                    ed States v. West , 672 F. 2d 796 , 798 -
                                     99 ( 10th Cir .1982 ) ( quoting United States v.
                                    Winner , 641 F. 2d 825 , 830 ( 10th Cir .1981 ) (
                                    quoting Iowa Beef Processors , Inc. v. Bagley , 6
             C.A. 10,               01 F. 2d 949 ( 8th Cir .1979 ) ) , cert . denied , 4
             Barclaysamerican Corp. 57 U.S. 1133 , 102 S.Ct . 2959 , 73 L.Ed .2 d 13                                                     Judicial proceeding,
1984 COCAP   v. Kane, 746 F.2d 653 50 ( 1982 ) .                                          Refusing to breach judicial privilege.         discipline, judge
                                       It is very obvious that the public policy which re
                                      nders the protection of witnesses necessary for th
                                      e administration of justice must as a necessary co
                                      nsequence involve that which is a step towards a         Upholding absolute privilege for
                                      nd is part of the administration of justice — nam        defamatory statements in documents
             Md., Adams v. Peck,      ely , the preliminary examination of witnesses to        prepared for use inlitigation but not   Judical proceeding,
1980 COCAP   288 Md. 1                fínd out what they can prove .                           filed.                                  procedure
                                      In our judgment the court ’s order requiring appe
                                      llant to wear a tie in court was a simple requirem
             Ak., Friedman v.         ent bearing a reasonable relationship to the prope                                               Judicial proceeding,
             District Court, 611 P.2d r administration of justice in that court . ” Id . at    Upholding court's requirements of       powers &
1980 COCAP   77                       23 .                                                     minimum standards of dress.             prerogatives
                                      “ This was in disobedience to a lawful order , or
                                      a command , if you want to call it that , of the co      Reviewing proceedings below to find
             Ga., Dowdy v. Palmour, urt , which tended to obstruct the administration          in contempt attornets who did not   Judicial proceeding,
1982 COCAP   164 Ga. App. 804         of justice .                                             stand to reply to the court.        discipline, lawyer

                                    Finally , the Magistrate concluded that no conditi
                                    on or combination of conditions would assure the
             D. P.R., U.S. v.        safety of the Government ’s witnesses and the c                                                   Judicial proceeding,
             Acevedo-Ramos, 600 F. ommunity or insure the proper administration of Reviewing magistrate judge's pretrial               powers &
1984 COCAP   Supp. 501              justice in defendant ’s case .                     detention of witness.                           prerogatives
             CITY CONSUMER
             SERVICES, INC.,
             Plaintiff, v. David G.                                                                                                    Judicial proceeding,
             HORNE, et al.,         Disqualification will not hinder the efficient adm Consdering motion to disqualify                 powers &
1983 COCAP   Defendants             inistration of justice                             counsel.                                        prerogatives

                                        The term " serious crime " shall include any felo
                                        ny and any lesser crime a necessary element of w
                                        hich , as determined by the statutory or common
                                        law definition of such crime , involves improper
                                        conduct as an attorney , interference with the ad
                                        ministration of justice , false swearing , misrepre
                                        sentation , fraud , willful failure to file income ta
                                        x returns , deceit , bribery , extortion , misapprop
             D.C., In re James D.       riation , theft , or an attempt or a conspiracy or so Considering whether conduct of
             Hutchinson, 518 A.2d       licitation of another to commit a " serious crime . attorney was "serious crime" requiring Judicial proceeding,
1986 COCAP   995                         ”                                                    disbarment.                          discipline, lawyer
             Fla., Petition of
             SUPREME COURT
             SPECIAL
             COMMITTEE FOR
             LAWYER
             DISCIPLINARY
             PROCEDURES TO
             AMEND                                                                             Describing goals of program providing
             INTEGRATION RULE,                                                                 for deposition of clients' common trust
             ARTICLE II AND       The goals of the Court ’s program are to improve             funds in savings accounts, interest
             ARTICLE XI, 373 So. the administration of justice in this state and to e          payable to programs designed to         Judicial proceeding,
1979 COCAP   2d 1                 xpand the delivery of legal services to the poor .           benefit the public.                     policy

                                        Although the court concluded that “ there was an
                                        ample independent source of identification ” , it a
                                        dded that it was so tainted by duress and imprope
             D.C., U.S. v. Walton,      r suggestiveness “ that it would . be an aberration    Describing reasoning to forbid in-      Judical proceeding,
1979 COCAP   411 A.2d 333                in the administration of justice ” to permit it .     court identification.                   procedure
                                        Courts exist for the administration of justice , an
                                        d in the conduct of trials in general much must ,
                                        of necessity , and in the very nature of things , be
                                         left to the discretion of the court charged with th
                                        e duty of administering justice , and having the i
             Ala., Hall v. State, 377   nherent power to regulate such matters in the tria     Explaining finding of no abuse of       Judical proceeding,
1979 COCAP   So. 2d 1123                l forum .                                              discretion below.                       procedure
                                      Therefore , we sustain charge II , but only insofa
                                     r as it charges respondent with engaging in " con
                                     duct that is prejudicial to the administration of ju
                                     stice ” ( DR 1 -
                                      102 [ A ] [ 5 ] ) and " [ c ] onceal [ ing ] or kno
                                     wingly fail [ ing ] to disclose that which he is req Upholding sanction for failure to
             N.Y., In re Devine, 128 uired by law to reveal ” ( DR 7 -                    comply with subpoena of documents          Judicial proceeding,
1987 COCAP   A.D.2d 1024              102 [ A ] [ 3 ] ) .                                 as predicate to censure.                   discipline, lawyer
                                       The hearing committee found that while respond
                                       ent had not violated Disciplinary Rule 1 -
                                        102 ( A ) ( 3 ) , which provides for illegal condu
                                       ct involving moral turpitude , it did find that resp
                                       ondent violated Rules of Professional Responsibi
                                       lity D.R. 1 -
                                        102 ( A ) ( 4 ) , in that he had engaged in conduc
                                       t amounting to a form of misrepresentation , D.R
                                       .1-
                                        102 ( A ) ( 5 ) , in that he had engaged in conduc
                                       t that is prejudicial to the administration of justic
                                       e , and D.R. 1 -
                                        102 ( A ) ( 6 ) , in that he had engaged in conduc      Characterizing behavior of lawyer
             Pa., In re Anonymous      t that adversely reflects on his fitness to practice l   who misrepresented facts in          Judicial proceeding,
1978 COCAP   No. 25 D.B. 77            aw :                                                     transaction.                         discipline, lawyer
                                       " This is a serious crime because the true admini
             C.A. 2, U.S. v. Assi,     stration of justice is the cornerstone of all our lib
1984 COCAP   748 F.2d 62               erties .                                         Judge providing jury instructions            Judicial proceeding
             N.Y., People v.                                                            Discussing incentives back of
             Grissom, 128 Misc. 2d     Requiring the party who wants the minutes to ord production requirements as between           Judicial proceeding,
1985 COCAP   246                       er them promotes the administration of justice . parties.                                     procedure

                                      Bredemann v. Bredemann , 253 Minn. 21 , 24 -
                                       5 , 91 N.W. 2d 84 , 87 ( 1958 ) stated the rule th
                                      at dissolution judgments may be set aside “ unde
                                      r such circumstances as amount to a fraud on the
                                      court and the administration of justice . * * * To
             Minn., In re Marriage of be fraud on the court and the administration of ju
             Adams, 393 N.W.2d        stice , there must be found to be fraud on [ the wi                                            Judicial proceeding,
1986 COCAP   508                      fe ] . "                                            Explaining controlling precedent.          procedure

                                  We are also conscious of undue delays in the ad
                                  ministration of justice produced by unnecessary t
                                  rials , and also of the crushing financial burdens                                     Judicial proceeding,
             C.A. 3, U.S. v.      placed on the taxpayers who ultimately pay the e Rejecting judicial economy arguments powers &
1978 COCAP   Moskow, 588 F.2d 882 xpenses of federal criminal litigation .           against allowing conditional pleas. prerogatives
                                      The obstruction of justice predicate contained in
                                      paragraph 5 provides : It was part of the pattern o
                                      f racketeering activity that in or about September
                                       , 1981 , in the Eastern District of New York and
                                      elsewhere , that the defendants , Joseph Massino
                                      , a / k / a “ Joseph Messina , ” a / k / a “ Joseph
                                      Massina , ” a / k / a “ Joey , ” and Salvatore Vital
                                      e , a / k / a “ Sally , ” unlawfully , wilfully and kn
                                      owingly would and did corruptly endeavor to infl
                                      uence , obstruct and impede the due administrati
                                      on of justice in that the defendants would and did
                                       corruptly endeavor to counsel another person to
                                      avoid service of a grand jury subpoena , in violati
             S.D.N.Y., U.S. v.        on of Title 18 , United States Code , Section 150                                              Judicial proceeding,
1986 COCAP   Vitale, 635 F. Supp. 194 3 .                                                       Recalling the indictment.            procedure
                                      The defendant argued that he could not be guilty          Rejecting argument that grand jury
             E.D. Pa., U.S. v.        of the offense because there was no judicial proc         must have heard testimony or decided
             Simmons, 444 F. Supp. eeding pending which could be equated to an “ a              to issue subpoean before it could be
1978 COCAP   500                      dministration of justice . ”                              "obstructed."                        Grand Jury
                                       The complaint alleged that his described conduct
                                       violated DR 6 -
                                       101 ( A ) ( l ) and ( 3 ) , which provide that a la
                                      wyer shall not handle a legal matter when he kno
                                      ws , or should know , that he is not competent to
                                      do so , and that he shall not neglect a legal matter
             Ore., In re Complaint as entrusted to him . Violation of DR 1 -
             to the Conduct of         102 ( A ) ( 5 ) was also charged . That rule forbi Assessing discipline of lawyer whose
             RICHARD F. CRIST, ds a lawyer to engage in conduct that is prejudici inexperience made him incompetent
1984 COCAP   Accused, 683 P.2d 85 al to the administration of justice .                    to handle a probate.                Discipline, Lawyer

                                      As the Supreme Court noted in Northern Pipelin
                                      e Construction Co. v. Marathon Pipe Line Co. , s
                                      upra , 458 U.S. 50 at 64 , n. 15 , 102 S.Ct . 2858
             Bankr. N.D. Ga., In re at 2867 , n. 15 , 73 L.Ed .2 d 598 at 610 , n. 15 :
             Seven Springs            “ The Framers chose to leave to Congress the pre         Explaining why courts cannot arrogate Judicial proceeding,
             Apartments, Phase II,    cise role to be played by the lower federal courts       powers not given to them by           powers &
1983 COCAP   33 B.R. 458              in the administration of justice . ”                     Congress.                             prerogatives
                                      The accused ’s conduct with respect to his intera
             Ore., In re: Complaint ction with Calvin and with Wade was boorish in
             as to the Conduct of     the extreme , but the issue is whether that conduc
             WILLIAM C.               t was “ prejudicial to the administration of justice     Finding that badgering of clerks was
             ROCHAT, Accused,          ” or “ adversely reflects on his fitness to practice    prejudicial to the administration of
1983 COCAP   295 Or. 533               law ” or both .                                         justice.                               Discipline, Lawyer
                                      Certainly this court recognizes the importance of
                                      the orderly and efficient administration of justice
                                       but acknowledges the court ’s primary responsib
                                      ility of assuring individuals their rights to a prope
             E.D. Va., U.S. v. Allen, rly selected jury , based upon the Batson standar        Qualifiying criticisms of imprecion of Judicial proceeding,
1987 COCAP   666 F. Supp. 847         ds .                                                     guidance to lower courts.              procedure

             Mass., Michael J. Foley    Although the single justice was not in error , it is
             vs. Lowell Division of     appropriate that we consider the matter under our
             the District Court          broader inherent common law and constitutional
             Department, 398 Mass.       powers to supervise the administration of justice Taking cognizance of a justice's
1986 COCAP   800                         .                                                   conduct.                                 Discipline, judge

                                      But , while the mediation of courts is based upon
                                       the principle of judicial impartiality , disintereste
                                      dness , and fairness pervading the whole system
                                      of judicature , so that courts may as near as possi
                                      ble be above suspicion , there is , on the other sid
                                      e , an important issue at stake : that is , that cause
                                      s may not be unfairly prejudiced , unduly delayed
                                       , or discontent created through unfounded charg
                                      es of prejudice or unfairness made against the ju
             Pa., Commonwealth v. dge in the trial of a cause . It is of great importan
             Cherpes, 360 Pa. Super. ce to the administration of justice that such shoul       Outlining the duties and discretion of
1987 COCAP   246                      d not occur .                                            a judge to vet his own imparitality.   Discipline, judge
                                      None of these cases contains any reasoned analys
                                      is explaining why the “ administration of justice
                                      ” language should include bar proceedings . Upo
                                      n reflection , however , we conclude that it does .
             Ore., In re Complaint as Bar disciplinary proceedings , although sui gene         Asserting that bar proceedings are
             to the Conduct of        ris in nature , strongly resemble judicial proceedi      "adminsitration of justice" for
             FERRIS F. BOOTHE, ngs in that they primarily involve factual adjudic              purposes of rules of professional
1987 COCAP   Accused, 740 P.2d 785 ations .                                                    conduct.                               Discipline, lawyer

             C.A. 6, DETROIT
             POLICE OFFICERS’
             ASSOCIATION et al.,
             Plaintiffs-Appellees, v.   see also President ’s Commission on Law Enforc                                                Referencing
             Coleman A. YOUNG,          ement and the Administration of Justice , Task F                                              President's
             Mayor of the City of       orce Report : The Police 169 , 174 ( 1967 ) ( citi                                            Commission on Law
             Detroit, et al.,           ng sur veys which found racially exclusionary hir Adducing evidence and citations that        Enforcement and the
             Defendants-Appellants,     ing practices and racially discriminatory job assig hiring program did not violate Title      Administration of
1979 COCAP   608 F.2d 671               nments in Detroit Police Department ) .             VII.                                      Justice
                                              Not only did Respondent engage in conduct preju
                                              dicial to the administration of justice in ignoring
                                              the various inquiries sent to him by Bar Counsel
                                              in the Jones Conservatorship case , but he made
                  D.C., In re Melvin J.       arguments and gave testimony at the hearing in t
                  WASHINGTON, 489             his case that the Hearing Committee charitably c Characterizing conduct that resulted in
    1985 COCAP    A.2d 452                    haracterized as “ frivolous . ”                     three months' suspension.            Discipline, Lawyer
                                            This is a distinction well recognized in Common
                                            wealth v. Shawell , supra. , wherein the Supreme
                                             Court said : “ The nature and character [ of the d
                                            uty ] and the practice under the common law and
                                             related statutes must control the interpretation of
                                             the term ‘ court . ’ Is the duty of such nature as t
                                            o require joint consideration by all the members
                                            of the court ? . .
                                            . The appointment and removal of public official
                                            s..
                                            .has far reaching consequences and should be ex
                                            ercised by all the available judges of the tribunal
                                            assembled . .
                                            . ( but ) there are many things in connection with
                  Pa., Hamill Estate, 3 Pa. the general administration of justice ( that may b                                               Judicial powers &
***1977   COCAP   D. & C.3d 100             e done by fewer members ) . ”                         Elaborating on the court's functions.      prerogatives

                                              As pointed out in United States v. Tateo , supra ,
                                              377 U.S. at 466 , the rule of United States v. Ball
                                               is also grounded upon fairness in the administrat
                  Md., Sweetwine v.           ion of justice , considering the interests of the pu Discussing the appropriate scope of       Judicial proceeding,
    1980 COCAP    State, 288 Md. 199          blic as well as those of the defendant .             grant of retrial.                         procedure
                                                                                                   Asserting liability under disciplinary
                  Ore., In Re: Complaint                                                           rule for causing secreatary (also a
                  as to the conduct of        Smith , by persuading his secretary to make a fal notary) to make a false
                  HECTOR E. SMITH,            se acknowledgement , engaged in conduct that pr acknowledgement on a power of a
    1981 COCAP    Accused, 292 Or. 84         ejudicial to the administration of justice .         attorney.                                 Discipline, Lawyer

                                              In re Murphy states that opinion work product “ c
                                              an be discovered only in very rare and extraordin
                                              ary circumstances . where weighty consideration
                  D. Minn., U.S. v.           s of public policy and a proper administration of
                  Bonnell, 483 F. Supp.       justice would militate against the nondiscovery o Discussing appropriate bounds of             Judicial proceeding,
    1979 COCAP    1070                        f an attorney ’s mental impressions . ”           privilege.                                   procedure

                                             As discussed in Section I.A , supra , by developi
                                             ng a complete and searching record , the trial cou
                  C.A. 9, U.S. v. Kamer, rt can , and should , ensure the thor ough and eff            Grounding the insufficieny of trial   Judicial proceeding,
    1986 COCAP    781 F.2d 1380              ective administration of justice .                        judge's process.                      procedure
                                             Respondent is further charged with violating Dis
                                             ciplinary Rules 1 -
                                              102 ( A ) ( 1 ) , ( 4 ) , ( 5 ) and ( 6 ) , by engagin
                                             g in conduct involy -
                                              ing dishonesty , fraud , deceit or misrepresentati
                                             on and engaging in conduct prejudicial to the ad          Describing basis of liability for
                  Ind., In re McDaniel,      ministration of justice which adversely reflects o        knowingly false testimony to grand    Perjury, Discipline,
    1984 COCAP    470 N.E.2d 1327            n his fitness to practice law .                           jury.                                 Lawyer
                                             Section 53a -
                                              147 , a part of our penal code , covers the crime
                                             of bribery in broad terms and is not limited to the
                  Conn., State v. Carr, jr., administration of justice and attempts to influen         Describing basis of liability for
    1977 COCAP    172 Conn. 458              ce legislation .                                          bribing a police officer.             Law enforcement

                                              The administration of justice under our adversary
                                               system largely depends upon the public ’s ability
                  Md., Atty Gen'l of Md.       to rely on the honesty of attorneys who are place
                  v. Waldron, 289 Md.         d in a position of being called upon to conduct th Asserting and explaining judicial
    1981 COCAP    683                         e affairs of others both in and out of court .     oversight of the bar.                       discipline, judges
                                            The court notes that to try both of these charges s
                                            eparately is not in the best administration of justi
                                            ce , for among other reasons — a ) the cost and ti
                                            me of two trials , and b ) inconvenience to witnes
                  Fla., State v. Patrus, 46 ses returning for a second trial , and c ) delay in u Finding trial court exceeded discretion Judicial proceeding,
    1977 COCAP    Fla. Supp. 19             ltimate resolve of the accusations .                  in requiring separate trials.           procedure

                                             We recognize that the fair and orderly administra
                                             tion of justice requires that trial judges must have
                                              reasonable discretion in dealing with errant juror
                                             s who demonstrate their unwillingness to abide b
                  Miss., Jones v. State,     y the instructions of the court , or other unanticip     Defending discretion of judges to        Judicial proceeding,
    1981 COCAP    398 So. 2d 1312            ated occurrences which transpire during trials .         discontinue trials.                      procedure
                                             Finally , we do not believe that retroactive applic
                                             ation of Brown will " ' cast substantial doubt upo
                                             n the validity of numerous prior judgments , and
                                             would impose a great burden on the administrati
                  Wash., In the Matter of    on of justice by allowing many cases to be relitig
                  the Marriage of Joyce E.   ated . .
                  Hilt, Respondent, and      . " ' Milbradt , 103 Wn .2 d at 342 , quoting Ann
                  Daniel M. Hilt,            ot. , Comment Note — Prospective or Retroactiv
                  Appellant, 41 Wash.        e Operation of Overruling Decision , 10 A.L.R. 3         Deciding to allow retroactive
    1985 COCAP    App. 434                   d 1371 , 1391 ( 1966 ) .                                 application of new rule.                 Judicial proceedings
                                             The general subject is , therefore , one in which t
                                             he public [ has ] an interest , with regard to whic
                                             h legislative action , in the interest of the public i
                                             s absolutely necessary . . .
                                             . [ The use of stenographers to report judicial pro
                                             ceedings ] expedites judi cial procedure , econom
                                             izes the time of public tribunals , and so promote
                                             s the prompt administration of justice and reduce
                  Pa., Jones v. Montefiore   s the amount of public moneys in that behalf exp         Requiring county to pay costs of         Judicial proceeding,
    1980 COCAP    Hosp., 418 A.2d 1361       ended                                                    stenography.                             procedure
                                             Because the court could not sanction the method
                                             by which the jury panel was formed , it reversed
                                             the judgment below " in the exercise of our powe         Quoting precedent in discussion of
                  Colo., Fields v. People,   r of supervision over the administration of justice      review of lower court's practices for    Judicial proceeding,
    1987 COCAP    732 P.2d 1145               in the federal courts . "                               calling potential jurors.                procedure
                                             The Bar states that acceptance of this petition wil
                                             l not adversely affect the public interest , underm
                  Fla., Fla. Bar v.          ine the purity of the courts , or hinder the admini      Granting peition for leave to resign
                  Hawkins, 467 So. 2d        stration of justice or the confidence of the public      where attorney repeatedly failed in his
***1985   COCAP   998                        in the legal profession .                                duties.                                 Discipline, Lawyer
                  Md., ATTORNEY
                  GRIEVANCE
                  COMMISSION OF
                  MARYLAND v.
                  WILLIAM H.                                                                          Quoting disciplinary rule as basis for
                  PATTISON, JR., 292         Engage in conduct that is prejudicial to the admi        liability of attorney who converted
    1982 COCAP    Md. 599                    nistration of justice .                                  client funds to his own use.             Discipline, Lawyer
                                             An attorney may also be disciplined for conduct
                  Kan., State v. Russell,    which interferes with the processes of the admini        Quoting bases of liabilty for attorney's
    1980 COCAP    227 Kan. 897               stration of justice                                      statements.                              Discipline, Lawyer

                                         Rule 60 ( b ) , however , does not subsume or abr
                  D.C., Synanon          ogate the court ’s “ inherent power to dismiss an
                  Foundation, Inc. v.    action when a party has willfully deceived the co
                  Bernstein, 503 A.2d    urt and engaged in conduct utterly inconsistent w            Assessing remedial options against
    1986 COCAP    1254                   ith the orderly administration of justice . ”                attorney's fraud on the court.           Discipline, Lawyer
                                         He voiced concern that the holding of the majorit
                                         y invites state and federal authorities to undermin
                                         e the historic independence of the press by attem
                                         pting to annex the journalistic profession as an in
                                         vestigative arm of government which will in the l            Discussing Supreme Court opinions
                  Oh., In re McAuley, 63 ong run harm rather than help the administration             on the limited reporter's privilege from
    1979 COCAP    Ohio App. 2d 5         of justice .                                                 testifying before grand juries.          Grand Jury
                                     In determining the retroactivity of constitutional r
                                     ules in criminal cases , the Supreme Court has co
                                     nsidered three criteria : “ ‘ ( a ) the purpose to be
                                     served by the new standards , ( b ) the extent of t
                                     he reliance by law enforcement authorities on the
                                      old standards , and ( c ) the effect on the admini
                                     stration of justice of a retroactive application of t   Reciting doctrinal basis for          Judicial proceeding,
1985 COCAP   C.A. 7, 757 F.2d 811    he new standards . ’                                    retroactivity determination.          procedure
                                     Neither good -
                                      faith reliance by state or federal authorities on pr
                                     ior constitutional law or accepted practice , nor s
                                     evere impact on the administration of justice has
                                     sufficed to require prospective application in thes
                                     e circumstances . ” ( Williams v United States , 4      Reciting doctrinal basis for giving
             N.Y., People v. Molina, 01 US 646 , 653 ; United States v Johnson , 457         retroactive effect to motion to       Judicial proceeding,
1983 COCAP   121 Misc. 2d 483        US 537 . )                                              suppress evidence.                    evidence
                                     The speedy and efficient administration of justic
             E.D. Ark., Curl v. Gen. e requires , however , that ‘ [ m ] eritless claims .
             Tele. Co. of the        .. be disposed of at the first appropriate opportuni
             Southwest, 669 F. Supp. ty . ’ Hungate v. United States , 626 F. 2d 60 , 62     Discussing the dismissal of a         Judicial proceeding,
1987 COCAP   930                      ( 8th Cir .1980 ) .                                    complaint.                            procedure

                                       He noted , for example , that “ although the rule i
                                       s thought to deter unlawful police activity in part
                                       through the nurturing of respect for Fourth Amen
                                       dment values , if applied indiscriminately it may
             C.A. 3, Morrison v.       well have the opposite effect of generating disres
             Kimmelman, 752 F.2d       pect for the law and administration of justice . ” I Discussing Powell, J. on the
1985 COCAP   918                       d . 428 U.S. at 491 , 96 S.Ct . at 3051 .            exclusionary rule.                     Law enforcement

                                    The majority would do well to bear in mind the c
                                    omment of Judge Markell for this Court in the ca
                                    se of In re Meyerson , 190 Md. 671 , 678 , 59 A.
                                    2d 489 ( 1948 ) , quoted many times since then ,
                                    to the effect that “ due regard for the administrati
             Md., In re Application on of justice does not permit disbarment and rein
             of Howard C., 286 Md. statement to be made mere adjuncts to reform sc Discussing timing of admission to the
1979 COCAP   244                    hools and the parole system . ”                      bar aafter criminal acts.       Discipline, Lawyer

                                       The following acts or omissions by an attorney , i
                                       ndividually or in concert with another person , ar
                                       e misconduct and grounds for discipline , whethe
                                       r or not occurring in the course of an attorney - Citing grounds of liability for attorney
             Mich., In re Grimes,       client relationship : " ( 1 ) conduct prejudicial to who backdated and persuaded client to
1982 COCAP   414 Mich. 483             the proper administration of justice ; "              backdated a loan agreement.           Discipline, Lawyer

                                      Steinle mistakenly believes that his duty to his cli
                                      ent extends even to commencing a frivolous and
                                      meritless action intended to harass appellees and
                                      to impede and obstruct the due administration of
                                      justice by intentionally forcing a United States Di
             C.A. 7, Steinle v.       strict Judge to recuse himself from a pending cri
1985 COCAP   Warren, 765 F.2d 95      minal case on the eve of trial .                     Characterizing attorney's conduct.      Discipline, Lawyer
                                                                                           Characterizing attorney's repeated
             Ind., In re Friedland,   There are limits which have been drawn to guara violations of rules of professional
1981 COCAP   416 N.E.2d 433           ntee the effective administration of justice .       conduct.                                Discipline, Lawyer
                                      Although a defendant ’s right to counsel must be
                                      respected , this right can not be manipulated in s
                                      uch a manner as to impede the efficient administ
                                      ration of justice . People v. Lucero , Colo. , 615
                                      P. 2d 660 ( 1980 ) ; United States ex rel . Basker Discussing rejection of defendant's
                                      ville v. Deegan , 428 F. 2d 714 ( 2d Cir . 1970 ) , request to discharge counsel and
             Colo., People v. Barnes, cert . denied , 400 U.S. 928 , 91 S.Ct . 193 , 27 represent himself after jury was           Judicial proceeding,
1981 COCAP   636 P.2d 1323            L.Ed .2 d 188 .                                      empanneled.                             procedure
                                             However , because of the strong constitutional i
                                            mplications of the attorney -
                                             client privilege , “ it would serve the orderly ad
                                            ministration of justice and further insure the defe
                                            ndant a fair trial if the admissibility of the [ attor
                                            ney -
                                             client communications ] could be determined in Explaining use of motion to suppress
                  La., State v. Taylor, 502 a pretrial proceeding . ” State v. Tanner , supra , to test admissibility of attorney-client    Judicial proceeding,
    1987 COCAP    So. 2d 537                at 1174 .                                              communications before trial.             procedure

                  U.S. Claims, White     The interests embodied in rules dealing with pret
                  Mountain Apache Tribe rial disclosure are significant and are an essential                                                Judicial proceeding,
    1984 COCAP    v. U.S., 4 Cl. Ct. 575 part of the administration of justice .             Discussing sanctions.                          procedure


                  Complaint Concerning
                  The Honorable Robert
                  Crane WINTON, Jr.,         Standard of Conduct The Code of Judicial Condu
                  Judge of District Court,   ct focuses on conduct prejudicial to the administr
                  Hennepin County, State     ation of justice , which includes but is not limited Explaining significance of canons
***1984   COCAP   of Minnesota                to criminal conduct .                               within Code of Judicial Conduct.          Discipline, judge

                                           Factors to be taken into account in determining w
                                           hether a decision is to be applied prospectively or
                                            retroactively are : ( 1 ) the purpose of the new ru
                                           le , ( 2 ) the general reliance on the old rule , and
                  Mich., Hardigree v.      ( 3 ) the affect on the administration of justice . P   Reciting factors for determining
                  Green, 97 Mich. App. eople v Hampton , 384 Mich 669 , 673 -                      retroactive or prospective application   Judicial proceeding,
    1980 COCAP    62                        674 ; 187 NW2d 404 ( 1971 ) .                          of a decision.                           precedent
                                           Our inspection of the District ’s Plan persuades u
                                           s that , though it burdens the Court , counsel and
                                           others involved in the administration of justice , i
                                           t does not , as a corollary , reward defendants wit
                  C.A. 5, U.S. v. Bullock, h automatic dismissals in all cases of underachie       Assessing a District Court's plan for    Judicial proceeding,
    1977 COCAP    551 F.2d 1377            vement .                                                case management.                         procedure

                  N.J., Greenberg v.         The recusal of all judges so affected could impos Rejecting mandatory recusal of judges
                  Kimmelman, 99 N.J.         e a substantial burden on the administration of ju whose spouses work in the kind of
    1985 COCAP    552                        stice , particularly in Atlantic County .          business at bar.                     Discipline, judge

                                             The Illinois Supreme Court “ has frequently held
                                             that differences in the size of the municipalities
                                             may raise special or unique problems in connecti
                  Ill., Rincon v. License    on with many activities which justify classificatio
                  Appeal Comm'n of the       n including * * * [ the ] administration of justice Allowing different review procedures Local
                  City of Chicago, 62 Ill.   , [ citations ] • • Du Bois v. Gibbons ( 1954 ) , 2 for license depending on the size of commissioners
    1978 COCAP    App. 3d 600                Ill. 2d 392 , 402 , 118 N.E. 2d 295 , 301 .         the municipality.                    issuing licenses
                                             The only authority cited by the Willough -
                                              bys to support their argument for the requiremen
                                             t of a specific intent is a definition of contempt in
                                              an Illinois case , picked up and quoted by this co
                                             urt in In re Holbrook , 133 Me . 276 , 280 , 177
                                             A. 418 , 420 ( 1935 ) , along with an assortment
                                             of other definitions from other jurisdictions : any
                                             act which is calculated to embarrass , hinder or o
                                             bstruct the court in the administration of justice ..
                                             .. ( Emphasis added ) We reject the Willough -
                                              bys ’ suggestions that “ is calculated ” as there u
                  Me., State v.              sed means “ is specifically intended ” ; we read “
                  Willoughby, 532 A.2d        is calculated ” as meaning nothing more than “ h
    1987 COCAP    1020                       as a natural tendency . ”                             Upholding contempt conviction.           Judicial proceeding

                                             This contempt power may not be taken away or a                                                 Judicial proceeding,
                  Ala., Hall v. Hall, 485    bridged , as it is essential to the due administratio                                          powers &
    1986 COCAP    So. 2d 747                 n of justice .                                        Describing a court's inherent power.     prerogatives
                                       The trial judge ’s knowledge of the condition of
                                       his docket , considered against the need for an or
                                       derly and prompt administration of justice , place
                                       d him in a unique position to determine whether t Allowing dismissal with prejudice
             La., Thomas v. State,     he dismissal should be with or without prejudice considering previous continuances and Judicial proceeding,
1980 COCAP   383 So. 2d 108            .                                                  judge's docket.                     procedure
                                       Here , sufficient evidence was presented from w
                                       hich the trial court could conclude that the respon
                                       dents knew that the preliminarily qualified jurors
                                       were precluded from talking to anyone , includin
                                       g members of the media , about the case ; that th
                                       e respondents ’ conduct in contacting the jurors d
                                       espite this knowledge was “ volitional and comm
                                       itted when they knew their conduct was wrongful
                                        ” ; and that the respondents ’ conduct was ' cont
                                       emptuous because they “ knowingly interfered wi
                                       th the lawful Order of the court and that misbeha
                                       vior was of such a character as to obstruct the ad                                           Judicial proceeding,
             Colo., In re Stone, 703   ministration of justice ” and offend the dignity of Upholding contempt finding for           powers &
1985 COCAP   P.2d 1319                  the court .                                        improper contact with jurors.            prerogatives

                                     His actions undertaken with such knowledge wo
                                     uld demonstrate a fundamental lack of honesty a
                                     nd truthfulness , a deep want of trustworthiness a
                                     nd fidelity to those with whom he has entered a b
                                     usiness relationship , and a chronic contempt for
             N.J., In re Application the administration of justice and the laws that go Characterizing lawyer's engagement in
1983 COCAP   of Matthews, 94 N.J. 59 vern the affairs of individuals .                  criminal activity.                    Discipline, Lawyer

                                     The policy underlying the statute of limitations is
                                      primarily for the protection of the defendant , an
                                     d the courts , from litigation of stale claims wher
                                     e plaintiffs have slept on their rights and evidenc
                                     e may have been lost or witnesses ’ memories fa
                                     ded . This policy is sound and necessary for the o
             Az., Dicenso v. Bryant rderly administration of justice . ” Brooks v. Sout
             Air Conditioning Corp., hern Pacific Co. , 105 Ariz. 442 , 444 , 466 P. 2d                                             Judicial proceeding,
1982 COCAP   131 Ariz. 605            736 , 738 ( 1970 ) .                                  Discussing doctrine.                    procedure
                                     . If the single justice concludes that the administr
                                     ation of justice would not be facilitated by reporti
             Mass., Commonwealth ng the appeal to the full bench , the Commonwea                                                  Judicial proceeding,
             v. Dunigan et al., 384  lth can not proceed as if no determination had be      Affirming judicial prerogatives under powers &
1981 COCAP   Mass. 1                 en made .                                              state law.                            prerogatives
                                     To the extent such a charge is valid at common la
                                     w , it is constitutionally impermissible as it disco
                                     urages defendants from exercising their rights to      Considering whether a perjury
             C.A. 4, U.S. v. Endo,   testify , without substantially benefiting the admi    information is constitutionally         Judicial proceeding,
1980 COCAP   635 F.2d 321            nistration of justice .                                permissible.                            procedure

                                       The Court noted that , according to her allegation
                                       s , plaintiff was discharged in retaliation for her r
                                       efusal to commit a criminal act and that to permit
             N.C., Hogan et al. v,      her discharge , without legal recourse , upon suc Assessing the bounds of at-will
             Forsyth Country Club      h grounds would be offensive to the compelling p employment; plaintiff getting her day
1986 COCAP   Co., 79 N.C. App. 483     ublic interest in the administration of justice .     in court                         Judicial proceeding

                                       In so holding , we are aware of the consideration
                                       s regarding possible prior good -
                                        faith reliance on RAJI 4.01 and the administratio                                            Judicial proceeding,
             Az., State v. Garcia, 152 n of justice as the result of vacating prior convicti Discussing retroactive application of a powers &
1986 COCAP   Ariz. 245                 ons in cases where that instruction was given .       new rule.                               prerogatives

                                       We are further satisfied that Judge Blair did not e
                                       rr in concluding , based on his factual findings , t
                                       hat Santamour ’s conduct did not “ [ fall ] below
                                       an acceptable standard for fair and honorable ad
             Ala., Blakesley v. State, ministration of justice . ” Bruce v. State , 612 P.
1986 COCAP   715 P.2d 269              2d 1012 ( Alaska 1980 ) .                            Rejecting defense of entrapment.        Law enforcement
             Va., Stockton v.        The orderly administration of justice requires tha
             Commonwealth, 227       t tactical matters , such as continuances , be left          Finding meritless dispute with court-    Judicial proceeding,
1984 COCAP   Va. 124                 with counsel .                                               appointed counsel.                       procedure
                                     Respondents assert that these requirements facilit
                                     ate the efficient administration of justice , becaus
                                     e nonresident attorneys allegedly are less compet
             Sup. Ct., Frazier v.    ent and less available to the court than resident at         Finding discriminatory bar admission Bar association rules
1987 COCAP   Heebe, 96 L. Ed. 2d 557 torneys .                                                    rules not backed by evidence.        regulating lawyers

             Cal., Wenger v.            Prejudicial conduct must be “ conduct prejudicial
             Comm'n on Judicial          to the administration of justice that brings the ju
             Performance, 29 Cal. 3d    dicial office into disrepute . ” ( Const. , art . VI , Assessing bases for disqualification of
1981 COCAP   615                        § 18 , subd . ( c ) ; italics added . )                a judge.                                Discipline, judge

             W.D. Mo., Williams v. The preservation of public trust both in the scrup             Explaining motivations for requiring
             Trans World Airlines, ulous administration of justice and in the integrit            disqualification of attorney likely to
1984 COCAP   Inc., 588 F. Supp. 1037 y of the bar is paramount .                                  reveal confidential information.         Discipline, Lawyer
                                      The trial court ’s inherent power to protect the so
                                      und administration of justice has provided the ba                                                    Judicial proceeding,
             C.A. 9, Wheeler v. U.S., sis for orders issued to protect jurors after the tria      Discussing a post-trial protective       powers &
1981 COCAP   640 F.2d 1116            l has ended .                                               order.                                   prerogatives
                                      If the Government suffered any prejudice , the sp
                                      ecifics of which are still unknown to me , it was
             E.D. Pa., U.S. v.        plainly self -
             Consolidated Foods        inflicted . Delay in the administration of justice         Chiding the government's lack of         Judicial proceeding,
1978 COCAP   Corp., 455 F. Supp. 142 has been the subject of much criticism .                     preparation.                             procedure

                                        “ Administration of justice ” has been described t
                                        husly : “ The administration of justice consists in
                                         the trial of cases in the court , and their judicial
                                        determination and disposition by orderly procedu
                                        re , under rules of law , and putting of the judgm
                                        ent into effect . ” Massey v. City of Macon , 97
                                        Ga.App . 790 , 794 , 104 S.E. 2d 518 , 521 -
                                         522 ( 1958 ) . We do not believe that the langua
                                        ge “ a lawyer shall not : . . engage in conduct that
                                         is prejudicial to the administration of justice ” is
                                        so vague and indefinite that it violates the due pr Discussing state bar rules and refusing
             Tex., Howell v. State,     ocess and equal protection clauses of the Constit vagueness challenge in disciplinary
1977 COCAP   559 S.W.2d 432             ution of Texas .                                      case.                                 Discipline, Lawyer

                                        In contrast to the problems of choice of forum , c
                                        hoice of law and conflicting rules of navigation f
                                        oreseen in those cases , we see no similar burden
             C.A. 1, Austin v.          s on the administration of justice or on the flow o
             Unarco Indus., Inc., 705   f maritime commerce that will result from a deni          Discussing concerns in the definition Judicial proceeding,
1983 COCAP   F.2d 1                     al of admiralty jurisdiction in this case .               of the reach of admiralty jurisdiction. procedure
                                        “ By withholding the identity of the informer , th
                                        e government profits in that the continued value
                                        of informants placed in strategic positions is prot
                                        ected , and other persons are encouraged to coop
                                        erate in the administration of justice . ” United St      Discussing the necessity of anonymity
             C.A. 2, In re U.S., 565    ates v. Tucker , 380 F. 2d 206 , 213 ( 2d Cir . 19        of informants to promote cooperation
1977 COCAP   F.2d 19                    67 ) .                                                    with law enforcement.                 Law enforcement
                                        Particularly in an era of excessively crowded low
                                        er court dockets , it is in the interest of the fair an   Quoting Supreme Court's
             C.A. 9, Vauman v. U.S.     d prompt administration of justice to discourage          reaffirmation of review of final rather Judicial proceeding,
1977 COCAP   Dist. Ct., 557 F.2d 650    piecemeal litigation .                                    than "piecemeal" judgments.             procedure
                                        See § 3162 ( a ) ( 2 ) ( “ the court shall consider ,
                                         among others , each of the following factors : th
                                        e seriousness of the offense ; the facts and circu
                                        mstances of the case which led to the dismissal ;
                                        and the impact of a reprosecution on the administ         Discussing dismiassal under the
             C.A. 8, U.S. v. Ray, 768   ration of this chapter and on the administration o        Speedy Trial Act for delay between       Judicial proceeding,
1985 COCAP   F.2d 991                   f justice . ” ) .                                         filing of, and hearing on, motions.      procedure
                                      The Court reflected upon the extraordinary natur
                                     e of the state ’s interest in Dostert v. Neely , supr
                                     a : “ In declining to enjoin the imposition of the d
                                     isciplinary suspension against the plaintiff , the c
                                     ourt wishes to emphasize the extraordinary state i
                                     nterest in disciplinary proceedings which affect s
                                     tate judges . Disciplinary proceedings exist to vin
                                     dicate the most fundamental of state interests , th
             S.D. W. Va., Dostert v. e need for a fair and impartial administration of j
1982 COCAP   Neely, 537 F. Supp. 912 ustice for the benefit of all the state ’s citizens . Discussing sanctions against judges.       Discipline, judge

                                        ( 5 ) Respondent ’s conduct aforesaid constitute
                                       d misconduct in office , in that said conduct was
                                       clearly prejudicial to the administration of justice
                                        within the provisions of article 6 , § 30 of the Mi
             Mich., In re Hotchkiss,   chigan Constitution of 1963 , as amended , and Adopting a statement of reprimand
1982 COCAP   415 Mich. 1101            GCR 1963 , 932.4 , as amended .                      against a judge.                          Discipline, judge

                                       In Stovall v. Denno , 388 U.S. 293 , 87 S.Ct . 19
                                       67 , 18 L.Ed .2 d 1199 ( 1967 ) , a majority of th
                                       e United States Supreme Court agreed on the fact
                                       ors which should inform a decision regarding retr
                                       oactivity : “ The criteria guiding resolution of the
                                        question implicate ( a ) the purpose to be served
                                       by the new standards , ( b ) the extent of the relia
                                       nce by law enforcement authorities on the old sta
                                       ndards , and ( c ) the effect on the administration                                            Judicial proceeding,
             Pa., Commonwealth v.      of justice . ” ( Footnote omitted . ) Id. , at 297 , 8 Reciting standards for retroactive      powers &
1980 COCAP   Miller, 417 A.2d 128      7 S.Ct . at 1970 .                                     application.                            prerogatives

             Wash., In re
             Disciplinary Proceeding The Commission has held that Judge Staples ' act
             Against Fred R. Staples, ions nevertheless do not fit within the " administr Allowing a judge to engage in limited
1986 COCAP   105 Wash. 2d 905         ation of justice " exclusion . We disagree .        law reform efforts.                   Judicial conduct

                                     Factors to be considered in determining whether
                                     transfer is appropriate typically include whether t
                                     he statute of limitations has oth erwise run , the c
                                     onvenience of the parties and witnesses , and the
                                     effect on the efficient and expeditious administra
                                     tion of justice . E. g. , Sherar v. Harless , supra ,                                            Judicial proceeding,
             S.D.N.Y., Wingate v.    561 F. 2d at 794 ; Eccles v. United States , 396 F                                               powers &
1980 COCAP   Harris, 501 F. Supp. 58 .Supp . 792 , 796 ( D.N.D. 1975 ) .                   Considering transfer.                      prerogatives

                                       United States ex rel . Brown v. Fogel , 395 F. 2d
                                       291 , 293 ( 4th Cir . 1968 ) ( for breach of condit
                                       ion other than nonappearance , court may do all t                                              Judicial proceeding,
             C.A. 5, U.S. v.           hat is appropriate to orderly progress of trial and Collecting citations supporting history    powers &
1979 COCAP   Williams, 594 F.2d 86     fair administration of justice ) .                   of criminalization of bail-jumping.       prerogatives
                                       The court may order a prepleading mental health
                                       and physical examination of a defendant and a pr
                                       epleading investigation by the Department of Pro
                                       bation to provide material that would reasonably
                                       aid in the administration of justice by facilitating
                                       the plea bargaining process . ( People v Crosby ,
             N.Y., People v. Scala,    87 Misc 2d 1079 , 1080 [ Sup Ct , Bronx County                                                 Judicial proceeding,
1985 COCAP   128 Misc. 2d 831           1976 ] . )                                          Discussing pretrial abilities of court.   procedure

                                  The doctrine of equitable estoppel is premised up
                                  on principles of fair dealing and is designed to ai
                                  d the law in the administration of justice where ,
                                  without its aid , injustice might result . City & C
                                  ounty of Denver v. Stackhouse , 135 Colo. 289 ,
             Colo., Fanning v.    310 P. 2d 296 ( 1957 ) ; Corporation of Presiding Discussing doctrine estopping plaintiff
             Denver Urban Renewal Bishop v. Board of County Commissioners , 689 from raising issue in separate action Judicial proceeding,
1985 COCAP   Auth., 709 P.2d 22    P. 2d 738 ( Colo.App .1984 ) .                     that could have been raised in first. procedure
                                         In scrupulously guarding this fundamental right ,
                                         our Supreme Court has noted that : [ a ] jury is a
                                        n integral part of the court for the administration
                                        of justice and on elementary principles its verdict
                                         must be obedient to the court ’s charge , based s
                                        olely on legal evidence produced before it and en                                        Judicial proceeding,
             N.J., Battista v. Olson,   tirely free from the taint of extraneous considerat                                      powers &
1986 COCAP   213 N.J. Super. 137        ions and influences .                               Discussing juries.                   prerogatives

                                        Therefore , Appellee asserts that the court can im
                                        pose a default judgment by analogy to the interro
                                        gatory statute , or in the alternative it is within th
                                        e inherent power of the court “ to do all things th
                                        at are necessary for the administration of justice
             Okla., Amoco               within the scope of its -                                                                Judicial proceeding,
             Production Co. v.           jurisdiction . ” Layman v. State , 355 P. 2d 444 ( Assessing whether default judgment   powers &
1980 COCAP   Lindley, 609 P.2d 733       Okl.Cr.App .1960 )                                    would be appropriate.             prerogatives

                                      The interest of the public in the fair and proper a
                                      dministration of justice includes concerns that tri
                                      als be conducted in an evenhanded manner ; that
                                      the participants in the adversary process , includi
                                      ng witnesses , be protected from unfair tactics ; a
                                      nd that the courts maintain the integrity of the ju
             Colo., Rodriguez v.      dicial system and the highest ethical standards of
             District Court, 719 P.2d the legal profession . James , 708 F. 2d 40 ; Garc Protecting privilege of communication
1986 COCAP   699                      ia , 517 F. 2d 272 ; G. Lowenthal , supra , at 61 . of sitnesses with counsel.           Procedure; policy

                                        The hearing board concluded that the respondent
                                        ’s submission of false documents to the grievanc
                                        e committee violated C.R.C.P. 241.6 ( 7 ) and D
                                        R1-
                                         102 ( A ) ( 1 ) ( violation of a disciplinary rule )
                                        , DR 1 -
                                         102 ( A ) ( 4 ) ( conduct involving dishonesty , f
                                        raud , deceit or misrepresentation ) , and DR 1 -
             Colo., People v. Yost,      102 ( A ) ( 5 ) ( conduct that is prejudicial to the
1986 COCAP   729 P.2d 348                administration of justice ) .                        Recalling findings below.          Discipline, Lawyer

                                       Alternatively , the bar asserts that it adopted the
                                       Rules under its authority to make regulations to a
                                       id in the administration of justice ( Bus . & Prof.
                                       Code , § 6031 ) and to ensure that persons admitt Recalling State Bar's justifications for
             Cal., People v. Perez, 24 ed to the bar have received proper training ( see allowing supervised law students to      Bar association
1979 COCAP   Cal. 3d 133               Bus . & Prof. Code , § 6047 ) .                     participate in criminal matters.       adopting rules


                                         defendants EDWARD G. PARTIN , JACK P. F.
                                         GREMILLION , JR. , HAROLD SYKES , BEN
                                         TRANTHAM and CROCKETT CARLTON , u
                                        nlawfully , willfully and knowingly did combine ,
                                         conspire , confederate and agree together and wi
                                        th each other and with their co-
                                        conspirators , Claude W. Roberson , Mitchell Hu
                                        sser and other unknown parties , to commit an of
                                        fense against the United States , to -
                                         wit , Title 18 , United States Code , Section 150
                                        3 , that is to corruptly endeavor to influ ence , ob
                                        struct and impede the due administration of justi
                                        ce in the United States District Court for the Sout
                                        hern District of Texas in that knowing that one C
                                        laude W. Roberson was a material Government                                              Judicial proceeding,
             C.A. 5, U.S. v. Partin,    witness at the trial of the criminal case , then pen                                     powers &
1977 COCAP   552 F.2d 621               ding                                                 Restating the indictment.           prerogatives
                                       defendants EDWARD G. PARTIN , JACK P. F.
                                       GREMILLION , JR. , HAROLD SYKES , BEN
                                       TRANTHAM and CROCKETT CARLTON , u
                                      nlawfully , willfully and knowingly did combine ,
                                       conspire , confederate and agree together and wi
                                      th each other and with their co-
                                      conspirators , Claude W. Roberson , Mitchell Hu
                                      sser and other unknown parties , to commit an of
                                      fense against the United States , to -
                                       wit , Title 18 , United States Code , Section 150
                                      3 , that is to corruptly endeavor to influ ence , ob
                                      struct and impede the due administration of justi
                                      ce in the United States District Court for the Sout
                                      hern District of Texas in that knowing that one C
                                      laude W. Roberson was a material Government                                              Judicial proceeding,
             Mich., Falk v. State Bar witness at the trial of the criminal case , then pen                                     powers &
1981 COCAP   of Mich., 411 Mich. 63 ding                                                   Influencing witness                 prerogatives


                                   Public confidence in the fairness of the criminal j
                                   ustice system and community participation in the
                                    administration of justice are also critical by -
             Mass., Commonwalth v. products of juries composed of a representative
             Brown, 11 Mass. App. cross section of the community . People v. Wheel Discussing the proportionality              Judicial proceeding,
1981 COCAP   Ct. 288               er , 22 Cal . 3d 258 , 270 - 272 ( 1978 ) .         requirements for juries.                procedure

                                      This is so because the mayor had the power to is
                                     sue a warrant for the arrest of defendant to comp
                                     el his appearance at a stated time by reason of th
                                     e mayor ’s statutory powers enumerated in R. C.
                                     1905.20 , relating to criminal matters which , int
                                     er alia , provides : “ * * * The mayor shall award
             Oh., Vill. Of Oakwood and issue all writs and process that are necessary
             v. Wuliger, 69 Ohio St. to enforce the administration of justice througho                                         Law enforcement;
1982 COCAP   2d 453                  ut the municipal corporation . * * * ”             Citing ordinance.                      Mayoral powers

                                   Woven throughout our disciplinary cases involvi
                                   ng attorneys is the thought that they occupy a spe
                                   cial position because they are actively involved in
             W. Va., Re: Bonn       administering the legal system whose ultimate g
1980 COCAP   Brown, 166 W. Va. 226 oal is the evenhanded administration of justice . Discussing the disciplinary system.       Discipline, Lawyer

                                        The fact that she chose instead to make her dema
                                        nds in the midst of an already unstable , difficult
                                        , and conceivably dangerous setting gives rise to
                                        a reasonable inference that her conduct was calcu
             Ill., People v. Siegel, 94 lated to embarrass , hinder or obstruct the court i Evaluating conduct of disruptive   Judiical proceeding;
1983 COCAP   Ill. 2d 167                n its administration of justice .                   individual                         disruptive incident

                                       When a defendant , for one reason or another , re
                                       fuses the assistance of counsel , trial courts are fa
                                       ced with a difficult question : should the Court re
                                       quire “ standby ” counsel , even against the wish
                                       es of the defendant , in order to protect the defen
                                       dant ’s basic rights ? There is no right to standby
                                       counsel . Nevertheless , the appointment of stand
                                       by counsel may benefit not only the defendant bu                                        Judicial proceeding,
             Del., Hicks v. State, 434 t also the Court , by insuring an orderly and fair a                                    procedure, fairness
1981 COCAP   A.2d 377                  dministration of justice .                            Assessing doctrine.               to defendant
                                      The following assertion of Judge Will is not true
                                      and to that extent creates an appearance of despe
                                      ration in attempting to establish a point : “ ‘ The
                                      Judicial Council ’s order was undeniably “ neces
                                      sary . ... for the effective and expeditious adminis
                                      tration of justice . ’ The chaos and hardship to liti
                                      gants that would have ensued at the expiration of
                                       the Marathon stay , had there been no uniform p
             Bankr. N.D. Ill., In re  rocedure for carrying forward the business of fed                                                Judicial proceeding,
             Wildman, et al., 30 B.R. eral bankruptcy jurisdiction , are universally ackn Judge's assessment of delegations to         powers &
1983 COCAP   133                      owledged . ”                                          bankruptcy judges.                         prerogatives

                                         ( 2 ) On motion of the state , the court or a party ,
                                          the court may continue the case when required i
                                         n the administration of justice and the defendant
             Wash., State c. Kelly,      will not be substantially prejudiced in the present Ordering conditions for grants of         Judicial proceeding;
1982 COCAP   32 Wash. App. 112           ation of his or her defense .                         continuances.                           procedure
             C.A. 10, Plastic            Considering that this case is on appeal from an or
             Container Corp. v.          der granting summary judgment , the court has , i
             Continental Plastics of     n furtherance of the proper administration of just
             Oklahoma, 607 F.2d          ice , decided the issue of collateral estoppel on th                                          Judicial proceeding;
1979 COCAP   885                         e merits of the case .                                Discussing procedure in patent cases.   procedure

                                          In Ex Parte Reynolds , supra , the progenitor of t
                                         his line of cases , the court interpreted Robinson
                                         as diminishing the importance of the “ reliance ”
                                         prong of the tripartite test of Stovall and Desist ,                                          Judicial proceeding,
             N.D. Tex., Bullard v.       and virtually eliminating the third branch of the t                                           powers &
1980 COCAP   Estelle                     est ( effect on administration of justice ) .        Discussing retroactivity.                prerogatives

                                       For these reasons , this Court feels that unless rel
                                       iance upon the old rule is so great that the accom
                                       panying difficulties in the retroactive administrati                                            Judicial proceeding,
             E.D. Ill, Persico v. U.S. on of justice forbid ; it is important that some ave                                            powers &
1977 COCAP   DoJ, 426 F. Supp. 1013 nue of relief be made open to the petitioner .          Discussing retroactivity.                  prerogatives

                                         There would also seem to be little impact on -                                                Judicial proceeding,
             C.A. 1, Fernandez v.         the administration of justice whether or not Rick                                            powers &
1982 COCAP   Chardon, 681 F.2d 42        s is applied retroactively .                       Discussing retroactivity.                  prerogatives
             D. Mass., Lombard v.
             Eunice Kennedy              This is not a case , therefore , in which the unspe
             Schriver Ctr. for Mental    cified duration of M.G.L. c. 260 , § 7 ’s tolling p Assessing the effects of mental           Judicial proceeding,
             Retardation, Inc., 556 F.   eriod would have pernicious consequences for th incompetence on state tolling                 powers &
1985 COCAP   Supp. 677                   e administration of justice .                       provision.                                prerogatives
             Pa., In re Anonymous
             No. 65 D.B. 75, 7 Pa.
             D. & C.3d 519 . . .         Engage in conduct that is prejudicial to the admi Citing basis of liability for not
1977 COCAP   BOARD                       nistration of justice .                           informing client and not filing action. Discipline, Lawyer

                                         This court also has said that a minimal showing o
                                         n the part of defendant serves the administration
                                         of justice because it is much easier for defendant
                                         than plaintiff to determine , for example , the abs
             U.S. Claims, Park v.        ence of defendant ’s witnesses and loss of defend Discussing showings for prejudicial         Judicial proceeding;
1986 COCAP   U.S., 10 Cl. Ct. 790        ant ’s documents .                                  delay.                                    procedure

                                         By statute , the Supreme Court has " power and c
                                         ontrol over attorneys and counsellors - at -
                                          law and all persons practicing or assuming to pr
                                         actice law ” in this State , and the Appellate Divi
                                         sion is specifically " authorized to censure , susp
                                         end from practice or remove from office any atto
                                         rney and counsellor -
                                          atlaw admitted to practice who is guilty of profe
                                         ssional misconduct , malpractice , fraud , deceit ,
                                          crime or misdemeanor , or any conduct prejudici
             N.Y., In re Padilla, 67     al to the administration of justice ” ( Judiciary La Reiterating court's control of conduct
1986 COCAP   N.Y.2d 440                  w § 90 [ 2 ] ) .                                     of lawyers.                              Discipline, Lawyer
                                        As was said by this court in Southern Pacific Tra
              Tex., State v. Rotello,   nsportation Go . v. Stoot , 530 S.W. 2d at 931 : Affirming dismissal for prejudicial             Judicial proceeding;
1984 COCAP    671 S.W.2d 507            Delay haunts the administration of justice .      delay.                                         procedure

              M.D. Fla., U.S. v.        The court found that the district court ’s conclusi                                              Judicial proceeding;
              Lehder-Rivas, 667 F.      on that publicity posed a serious and imminent th Discussing restraining order on                powers &
1987 COCAP    Supp. 827                 reat to the administration of justice was correct . attorneys regarding media contacts.          prerogatives

              C.A. 9, U.S. v. Tertou,                                                                                                    Judicial proceeding;
1984 COCAP    742 F.2d 538              (footnote citing the Speedy Trial Act)                                                           procedure

                                        Accordingly , and in furtherance of the
                                        administration of justice , we conclude that a trial
              Ct. Customs & Patent de novo is indicated in this case so that the
              Appeals, ASG Indus. et merits of the issue of the amount of the net            Considering impacts of recent               Judicial proceeding;
1979 COCAP    al. v. U.S., 610 F.2d 770 bounty herein involved can be fully developed . statutory amendments on procedure.               procedure

                                      We are entirely convinced that the ex parte dispo
                                      sition of a criminal case out of court , or the disp
                                      osition of any case for reasons other than an hone
              N.C., In re Inquiry     st appraisal of the facts and law as disclosed by t
              Concerning Judge W.     he evidence and the advocacy of both parties , wi         Finding a violation of ethical rules in
              Milton Nowell, 293      ll amount to conduct prejudicial to the administra        judge's dispositoin of a case outside of Discipline, judicial;
1977 COCAP    N.C. 235                tion of justice .                                         normal procedures.                       procedure
                                      Black ’s Law Dictionary , Rev. 4th Ed. , informs
                                      us that such a body is ( p. 425 ) — “ A tribunal o
                                      fficially assembled under authority of law at the a       Public utility commission querying
              Fla. Pub. Serv. Comm'n, ppropriate , time and place , for the administratio       attributes of a body that can
              Petition of Myers, 46   n of justice . In re Carter ’s Estate , 254 Pa. 518 ,     constitutionally exercise judicial
1977 COCAP    Fla. Supp. 74            99 A. 58 . ”                                             functions                                Broad description
                                      On this occasion , however , Zywicki informed t
                                      he police officer that a decision of the District of
                                      Columbia Superior Court had narrowed the appli
                                      cation of 40 U.S.C. § 13k to prohibit only conduc
                                      t engaged in “ with the intent to disrupt or interfe
              C.A.D.C., Grace v.      re with or impede the administration of justice or
              Burger, 214 U.S. App. with the intent of influencing the administration           Recounting conduct of officers at        Judicial proceeding;
1981 COCAP    D.C. 375                of justice . ”                                            Supreme Court.                           procedure


                                        The trial court also found , pursuant to § 220. -
                                         15 , that appellee had the capacity to understand
                                        the proceedings against him ; his plea was knowi
              C.A. 2, Lockett v.        ngly and voluntarily made ; and acceptance of th
              Montemago, 784 F.2d       e plea was required in the interest of the public in    Assessing court's finding that pleas     Judicial proceeding;
1986 COCAP    78                         the effective administration of justice .              was voluntary.                           procedure
                                        The findings in 9 ( b ) and ( e ) , which we have
              N.C., In re Inquiry       adopted , constitute conduct prejudicial to the ad
              Concernign a Judge,       ministration of justice that brings the judicial offi   Assessing judge's involvement with
1983 COCAP    309 N.C. 635              ce into disrepute .                                     female probation officer.                Discipline, judge


                                       The raising of revenue and the allocation of finan
                                       cial resources among all government entities is in
                                       itially and primarily the responsibility of the legis
                                       lative branch of government , and sound public p
                                       olicy considerations demand that when the judici
                                       ary seeks to use its inherent power to overcome t
                                       his peculiar prerogative of the Legislature , it be
                                       held to a high standard and assume the burden of
                                        showing that the funds sought to be compelled a
              Tex., District Judges v. re essential for the holding of court , the efficient
              County Judge, 657         administration of justice , or the performance of Reciting standard for judicial, as             Judicial proceeding;
1983 COCAP    S.W.2d 908               its constitutional and statutory duties .             opposed to legislative, exactions.          financing

                                     " conduct that is prejudicial to the administration
              N.Y., In re Newman, 64 of justice ” ( Code of Professional Responsibility Basis of liability for a lawyer's
19781 COCAP   A.D.2d 145              , DR 1 - 102 , subd [ A ] , par [ 5 ] ) ;          repeated violations of ethical rules.           Discipline, lawyer
                                       To permit the losing party in an ongoing depende
                                       ncy custody dispute , as in the case before us , to
                                       file a later adoption proceeding before a different
                                        Arizona juvenile judge while the dependency pr
                                       oceedings are being processed by another Arizon
             Az., In re Appeal, 680    a juvenile judge would cause havoc to the orderly Discussing prudential concerns of lack Judicial proceeding;
1983 COCAP   P.2d 163                   administration of justice .                        of jurisdictional limits.            procedure

                                     Applying this interpretation of the 1831 Act to th
                                     e facts in Nye , the Supreme Court noted that the
                                      allegedly obstructive acts occurred more than on
                                     e hundred miles from the court in which the unde
                                     rlying action was pending , and concluded that su
                                     ch actions were not “ so near thereto as to obstru                                             Judicial proceeding;
             S.D.N.Y., U.S. v. Reed, ct the administration of justice , ” and therefore c                                           powers &
1985 COCAP   601 F. Supp. 685        ould not be punished by the offended court .         Recalling criteria for "obstruction."     prerogatives
             C.A. 11, U.S. v.
1986 COCAP   Petzold, 788 F.2d 1478 (footnote citing s. 1503)                             Obstruction statute                       Unclear

             Fla., State v. Patrus, 46 This discretion should be exercised in fairness to Announcing bounds for courts'             Judicial proceeding;
1977 COCAP   Fla. Supp. 19             all parties and the administration of justice .    exercises of discretion.                  procedure

                                   ” Rather we think the language of these cases am
                                   ply indicates that the purpose of the requirements
                                    was to insure that dishonest , unscrupulous or co
                                   rrupt individuals would not use their knowledge
             W. Va., Puchinsky v.  of the law to perpetrate fraud upon the unsuspect         Citing, and then distinguishing, the
             W. Va. Bd. of Law     ing and unknowledgeable public or to obstruct th          motivationd of bar rules from a
             Examiners, 164 W. Va. e proper administration of justice for their own o        lawyer's holding some or other
1980 COCAP   736                   r their clients ’ benefit .                               political philosophy.                  Discipline, Lawyer

                                      A court retains inherent power to grant relief to a
                                       party who has been denied an opportunity to def
                                      end in a divorce action under such circumstances
             Minn., In re Marriage of as amount to a fraud on the court and the admini                                              Judicial proceeding;
             Nordmark, 388 N.W.2d stration of justice . Bredemann v. Bredemann , 2                                                  powers &
1986 COCAP   436                      53 Minn. 21 , 24 , 91 N.W. 2d 84 , 87 ( 1958 ) . Describing powers of the court.              prerogatives

                                       Typical of the reasoning of these courts is E. W.
                                       Scripps Co. v. Fulton , supra , where the public i
                                       nterest was stated as follows : “ It can never be cl
             W. Va., State ex rel.     aimed that in a democratic society the public has                                            Judicial
             The Herald Mail Co.,      no interest in or does not have the right to observ Discussing access of journalists to      proceedings; access
1980 COCAP   165 W. Va. 103            e the administration of justice .                    judicial proceedings.                   to

                                     In considering the serious request which was not
                                     made lightly , we are guided by the rationale of
                                    our Superior Court in Crawford ’s Estate , 307 P
                                    a. 102 , 108 ( 1931 ) , wherein the court stated : “
             Pa., Kaplan v.          Due consideration should be given by him [ judg
             Alleghany Co. Comm'rs, e ] to the fact that the administration of justice sh Assessing whether any county judge Judicial proceeding;
1986 COCAP   45 Pa. D. & C.3d 396 ould be beyond the appearance of unfairness .           would be able to hear the instant case. procedure

                                                                                          Assessing denial of continuance when
                                                                                          pro se party repeatedly missed court
             C.A. 9, U.S. v. Kelm,     There is little doubt that Kelm ’s conduct hindere and imposed requirements for         Judicial proceeding;
1987 COCAP   827 F.2d 1319             d the “ efficient administration of justice .      appointed counsel.                   procedure
             D. Ark., Polson v.        Nor does the public service or the administration Refusing absolute privilege to public
             Davis, 635 F. Supp.       of justice require complete immunity for such an officers in the context of terminating
1986 COCAP   1130                      action .                                           employment.                          Judicial proceeding

                                                                                             Stated as basis of liabiltiy under
                                                                                             professional conduct rules for fialures
             Mo., In re Clinton                                                              to advise client of adverse judgment,
             Adams, 737 S.W.2d          ( d ) engage in conduct that is prejudicial to the   delay payment to government division,
1987 COCAP   714                       administration of justice                             and acting against client's interests.  Discipline, Lawyer
                                   DR 1 -
                                    102 ( A ) ( 5 ) ( conduct prejudicial to the admin
             Colo., People v.      istration of justice ) ; and DR 6 -                 Reciting basis of liability resulting in
1983 COCAP   Whitcomb, 676 P.2d 11 101 ( A ) ( 3 ) ( neglect of a legal matter ) .     suspension of one year and one day.              Discipline, Lawyer

                                     It is in the best interests of the estate , the debtor
                                     and the creditors to dismiss this Chapter 11 case
                                     to effectuate a substantial savings in litigation an
                                     d administrative expenses which would otherwis
                                     e be incurred if it were to remain pending and to
             Bankr. W.D. Ark., In re further serve the ends of the fair efficient and eff     Restating rationale for dismissal         Judicial proceeding;
1986 COCAP   Westfall, 73 B.R. 186 ective administration of justice .                         offered below.                            procedure
             C.A. 8, Banks v. Heun- To take such action could , in our judgment , esta
             Norwood, 566 F.2d       blish a precedent which would not advance the pr         Characterizing the result of granting     Judicial proceeding;
1977 COCAP   1073                    oper administration of justice .                         relief sought for first time on appeal.   procedure

                                      In both instances , the trial judge ’s knowledge o
                                     f “ the condition of his docket , fairness not only
                                     to both parties but also to other litigants in his co
                                     urt , and the need for an orderly and prompt admi
                                     nistration of justice ” provides him with superior
             La., Martin v. South    ability to determine the terms of the dismissal .
             Coast Corp., 356 So. 2d Malter v. McKinney , 310 So .2 d 696 , 698 ( La.         Describing judges' latitiude in           Judicial proceeding;
1977 COCAP   500                     App . 1st Cir . 1975 ) .                                 dismissals.                               procedure
                                     Section 1503 also contains a broad omnibus clau
                                     se which makes illegal any actions whereby a per
                                     son who “ corruptly or by threats or force , or by
                                     any threatening letter or communication , influen
                                     ces , obstructs or impedes , or endeavors to influ
                                     ence , obstruct , or impede , the due administrati
                                     on of justice , shall be fined not more than $ 5,00
             C.A. 6, U.S. v.         0 or imprisoned not more than five years , or bot        (Cited in footnote of appeal reversing Judicial proceeding;
1985 COCAP   Schneider, 771 F.2d 149 h .                                                      and granting new trial.)               procedure
             N.D. Ind., Naked City, Prosecutor Ryan corruptly obstructed and impede
             Inc. v. Aregood, 667 F. d the due administration of justice in violation of      (Appendix stating cause of action
1987 COCAP   Supp. 1246              18 USC 1503 .                                            from complaint.)                          Lawyer misconduct

                                      Concomitantly , to promote and maintain the effi
                                      cient administration of justice and the enforceabil
             Pa., Pa. Labor Relations ity of their employees ’ contracts , the judges of t
             Bd. v. Am. Federation he courts of common pleas must have input throu
             of State…, 526 A.2d      gh the county commissioners . Id. , 507 Pa. at 27 Judges must have collective barganing
1987 COCAP   769                      9 , 489 A. 2d at 1329 - 1330 .                       input from county commissioners.   Judicial conduct

                                       It comprehends any act which is calculated to or t
                                       ends to embarrass , hinder , impede , frustrate , o
                                       r obstruct the court in the administration of justic
                                       e , or which is calculated to or has the effect of le
                                       ssening its authority or its dignity ; or which inter
                                       feres with or prejudices parties during the course
                                       of litigation , or which tends otherwise to bring t                                              Judicial proceeding;
             N.J., State v. Vasky,     he authority or administration of the law into disr                                              powers &
1985 COCAP   203 N.J. Super. 91        epute or disregard .                                  Finding of contempt                        prerogatives

                                        In determining whether to give a decision prospe
                                       ctive or retrospective application , the purpose of
             Az., In re Appeal in      the decision , reliance on a prior rule of law , and Appeal from court order granting
             Pima Cnty, 118 Ariz.       the possible effect upon the administration of jus adoption and denying habeas as to two
1977 COCAP   127                       tice are factors which must be considered .          children.                            Law enforcement

                                         That statute provides that a federal court has the
                                        power to punish by fine or imprisonment such co
             C.A. 3, Commonwealth ntempt of its authority as “ [ misbehavior of any                                                     Judicial proceeding;
             v. Local Union 542, 552 person in its presence or so near thereto as to obs      Underlying contempt order (on             powers &
1977 COCAP   F.2d 498                   truct the administration of justice . ”               appeal).                                  prerogatives
                                         This right may not be employed to thwart the ad      Motion for continuance to employ
             Ill., Peoplle v. Elder, 73 ministration of justice or to delay prosecution ind   different attorney in case below          Judicial proceeding;
1979 COCAP   Ill. App. 3d 192           efinitely .                                           implicating right to counsel.             procedure
                                        Finally , it does not serve the interests of the adm
                                        inistration of justice to deny the making of a moti
                                        on to dismiss when , as here , the affidavit in sup
             N.Y., Lipman v.            port of the motion to dismiss goes beyond mere c
             Salsberg, 107 Misc. 2d     onclusionary allegations of lack of proper service                                          Judicial proceeding;
1980 COCAP   276                         .                                                   Review of denial of motion to dismiss. procedure

                                        In the instant case , the record fails to disclose th                                           Judicial proceeding;
             Oh., State v. Conliff, 61 at the statement constituted “ an imminent threat        Underlying contempt finding (on         powers &
1978 COCAP   Ohio App. 2d 185          to the administration of justice . ”                     appeal).                                prerogatives
                                        In addition , it was found that the respondent ’s
                                       conduct was prejudicial to the administration of j
                                       ustice and reflects his unfitness to practice law a
             Colo., People v.          nd was therefore in violation of DR1 — 102 ( A           Grievance Committee's evalution of
1982 COCAP   Kenelly, 648 P.2d 1065 ) ( 5 ) and ( 6 ) .                                         attorney's conduct.                     Discipline, Lawyer
                                       The trial court , citing no common law authoritie
                                       s , briefly adverted to the statute , but spoke main
             C.A. 1, Del Rio v.        ly of the duty of compensation carriers in particul
             Northern Blower Co.,      ar , and the orderly process and administration of       Lower court's assessment of
1978 COCAP   574 F.2d 23                justice in general .                                    workmen's compensation scheme.          Unclear
                                       First , a criminal contempt is classically defined a
                                       s an act which is calculated to embarrass , hinder                                               Judicial proceeding;
                                        , or obstruct a court in the administration of justi                                            powers &
             Fla., Dudley v. State,    ce , or which is calculated to lessen its authority      Underlying contempt order (on           prerogatives;
1987 COCAP   511 So. 2d 1052           or dignity .                                             appeal).                                contempt

                                      By reason of the foregoing , respondent has negle
                                      cted a legal matter entrusted to him in violation o
                                      f The Florida Bar Code of Professional Responsi
                                      bility , Disciplinary Rule 6 -
                                       101 ( A ) ( 3 ) ; engaged in conduct prejudicial t
                                      o the administration of justice in violation of Dis
                                      ciplinary Rule 1 -
                                       102 ( A ) ( 5 ) ; and engaged in conduct that adv
             Fla., Bar v. Hoffer, 412 ersely reflects on his fitness to practice law in vio Bar official's evaluation of attorney's
1982 COCAP   So. 2d 858               lation of Disciplinary Rule 1 - 102 ( A ) ( 6 ) .     conduct (on reivew)                         Discipline, Lawyer

                                        By resisting arrest , Williams threatened that tim
                                        e-
                                         tested yet fragile social balance whereby our elec
                                        ted representatives provide laws for the good of s
                                        ociety , and public officers to execute and enforc
                                        e them , and under which respect and obedience
             Pa., Commonwealth v.       shown to officers discharging their lawful duties
             Williams, 344 Pa.          are as essential to the orderly administration of ju Evaluation of conduct (resisting
1985 COCAP   Super. 108                 stice as the laws themselves .                       arrest).                                   Law enforcement

             Mich., Falk v. State Bar In an integrated bar the compelling state interest i
1981 COCAP   of Mich., 411 Mich. 63 s the administration of justice .                      Court's assessment of policy aims.           Bar generally

                                        The appellant was held in contempt of court and
                                        sentenced to five and one -
                                         half months imprisonment under Subsection 3 o
                                        f the Penal Contempt Statute which provides : Th
                                        e power of the several courts of this Commonwe
                                        alth to issue attachments and to inflict summary
                                        punishments for contempts of court shall be restr                                               Judicial proceeding;
                                        icted to the following cases : ( 3 ) The misbehavi                                              powers &
             Pa., Commonwealth v.       or of any person in the presence of the court , the     Reciting statute in appeal from         prerogatives;
1981 COCAP   Reid, 494 Pa. 201          reby obstructing the administration of justice .        criminal contempt.                      contempt
                                        Conduct which falls short of reaffirming one ’s fi
                                        tness for the high responsibilities of judicial offic
                                        e constitutes conduct prejudicial to the administr
             Ne., In re Complaint,      ation of justice that brings the judicial office into   Basis of liability in charges against
1984 COCAP   351 N.W.2d 693             disrepute .                                             judge.                                  Discipline, judge
                                        A witness violates no duty to claim it , but one w
                                       ho bribes , coerces , forces or threatens a witness
                                        to claim it , or advises with corrupt motive the w                                             Judicial proceeding;
                                       itness to take it , can and does himself obstruct or Citing upholding of conviction under       powers &
             C.A. 4, U.S. v. Baker,     influence the due administration of justice . 329 s. 1503, for inducing witness to use         prerogatives;
1979 COCAP   611 F.2d 964              F. 2d at 443 .                                       Amend. V privilege.                        Tampering

                                      Accordingly , we conclude that the evidence esta                                                 Judicial proceeding;
                                      blished beyond a reasonable doubt that defendant        Affirming conviction either for          powers &
             Ill., People v. Page, 73 wilfully and knowingly interfered with the admi         misleading court or causing delat, in    prerogatives;
1979 COCAP   Ill. App. 3d 796         nistration of justice .                                 either case giving rise to liabiltiy.    Tampering
                                      Principles of finality , certainty , and the proper a
                                      dministration of justice suggest that a decision on
                                      ce rendered should stand unless some compelling         Explaining doctrine back of question
             S.C., Beall v. Doe, 281 countervailing consideration necessitates relitiga       whether a party is precluded from        Judicial proceeding;
1984 COCAP   S.C. 363                 tion .                                                  relitigating an issue with a nonparty.   procedure

                                       The Florida Bar in response submits that to grant
                                        the petition would not adversely affect the purity
                                        of the court system , hinder the administration of
             Fla., Bar v. Ward, 366     justice , or adversely affect the confidence of the
1978 COCAP   So. 2d 405                 public in the legal profession .                      Petition to resign from bar.             Discipline, lawyer
                                       This court imposed a thirty -
                                        day suspension , even though we concluded that
                                       the attorney ’s conduct had perpetrated a fraud o
             D.C., In re Hutchison,    n the judicial system and compromised the admi         Describing previous sanction on
1987 COCAP   534 A.2d 919              nistration of justice .                                lawyer.                                  Discipline, lawyer
                                        The administrative office of the courts was give
                                       n authority to “ serve as an agency to apply for an
                                       d receive grants or other assistance and to coordi
             C.A. 5, Stegmaier v.      nate or conduct studies and projects in connectio
             Trammell, 597 F.2d        n with the improvement of the administration of j
1979 COCAP   1027                      ustice .                                               Describing the duty of court officers.   Judiciary generally

                                       State v. Gregory , 66 N.J. 510 , 519 ( 1975 ) ( pr
                                       ohibiting multiple prosecution for acts arising out
                                        of same arrest under court ’s supervisory power
             N.J., State v. Ramseur,   to ensure fairness in the administration of justice                                         Judicial proceeding;
1987 COCAP   106 N.J. 123              , although rejecting constitutional attack ) ;        Outlining court's doctrine.           procedure
                                       So , it is clear beyond any argument that the Res
                                       pondent is guilty of Disciplinary Rule 1 -
                                        102 “ Misconduct . ( A ) A lawyer shall not : ( 1
                                       ) Violate a Disciplinary Rule ; ( 5 ) Engage in co
             Md., Attorney             nduct that is prejudicial to the administration of j
             Grievance Comm'n of       ustice ; and ( 6 ) Engage in any other conduct tha
             Md. v. Singleton, 532     t adversely reflects on his fitness to practice law . Upholding sanction of attorney in bar
1987 COCAP   A.2d 157                   ”                                                    proceeding.                           Discipline, lawyer

                                       While we are sensitive to the fact that the efficie
                                       nt administration of justice can not be subject to t
                                       he whims and inordinate delays of litigants , and
                                       are not convinced that the failure in this case of t
                                       he plaintiff ’s new attorney to be prepared for tria
                                       l could not have been avoided , there is nothing i
             N.Y., Stock v. Stock,     n this record to indicate bad faith on the part of t                                            Judicial proceeding;
1987 COCAP   127 A.D.2d 829            he plaintiff in seeking an adjournment .             Reversing dismissal.                       procedure

                                      Since defendant Donn persisted in his contempti
                                      ble conduct despite the warnings of the Court , a
                                      nd so misbehaved that in the presence of the Cou
                                      rt he , Donn , outrageously obstructed the admini
                                      stration of justice , the Court finds said Donn in c
                                      ontempt of Court and he is ordered to be sentenc
                                      ed to a term of six months , all as appears conclu                                               Judicial proceeding;
                                      sively in the transcript of Evidentiary Hearing , et                                             powers &
             C.D. Cal., U.S. v. Donn, al. , January 25 , 1982 , which is hereby incorpo                                                prerogatives;
1982 COCAP   584 F. Supp. 525         rated herein and made part hereof .                  Contempt finding.                           Contempt
                                       This court imposed a thirty -
                                        day suspension , even though we concluded that
                                       the attorney ’s conduct had perpetrated a fraud o
             D.C., In re Hutchison,    n the judicial system and compromised the admi
1986 COCAP   518 A.2d 995              nistration of justice .                           Recalling past sanction.                   Discipline, lawyer

                                    Respondent ’s discussion of murdering another p
                                    erson , raising a false claim of physical inability t
                                    o stand trial , cocaine selling , and jumping bail c
                                    onstituted unethical conduct prejudicial to the ad
                                    ministration of justice , in violation of DR 1 -
                                     102 ( A ) ( 5 ) and adversely reflecting on his fit
             N.J., In re Mintz, 101 ness to practice law , in violation of DR 1 -
1986 COCAP   N.J. 527                102 ( A ) ( 6 )                                      Disciplinary proceeding.                  Discipline, lawyer
                                    London has not offered any reason why a fraudul
                                    ent judgment given by a lawyer to his client does
                                    not constitute an endeavor to impede the due ad                                                 Judicial proceeding;
                                    ministration of justice other than the fact that the                                            powers &
             C.A. 11, U.S. v.       obstruction occurred after the resolution of the la                                             prerogatives;
1983 COCAP   London, 714 F.2d 1558 wsuit .                                                Appeal of conviction under s. 1503.       Tampering

                                       Although clearly inappropriate and ill -
                                        advised , the question did not significantly disru
             Pa., In re Campolongo,    pt the proceedings and thus did not constitute an
1981 COCAP   435 A.2d 581              obstruction of the administration of justice .      Reveral of contempt finding.             Discipline, lawyer
                                       It is precisely because “ the necessities of the ad
                                       ministration of justice require such summary dea
                                       ling . [ as ] a mode of vindicating the majesty of l
                                       aw , in its active manifestation , against obstructi
                                       on and outrage to it , ” Offutt v. United States , 3
                                       48 U.S. 11 , 14 , 75 S.Ct . 11 , 13 , 99 L.Ed . 11 ,
                                        16 ( 1954 ) , that the summary contempt power
                                       has been upheld against due process attacks , see
                                       , e. g. , Cooke v. United States , supra , 267 U.S.
                                       at 534 , 45 S.Ct . 390 , 69 L.Ed . at 773 ; Ex part
                                       e Terry , 128 U.S. 289 , 9 S.Ct . 77 , 32 L.Ed . 4                                           Judicial proceeding;
             Pa., Commonwealth v.      05 ( 1888 ) , and we therefore decline to adopt ap                                           powers &
             Stevenson, 393 A.2d       pellant ’s argument that summary adjudication is Assessing arguments on appeal of            prerogatives;
1978 COCAP   386                       per se unconstitutional .                            contempt finding.                       Contempt

                                       A federal district court must be able “ to protect t
             C.A. 1, Brockton          he administration of justice by levying sanctions
             Savings Bank v. Peat,     in response to abusive litigation practices . ” Pent
             Marwick, Mitchell &       house International , Ltd. v. Playboy Enterprises ,                                          Judicial proceeding;
1985 COCAP   Co., 771 F.2d 5            Inc. , 663 F. 2d 371 , 386 ( 2d Cir .1981 ) .       Expounding doctrine.                    procedure

                                       Permitting a defendant to proclaim his guilt in op Finding that guilty pleas waive all but
             N.H., State v. Parkhurst, en court and still avoid conviction is incompatibl jurisdictional defects; remanding       Judicial proceeding;
1981 COCAP   121 N.H. 821              e with the sound administration of justice .       defective guilty plea.                  procedure

             La., State v. Williams,
             Permitting a defendant
             to proclaim his guilt in
             open court and still
             avoid conviction is
             incompatible with the    A juror ’s failure to attend court interferes with t
             sound administration of he orderly administration of justice . See La.C.Cr      Affirming trial judge's replacement of Judicial proceeding;
1986 COCAP   justice .                .P . arts. 17 , 20 , 21 .                              absent juror.                          procedure; juries
                                      They are matters involving a serious and substant
                                      ive evil — the imminent and substantial threat to
             Va., Landmark            the orderly administration of justice posed by the
             Communications, Inc. v. premature disclosure of the confidential proceed
             Commonwealth, 217        ings of the Judicial Inquiry and Review Commiss        Importance of confidentiality of
1977 COCAP   Va. 699                  ion .                                                  review of judges.                      Discipline, judges
                                        Respondent did not advise [ C ] that the statute h
                                        ad expired , nor what actions could be taken to pr
             Pa., In re Anonymous       otect his interest . It is charged that respondent ’s
             No. 65 D.B. 75,             action involved a violation of : a. D.R. 1 -
             Disciplinary Board of       102 ( A ) ( 5 ) — Engage in conduct that is preju
             the Supreme Court of       dicial to the administration of justice . b. D.R. 1 -
1977 COCAP   Pennsylvania                102 ( A ) ( 6 )                                      Board outlining basis of liability.   Discipline, lawyer
             E.D. Mich, Snider v.
             Lone Star Art Trading      Although not an entirely impossible mission , suc                                           Judicial proceeding;
             Co., Inc., 659 F. Supp.    h a task would make the administration of justice Assessing the elaboration of RICO's       application of
1987 COCAP   1249                        by the Court an extremely arduous task           test beyond its current scope.            doctrine

                                      Analysis Lifting the Stay for Cause : Administrat
                                      ion of Justice 11 U.S.C. § 362 ( d ) states : On re
                                      quest of a party in interest and after notice and a
                                      hearing , the court shall grant relief from the stay
                                      ... such as by terminating , annulling , modifying
                                      , or conditioning such stay — ( 1 ) for cause ... T
                                      he Court has found as sufficient cause for modify
                                      ing the stay in this case that the administration of
                                       justice and the convenience of the parties is bett
                                      er served by having the State court act as the one
             Bankr. E.D. Mich., In re tribunal before which all claims , counterclaims , Outlining legal standard in bankruptcy Judicial proceeding;
1982 COCAP   Rutter, 25 B.R. 244,     or cross-claims may be heard .                       court.                               procedure

                                        From the foregoing findings we now find that Re
                                        spondent filed the lawsuit when he knew that his
                                        action would merely serve to harass and maliciou
                                        sly injure others , engaged in conduct prejudicial
                                        to the administration of justice , which adversely
                                        reflects on his fitness to practice law , and , by fil
                                        ing a lawsuit against a judge for conduct occurrin
                                        g in the performance of his judicial capacity , adv
             Ind., In re Moody, 428     anced a claim which is unwarranted under existi
1981 COCAP   N.E.2d 1257                ng law .                                               Assessing complaint against attorney. Discipline, lawyer
                                    Based on the facts outlined above , we agree with
                                     the commission ’s determination that Lucas viol
                                    ated the following provisions of the Iowa Code of
                                     Professional Responsibility for Lawyers : EC 1 -
                                     5 ( requiring high standards of professional cond
                                    uct ) ; DR 1 -
                                     102 ( A ) ( 1 ) ( violating disciplinary rule ) ; DR
                                     1-
                                     102 ( A ) ( 3 ) ( prohibiting conduct involving m
                                    oral turpitude ) ; DR 1 -
                                     102 ( A ) ( 4 ) ( prohibiting dishonesty , fraud , d
             Ia., Committee on      eceit or misrepresentation ) ; DR 1 -
             Professional Ethics v.  102 ( A ) ( 5 ) ( prohibiting conduct prejudicial t
1987 COCAP   Lucas, 420 N.W.2d 781 o the administration of justice ) ;                    Commission's findings (affirmed).         Discipline, lawyer

                                        Consequently , the Council concluded that “ the
                                        uniform effective and expeditious administration
                                        of justice within this Circuit requires that the atta
                                        ched rule for the administration of the bankruptc
             C.A. 6, White Motor        y system in this Circuit be adopted by the Distric
             Corp. v. Citibank, 704     t Courts .... ” Order of the Judicial Council of the Recalling Judicial Council, C.A. 6     Judicial council
1983 COCAP   F.2d 254                    Sixth Circuit , December 21 , 1982 .                 determination.                        determining rules

                                        Nor is there the slightest reference in his remarks
                                         to burdens on the administration of justice , to w
             N.C., State v. Norville,   asted court resources , or to the necessity of emp                                          Judicial proceeding;
1987 COCAP   321 N.C. 92                anelling another jury in the event of a mistrial . Upholding instructions of trial judge.   procedure
                                      Such proof might support a reasonable inference
                                      that Negroes are excluded from juries for reasons
                                       wholly unrelated to the outcome of the particular
                                       case on trial and that the peremptory system is b
                                      eing used to deny the Negro the same right and o
             C.A. 8, Baker v.         pportunity to participate in the administration of j Expositing rationale of peremptory        Judicial proceeding;
1977 COCAP   Wyrick, 547 F.2d 428     ustice enjoyed by the white population .             challenges.                               procedure
             Ala., Vienna v. Scott    and 4 ) the effect on the administration of justice
             Wetzel Services, Inc.,   of a retroactive application of the new rule of law                                            Judicial proceeding;
1987 COCAP   740 P.2d 447              .                                                   Discussing retroactivity standard.        retroactivity
             Mich., St. Bar
             Grievance                                                                     Reciting rules that govern professional
             Administrator v. Del     ( 5 ) Engage in conduct that is prejudicial to the a conduct in review of determinations
1979 COCAP   Rio, 407 Mich. 336       dministration of justice .                           thereof.                                Discipline, lawyer

                                      Out of a concern for the “ practical administratio
                                      n of justice , ” we conclude , with the trial judge
             Oh., St. v. Fox, 68 Ohio here , that not enough evidence was introduced t Affirming jury instructions of trial          Judicial proceeding;
1981 COCAP   St. 2d 53                o warrant the requested instruction .               judge.                                     procedure

                                     In the letter , the movants renew their applicatio
                                    n to withdraw the reference because this will furt
                                    her the efficient administration of justice and con
                                    tend that “ [ ijndeed , the practical consequence o
                                    f the withdrawal of the reference is that it should
                                    obviate the need for the prosecution and resolutio
             S.D.N.Y., In re Lion   n of appeals from the bankruptcy judge 's determ
             Capital Group, 48 B.R. ination that the proceedings below are core proce Finding movants' motion                        Judicial proceeding;
1985 COCAP   329                    edings .... ”                                       unreasonable, and so denying it.             procedure


                                      In State v. DeLomba , 117 R.I. 673 , 370 A. 2d 1
                                      273 ( 1977 ) , the Rhode Island supreme court , r
                                      elying in part on Coleman , adopted the requirem
                                      ent of either a grant of use and derivative use im
                                      munity for testimony given at a probation revocat
                                      ion hearing , or postponement of the revocation p
                                      roceeding until after the criminal trial , on the rea
                                      soning that “ the unfairness of the current practic
                                      e , even if not so severe as to rise to the level of a
                                       constitutional deprivation , is nevertheless so rea
                                      l and substantial that it calls for action by us on p
                                      ublic policy grounds and in furtherance of our res       Resolving constitutional question,
             Ala., McCracken v.       ponsibility to assure a sound and enlightened ad         raised below, of coordination of      Judicial proceeding;
1980 COCAP   Corey, 612 P.2d 990      ministration of justice . ” Id . at 1275 .               probation and criminal proceedings.   procedure
                                      Inquiries would also promote the effective admin
                                      istration of justice by resolving most conflict situ
             Nev., Harvey v. State,   ations at the earliest possible stage of the proceed     Reversing and remanding for want of Judicial proceeding;
1980 COCAP   619 P.2d 1214            ings                                                     separate trials below.              procedure
                                      The Respondent objects to the finding that his co
                                      nduct in refusing to produce the records was ‘ pr
                                      ejudicial to the administration of justice ’ in viola
                                      tion of DR 1 -
                                       102 ( A ) ( 5 ) and ‘ conduct that adversely refle
             Del., In re Kennedy,     cts on his fitness to practice law ’ in violation of     Requesting review of disciplinary
1982 COCAP   442 A.2d 79              DR 1 - 102 ( A ) ( 6 ) .                                 determination below.                  Discipline, lawyers
                                      We believe that the restrictive view to the contrar
                                      y , that it can not , only encourages multiplicity o
             Kan., Burnworth v.       f litigation and waste in the administration of just     Announcing rule for visitation and    Judicial proceeding;
1983 COCAP   Hughes, 234 Kan. 69      ice .                                                    child suppoer cases.                  procedure
                                      The repeated assertions by Mr. Evans , even after
                                       the dispositive approving opinion of the Fourth
                                      Circuit Court of Appeals on the very matters whi
                                      ch Mr. Evans contends were erroneously decided
                                       by the Magistrate , and his continued and unrele
                                      nting groundless assertions that the Magistrate ac
                                      ted out of bias , rather than in compliance with w
                                      ell -
                                       established rules of law , make it apparent that
                                      Mr. Evans acted originally , and continues to act
             C.A. 4, In re Evans, 801 , in a way that is prejudicial to the administration Recounting reasoning of judge in
1986 COCAP   F.2d 703                  of justice in violation of DR 1 -- 102 ( A ) ( 5 ) disciplinary matter below.              Discipline, lawyers
                                      Such conduct is prejudicial to the administration
             Ind., In re Carmody,     of justice and reflects adversely on his fitness to
1987 COCAP   513 N.E.2d 649           practice law .                                       Affirming disciplinary findings below. Discipline, lawyers

                                        Furthermore , if the disqualification of one gover
                                        nment attorney could serve as the predicate for th
             D. Conn., U.S. v.          e disqualification of the entire United States Atto
             Curico, 608 F. Supp.       rney ’s Office , the administration of justice woul Assessing and rejecting defendants'        Judicial proceeding;
1985 COCAP   1346                       d be irreparably damaged .                          disqualification arguments.                procedure

                                        In summary , Richmond Newspapers does not se
                                        rve to support defendant ’s demand that he be aw
                                        arded a new trial because a trial judge in the inter
                                        est of the fair administration of justice may impo
                                        se reasonable limitations upon the access of the p
             N.C., State v. Burney, ublic and the press to a criminal trial_U.S. at_n .         Rejecting reasoning back of motion     Judicial proceeding;
1981 COCAP   302 N.C. 529               18,65 L. Ed .2 d at 992 , 100 S. Ct. at 2830 .          for new trial.                         procedure
                                        The waiver provision of § 455 ( e ) , which appli
                                        es to the “ appearance ” of impropriety issues un
                                        der § 455 ( a ) but not to any actual conflict of int
                                        erest under § 455 ( b ) , reinforces our conclusion
                                         that § 455 ( a ) is concerned with perceptions rat
             C.A. 7, U.S. v. Murphy, her than actual defects in the administration of ju        Expounding doctrine of waiver for      Judicial proceeding;
1985 COCAP   768 F.2d 1518              stice .                                                 potential judicial conflicts.          procedure
                                         The standard to be met before first amendment f
                                        reedoms can be abridged is that the expression b
                                        y the press must constitute “ ‘ an immediate , not
             Fla., Sentinel Star Co. v. merely likely , threat to the administration of just    Finding trial court was perfunctory in Judicial proceeding;
1979 COCAP   Booth, 372 So. 2d 100 ice .                                                        denying press access.                  procedure

                                    Texas counties perform a number of functions fo
                                    r the state including the supervision of state electi
                                    ons , the collection of state property taxes , the co
                                    nstruction of state roads , bridges and ferries , an
             N.D. Tex., Crane v.    d the administration of justice . The Texas Supre
             State, 534 F. Supp.    me Court has emphasized that when counties act
1982 COCAP   1237                   in certain capacities they are agents of the state .        Law enforcement/policy.                Broad description
             Conn., State v.         Such ineffective communication can not aid the
             Gunning, 183 Conn.     defendant , the state or the administration of justi        Assessing police conduct in matter
1981 COCAP   299                    ce .                                                        below.                                 Law enforcement
                                    However , the interest of comity and the efficient
                                     administration of justice will best be served by a
             C.A. 1, Feinstein v.   voiding the duplication of administrative arrange
             Mass. Gen. Hosp., 643 ments necessitated by such a requirement . 12 . S            Jurisdictional concerns in handling    Judicial proceeding;
1981 COCAP   F.2d 880               eep . 882 , supra . 13 .                                    medical malpractice claims.            procedure
                                    So serious a matter as the appointment of a recei
             Cal., Cal-American     ver should not be made without a full and comple
             Income Property Fund te hearing unless the due administration of justic
             VII v. Brown           e clearly requires it . ” { Cohen v. Herbert ( 1960
             Development Corp., 138 ) 186 Cal.App .2 d 488 , 495 [ 8 Cal.Rptr . 922 ]           Clarifying procedural requirements     Judicial proceeding;
1982 COCAP   Cal. App. 3d 268        .)                                                         upon lower court.                      procedure
                                    Despite the unfairness to litigants that sometimes
                                     results , the doctrine of judicial immunity is thou
                                    ght to be in the best interests of ‘ the proper admi
                                    nistration of justice . .
                                    . [ for it allows ] a judicial officer , in exercising t
                                    he authority vested in him [ to ] be free to act up
             W.D. Pa., Albright v.  on his own convictions , without apprehension of
             Albright, 463 F. Supp. personal consequences to himself . ’ Bradley v.
1979 COCAP   1220                   Fisher , 13 Wall. , at 347 .                             Affirming judicial immunity.         Judicial proceeding
                                     [ T ] he desirability of permitting a defendant ad
                                    ditional time to obtain private counsel of his choi
                                    ce must be weighed against the public need for th
             Pa., Commonwealth v. e efficient and effective administration of justice Announcing balancing considerations
1983 COCAP   McCool, 457 A.2d 1312 .                                                         for finding counsel of one's choice. Judicial proceeding

                                         This court reemphasized in People v. Shrum ( 1
                                        957 ) , 12 Ill. 2d 261 , 265 , the belief that adequ
                                        ate opportunity to defend is the first essential of t
                                        rial fairness : “ Speedy administration of justice i
                                        s desirable , but the desire for speed must not be
             Ill., People v. Lott, 66   allowed to impinge upon the constitutional requir Finding unfair surprise on defense        Judicial proceeding;
1977 COCAP   Ill. 2d 290                ement of a fair opportunity to defend . ”             counsel of unnoticed testimony.       evidentiary issue

                                        The exclusion of the occupational groups and of
                                        women with young children rests upon a factual f
                                        inding by this court that jury service by these gro
             E.D. Va., U.S. v.          ups would entail undue hardship , extreme incon
             Computer Sci. Corp.,       venience or serious obstruction or delay in the fai Appeal based on defects in jury         Judicial proceeding;
1981 COCAP   511 F. Supp. 1125          r and impartial administration of justice .         selection.                              jury

                                       This discretionary power is considered basic to t
                                       he police power function of governmental entitie
                                       s and is recognized as critical to a law enforceme
                                       nt officer ’s ability to carry out his duties . See A                                        Referencing
                                       BA Standards for Criminal Justice , Standard 1 -                                             President's
                                        4.1 ( 2d ed . 1980 ) ; President ’s Commission o                                            Commission on Law
                                       n Law Enforcement and Administration of Justic                                               Enforcement and the
             Fla., Everton v. Willard, e , The Challenge of Crime in a Free Society 103                                             Administration of
1985 COCAP   468 So. 2d 936             - 06 ( 1967 ) .                                      Apprising duties of police officers.   Justice

                                      t stake is the honor of the government ^ ] public
                                      confidence in the fair administration of justice , a
                                      nd the efficient administration of justice . . .
             Cal., People v. Sanders, . ’ [ Citations . ] ” ( People v. Mancheno , supra ,
1987 COCAP   191 Cal. App. 3d 79       32 Cal .3 d at p. 866 . )                           Review of broken plea agreement.         Law enforcement

                                      In Greenfield , supra , an attorney was suspended
                                       from practice for three years for professional mi
                                      sconduct and conduct prejudicial to the administr
                                      ation of justice . After a judge had denied the att
                                      orney ’s motion in a pending action , Greenfield ,
                                       along with another attorney , Rothstein , wrote t
                                      wo letters to the judge accusing him without any
                                      basis in fact of misconduct in office . The attorne
                                      ys also prepared and circulated letters and affidav
                                      its concerning the alleged misconduct to the presi
                                      ding judge of the court , as well as the Governor ,
             C.A. 4, In re Evans, 801 the District Attorney , and the Judicial Conferen      Collecting precedent to uphold instant
1986 COCAP   F.2d 703                 ce .                                                   disciplinary finding.                  Discipline, lawyer
                                       In passing the Act , Congress sought to promote
                                      not only the defendant ’s right to a speedy trial ,
             C.A. 11, U.S. v.         but also the public ’s interest in the efficient adm   Legislative history of Speedy Trial    Judicial proceeding;
1982 COCAP   Gonzalez, 671 F.2d 441 inistration of justice .                                 Act.                                   procedure
             Cal., Cooper v. Cnty of                                                         Rationale for lower court's strict
             Los Angeles, 69 Cal.     The principle is founded upon a need for judicial      compliance with instructions on        Judicial proceeding;
1977 COCAP   App. 3d 529              economy in the administration of justice .             remand.                                procedure
                                       In broader terms , the statute ’s purposes go beyo
                                       nd protection of juvenile privacy to encompass th
                                       e Státe ’s interest in sound and orderly administr
                                       ation of justice ; ipost important , the statute help
             Mass., Globe              s obtain just convictions for the types of crimes f
             Newspaper Co. v.          rom which the victims had often suffered at the h       Expounding policy back of statute
             Superior Court, 379       ands of the criminal justice system , while their a     limiting press access to some trials   Judicial proceeding;
1980 COCAP   Mass. 846                 sssail - ants had often gone free .                     while reviewing the same.              media access to
             Cal., In re Marriage of   We also note the immense burden on the adminis
             Lee, 124 Cal. App. 3d     tration of justice in our civil courts were such reli   Rejecting fully retroactive application Judicial proceeding;
1981 COCAP   371                       tigation permitted .                                    of new rule.                            retroactivity

                                        “ We have given complete retroactive effect to t
                                       he new rule , regardless of good -
                                        faith reliance by law enforcement authorities or t
                                       he degree of impact on the administration of justi
                                       ce , where the ‘ major purpose in new constitutio
                                       nal doctrine is to overcome an aspect of the crimi
                                       nal trial that substantially impairs its truth -
                                        finding function and so raises serious questions
                                       about the accuracy of guilty verdicts in past trials
                                        ..
                                       . Williams v. United States , 401 U.S. 646 , 653 ,
             Colo., People v. Hardin, 91 S.Ct . 1148 , 1152 , 28 L.Ed .2 d 388 ( 1971          Explaining doctrine concerning         Judicial proceeding;
1980 COCAP   607 P.2d 1291             )                                                       retroactive application.               retroactivity
                                        The fires which it kindles must constitute an im       Assessing when language rises to
             Ark., Clark v. State, 291 minent , not merely a likely , threat to the admini     contempt in review of contempt         Judicial proceeding;
1987 COCAP   Ark. 405                  stration of justice .                                   conviction.                            Contempt

                                       We have denied broader retroactive application o
                                       f a new rule going to defendant ’s right to a fair tr
                                       ial on grounds of reasonable reliance by law enfo
             Ala., Farleigh v.         rcement officials on the old rule and potential im
             Anchorage, 728 P.2d       pact on the administration of justice . See Lauder Discussing retroactive application of a Judicial proceeding;
1986 COCAP   637                       dale , 548 P. 2d at 383 .                             new rule.                            retroactivity

                                       Both the court and the prosecuting attorney may
                                       well decline to accept such plea in cases where th
                                       e due administration of justice might be imprope
                                       rly affected , for when the plea is accepted it is ac
                                       cepted with all the implications and reservations
                                       which under the law and accurate pleading apper
                                       tain to that plea . ” Winesett v. Scheldt , Comr . o Discussing doctrine back of plea of
             N.C., N.C. St. Bar v.     f Motor Vehicles , 239 N.C. 190 , 194 -               nolo contendere in remanding and
1977 COCAP   Hall, 293 N.C. 539         95 , 79 S.E. 2d 501 , 504 - 505 ( 1954 ) .           denying state bar summary judgment. Judicial proceeding

                                   The basic rationale for the exceptions related to t
                                   he administration of justice is that the “ unhinder
                                   ed and untrammeled functioning of our courts is
                                   part of the very foundation of our constitutional d
             D.D.C., Laker Airways emocracy , ” for it is clear that when a court is pr   Explaining the rationale of antisuit
             Ltd. V. Pan Am. World evented by outside pressure or other interference      injunctions to evaluate whether
             Airways, Inc., 604 F. from adjudicating claims between litigants before      defendants were interfering with
1984 COCAP   Supp. 280              it , the rule of law is significantly impaired .      administration of justice.                  Judicial proceeding
                                                                                          Reciting rules in review of erroneous
                                       Criminal contempt consists of conduct that obstr dismissal for supposed lack of
             Colo., People v. Barron, ucts the administration of justice or tends to brin jurisdiction over matter brought by         Judicial proceeding;
1984 COCAP   677 P.2d 1370            g the court into disrepute .                        information.                                contempt

                                       For the reasons we have expressed with respect t
                                       o our conclusion that the conduct involved here d
                                       id not fall below an acceptable standard for the fa
                                       ir and honorable administration of justice , we co
                                       nclude that the conduct was not shocking and tha
             Ala., Guidry v. State,    t judicial integrity does not require suppression o
1983 COCAP   671 P.2d 1277             f the fruits flowing from it .                      Explaining the exclusionary rule.          Law enforcement
                                     Finally , we believe retroactive application of the
             Az., State c. Hooper,   Chapple rule would have an undesirable effect up                                                  Judicial proceeding;
1985 COCAP   703 P.2d 482            on the administration of justice                    Discussing retroactivity                      retroactivity
                                     Congress had , however , sought to determine an
                                     appropriate fee for jukeboxes for nearly 20 years
                                     before settling on the figure in the Act . See I Co
             C.A.D.C., Nat'l Cable pyright Law Revision : Hearings on H.F. 2223 B
             Television Ass'n v.     efore the Subcomm . on Courts , Civil Liberties ,                                                 Referencing House
             Copyright Royalty        and the Administration of Justice of the House                                                   Committee on
             Tribunal, 223 U.S. App. Comm . on the Judiciary , 94th Cong. , 1st Sess . Legislative history of copyright                Admininistration of
1982 COCAP   D.C. 65                  380                                                provision.                                    Justice

                                        The Supreme Court ’s test for whether a “ new r
                                       ule ” in the area of criminal procedure is to be ret
                                       roactively applied calls for the consideration of th
                                       ree criteria : “ ( a ) the purpose to be served by th
                                       e new standards , ( b ) the extent of the reliance b
                                       y law enforcement authorities on the old standard
                                       s , and ( c ) the effect on the administration of jus
             C.A. 5, Chapman v.        tice of a retroactive application of the new standa                                             Judicial proceeding;
1977 COCAP   U.S., 547 F.2d 1240       rds . ”                                               Discussing retroactivity.                 retroactivity

                                        As the Supreme Court in Bertero v. National Ge
                                      neral Corp , supra , 13 Cal .3 d at pages 50 -
                                        51 , said : “ The malicious commencement of a
                                      civil proceeding is actionable because it harms th
             Cal., Camarena v.        e individual against whom the claim is made , an
             Sequioa Ins. Co., 190    d also because it threatens the efficient administr     Rejecting argument for elimination of Judicial proceeding;
1987 COCAP   Cal. App. 3d 1089        ation of justice .                                      liability for malicious prosecution.  procedure
                                      These judicial officers are necessary for the prop
                                      er administration of justice , and we recommend
             Fla., In re Certificate, they be made permanent and funded by the state          Recommending creation of new state
1985 COCAP   467 So. 2d 286           .                                                       judges.                                  Judicary generally
                                      Society wins not only when the guilty are convict
                                      ed but when criminal trials are fair ; our system o     Reversing convictions because of
             C.A. 4, U.S. v.          f the administration of justice suffers when any a      government's introduction of dubious Judicial proceeding;
1984 COCAP   Carvalho, 742 F.2d 146 ccused is treated unfairly .                              evidence.                            evidentiary issue

                                      Under this subsection , allegedly contemptuous c
                                      onduct will not justify imposition of summary cri
             Pa., Commonwealth v. minal contempt except where it causes an obstru             Announcing rule in overturning           Judicial proceeding;
1978 COCAP   Garrison, 478 Pa. 356 ction of the administration of justice .                   contempt conviction.                     Contempt
             C.A. 4, U.S. v.          This “ natural consequence , ” the government co
             Neiswender, 590 F.2d ntends , would have obstructed the due administr            Government's contentions regarding       Judicial proceeding;
1979 COCAP   1269                     ation of justice . ,                                    mens rea for an obstruction charge.      Tampering
                                      The physician -
                                       patient privilege thus did not bar this testimony ,
                                       and the court was not required as a prerequisite t
             N.C., Wright v. Am.      o its admission to find that disclosure of the infor
             Gen. Life Ins. Co., 59   mation was “ necessary to a proper administratio        Rejecting challenges to introduction of Judicial proceeding;
1982 COCAP   N.C. App. 591            n of justice . ”                                        evidence.                               evidentiary issue
                                      The court weighed the above factors and determi
                                      ned that not only would it penalize law enforcem
                                      ent agents who had acted in accord with the pres
                                      ent state of the law , it also would amount to an o
             Ill., People v. Laws, 82 verwhelming burden on the administration of jus         Recalling denial of retroactive effect
1980 COCAP   Ill. App. 3d 417         tice .                                                  for impacts on law enforcement.          Law enforcement
                                       It is also charged that , by the foregoing acts , th
                                      e Respondent violated Supreme Judicial Court R
                                      ule 3:17 ( 2 ) , in that he engaged in misconduct i
                                      n office and conduct prejudicial to the administra
             Mass., In re Bonin, 375 tion of justice which brings the judicial office int     Recalling charge in disciplinary
1978 COCAP   Mass. 680                o disrepute .                                           hearing of judge before another court. Discipline, judge

             E.D. Pa., Stevens         Severance of this action into two actions and tran
             Yachts of Annapolic,      sfer of the cases to Texas and the Virgin Islands r
             Inc. v. Am. Yacht         espectively is not in the interest of the administra
             Charters, Inc., 571 F.    tion of justice if a forum can be found in which a                                              Judicial proceeding;
1983 COCAP   Supp. 467                 ll claims can be litigated simultaneously .          Refusing motion to sever.                  procedure
                                       The rules of this court are designed to effectuate
                                       the orderly administration of justice and do not c
             Minn., Krug v. Indep.     ontrol its jurisdiction , for it retains the constituti Allowing appeal where defendant
             Sch. Dist. No. 16, 293    onal power to hear and determine , as a matter of could have raised all issues on appeal Judicial proceeding;
1980 COCAP   N.W.2d 26                  discretion , any appeal in the interest of justice of first judgment.                   procedure

                                       The concurrence argued that neither history , nor
                                       the purpose of the writ of habeas corpus , nor the
                                        desired prophylactic utility of the exclusionary r
                                       ule as applied in Fourth Amendment claims , nor
                                        any sound reason relevant to the administration
                                       of justice justified a federal court , on collateral r
                                       eview of a state court conviction , to review asser
                                       ted Fourth Amendment claims with the applicati
                                       on of the exclusionary rule in precisely the same
             C.A. 4, Doleman v.        manner as it would or could have been utilized o Discussing the contrary view of the            Judicial proceeding;
1978 COCAP   Muncy, 579 F.2d 1258      n direct review .                                      concurrence.                             procedure

                                     Law 43 , which as we know establishes the integr
                                     ated bar of Puerto Rico , charges the Colegio wit
             D. P.R., Schneider v.   h the duty of “ cooperating ] in the improvement
             Colegio De Abogados of the Administration of Justice [ and ] to render
             De Puerto Rico, 565 F. such reports and give such advice as the Govern             Describing the nonjudicial powers of
1983 COCAP   Supp. 963               ment may require of it . ”                                 lawyers and the bar.                   Judicary generally
                                     Both August and Bogoff were convicted of consp             Describing indictments for
                                     iring to defraud the United States of the due adm          interference with blind draw system in
             C.A. 6, U.S. v. August, inistration of justice , in violation of 18 U.S.C. §       bankruptcy court and influence clerk
1984 COCAP   745 F.2d 400            371 ( 1982 ) ( Count One ) .                               of court in duties.                    Judiciary generally

                                       This court can not sanction the frustration of its o
                                       rder ( in this case a consent order ) by permitting
                                       a post-judgment invocation of the attorney -
             N.J., Fellerman v.         client privilege to unduly interfere with and restr
             Bradley, 191 N.J.         ict the proper administration of justice which it is Rejecting postjudgment assertion of        Judicial proceeding;
1983 COCAP   Super. 73                  entrusted to foster .                               attorney client privilege.                 procedure


                                       1 Rule 4:01 , § 12 ( 2 ) , inserted by 365 Mass. 6
                                       96 ( 1974 ) , reads as follows : “ The term ‘ serio
                                       us crime ’ shall include ( a ) any felony , and ( b )
                                        any lesser crime ( involving conduct of an attorn
                                       ey demonstrating unfitness to practice as a lawye
                                       r ) , a necessary element of which , as determine
                                       d by the statutory or common law definition of su
                                       ch crime , includes interference with the administ
                                       ration of justice , false swearing , misrepresentati
                                       on , fraud , wilful failure to file income tax return    Citing in footnote the relevant rule
                                       s , deceit , bribery , extortion , misappropriation ,    supporting reversal of judgment below
             Mass., In re Alter, 389    theft , or an attempt or a conspiracy , or solicitati   and two years' suspension, as per the
1983 COCAP   Mass. 153                 on of another , to commit a ‘ serious crime . ’”         Board's recommendation.               Discipline, lawyer

                                       One situation where the proper administration of
             Wash., State v. Jones,    justice requires the discharge of a jury is where t Reviewing propriety of discharge of         Judicial proceeding;
1982 COCAP   97 Wash. 2d 159           hat jury is unable to agree on a verdict .          jury.                                       jury

                                     We agree with the well -
                                     reasoned Wesley and Lester decisions holding th
                                    at it is entirely proper to charge defendants under
                                     § 1503 with interfering with the due administrati
             C.A. 7, U.S. v.        on of justice when the conduct of the defendant r Rejecting appellants' contention that            Judicial proceeding;
1985 COCAP   Rovetuso, 768 F.2d 809 elates to tampering with a witness .                they were improperly charged.                  witness tampering
                                    Courts have inherent power in the interest of the
             D. Nev., In re Santa   orderly administration of justice and under Rule
             Barbara …, 94 F.R.D. 41 ( b ) , FRCP , to dismiss for disobedience of it                                                  Judicial proceeding;
1982 COCAP   105                    s orders .                                          Outlining remedial options.                    procedure
                                        Postponement of cases from dates scheduled for
                                        trial is one of the major factors contributing to de
             Md., St. v. Hicks, 285     lay in the administration of justice , civil as well                                          Judicial proceeding;
1979 COCAP   Md. 310                    as criminal .                                        Discussing legislative history           delay of

                                       Both the Master and the DRB found that respond
                                       ent violated DR 1 -
                                        102 ( A ) ( 3 ) , which provides that a lawyer sha
                                       ll not “ [ e ] ngage in illegal conduct that adversel
                                       y reflects on his fitness to practice law ; ” DR 1 -
                                        102 ( A ) ( 4 ) , which provided that a lawyer sh
                                       all not “ [ ejngage in conduct involving dishonest
                                       y , fraud , deceit or misrepresentation ; ” and DR
                                       1-
                                        102 ( A ) ( 5 ) , which provided that a lawyer sh      Outlining lawyer's complicity as
             N.J., In re Rigolosi, 107 all not “ [ e ] ngage in conduct that is prejudicial    assessed in bribe in trial and Board
1987 COCAP   N.J. 192                  to the administration of justice . ”                    review below.                          Discipline, lawyer
                                        The Eleventh Circuit rejected Silverman ’s argu
                                       ment stating : “ Silverman ’s proposed instructio
                                       n incorrectly explained ‘ specific intent ’ : it plac
                                       ed the burden on the government to prove that th
                                       e purpose and object of Silverman ’s endeavor w
             C.A. 7, U.S. v. Machi, as to influence or obstruct due administration of j        Rejecting intent as mens rea in        Judicial proceeding;
1987 COCAP   811 F.2d 991              ustice .                                                obstruction.                           witness tampering

                                       [ I ] t wholly fails to take into account the enorm
             Mo., State v. Butler,    ous societal cost of excluding truth in the search Explaining the inevitable discovery          Judicial proceeding;
1984 COCAP   676 S.W.2d 809           for truth in the administration of justice .          doctrine.                                 procedure
                                      Just as important as the issue of prejudice is that
                                      of the efficient administration of justice . In parti
                                      cular , we question the traditional assumption tha
             E.D.N.Y., U.S. v. Gallo, t denial of severance in cases such as this promot                                              Judicial proceeding;
1987 COCAP   668 F. Supp. 736         es effi ciency .                                      Assessing motion for severance.           procedure

                                      By reason of the foregoing Paragraph A , ( 1 ) yo
                                      u have engaged in willful misconduct relating to
                                      your official duty and persistent and public cond
             La., In re Whitaker, 463 uct preju dicial to the administration of justice th Violation of ethical rules in practice of
1985 COCAP   So. 2d 1291              at brings the judicial office into disrepute ,       law by a sitting judge.                   Discipline, judge

                                        We have weighed the contesting views of the par
                                        ties in this matter and conclude that the administr
                                        ation of justice will best be served in the circums
                                        tances by the court ’s exercise of its discretion to
                                        permit defendant to except to the trial judge ’s de
             Ct. of Claims, John M.     cisión consisting of his findings , opinion , and c                                           Judicial proceeding;
1980 COCAP   Grieg, 224 Ct. Cl. 617     onclusion of law .                                   Explaining exercise of discretion.       procedure
                                        The second and third factors to be considered un
                                        der the three -
                                         prong test for retroactivity can be dealt with toge
                                        ther , since , as the Court noted in Hampton , sup
                                        ra , " the amount of past reliance will often have
             Mich., People v. Rice,     a profound effect upon the administration of justi                                            Judicial proceeding;
1980 COCAP   101 Mich. App. 1           ce ” .                                               Discussing retroactivity.                retroactivity

                                        He also contends that his suspension from office
                                        would impose a burden on other judges who will
                                        be called upon to handle the caseload in the Eight
             Ne., In re Complaint,      h Judicial District and would perhaps result in de Exceptions of judge to suspension
1984 COCAP   351 N.W.2d 693             lays in the administration of justice .            from office.                               Discipline, judge

                                        See Award of Attorneys ’ Fees Against the Feder                                               Referring to House
                                        al Government : Hearings before the Subcommitt                                                Subcommittee on
             C.A.D.C., Action on        ee on Courts , Civil Liberties and Administration                                             Courts, Civil
             Smoking and Health v.       of Justice of the House Committee on the Judici                                              Liberties and
             Civil Aeroanutics Bd.,     ary , 96th Cong. , 2d Sess . 32 ( 1980 ) ( testimo (collecting sources discussing fee         Administration of
1984 COCAP   724 F.2d 211               ny of Sen. DeConcini )                             awards to attorneys)                       Justice
                                        This general rule , rather than depending upon an
             R.I., JWA Realty v. City y fundamental principle of the law of evidence , i
             of Cranston, 399 A.2d s designed to expedite the orderly administration            Discussing doctrine back of             Judicial proceeding;
1979 COCAP   479                        of justice in eminent domain proceedings .              evidentiary rules.                      procedure
                                        Additionally , in view of the mass of evidence in
                                        the instant case , the efficient administration of j
             Mo., State v. Garrette, ustice was served by trying all counts of the ame          Upholding finding that all counts were Judicial proceeding;
1985 COCAP   699 S.W.2d 468             nded information at one time                            part of a common scheme.               procedure
                                        At least in the limited context of sentencing , the
                                        courts can recognize this inherent institutional bi
             Mt., State v. Fitzpatrick, as and the debilitating effect that it has on the ad    Discussing means to limit vindicitive   Judicial proceeding;
1980 COCAP   186 Mont. 187              ministration of justice .                               sentencing.                             procedure

                                        Respondent was found guilty of violating DR 1 -
                                         102 ( A ) ( 5 ) , conduct prejudicial to the admin
                                        istration of justice , although the Committee state
                                        d that it felt “ considerable empathy for the respo
             Az., In re Riley, 142      ndent in the circumstances in which these statem Basis of liability under conduct rules
1984 COCAP   Ariz. 604                  ents were made                                      for statements to reporters.                Discipline, lawyer

                                      Here , substitution was a matter of necessity , w
             Oh., State v. McKinley. here the due administration of justice made it im Finding no error in service of                   Judicial proceeding;
1982 COCAP   7 Ohio App. 3d 255      perative , and no prejudice resulted .             substitutte judge.                              procedure

                                        The Supreme Court stated in Santobello v. New
                                        York , 404 U.S. 257 , 92 S.Ct . 495 , 30 L.Ed .2
                                        d 427 ( 1971 ) , that “ the disposition of criminal
                                        charges by agreement between the prosecutor an
             U.S. Army Ct. Crim.        d the accused , sometimes loosely called ‘ plea b
             Rev., U.S. v. Lay, 10      argaining , ’ is an essential component of the ad Laying doctrinal background for               Judicial proceeding;
1981 COCAP   M.J. 678                   ministration of justice .                           instant analysis of plea bargains.          procedure

                                        The Court is of the opinion that the question and
                                        opinion contained in the Amended Order of Clari
                                        fication ( a copy of which is attached hereto and i
                                        s incorporated by reference [ see preceding order
                                         ] ) involve issues of statewide application , whic
             Fla., St. v. Johnson, 8    h are of great public importance and will affect th Court's order setting standards for
1984 COCAP   Fla. Supp. 2d 116          e uniform administration of justice in this state . roadside intoxication tests.                Law enforcement.

                                        Neither the insurance companies nor their insure
                                        ds , the employers , are officers of the legal syste
                                        m , nor , unlike lawyers , are they governed by a
                                        code of conduct casting upon them duties with re
             Fla., Bammac, Inc. v.      spect to the administration of justice beyond that      Rejecting attempts of attorneys to      Judicial proceeding;
1986 COCAP   Grady, 500 So. 2d 274      required of the ordinary citizen .                      insinuate themselves as parties.        procedure
             N.J., Kerr Steamship       And “ secondly the false swearing must have obs
             Co., Inc. v. John D.       tructed or tended to obstruct the administration o
             Westhoff. Jr., 204 N.J.    f justice ... It is the obstruction of judicial power   Reciting legal standards in review of   Judicial proceeding;
1985 COCAP   Super. 300                 which makes it contempt . ”                             contempt finding.                       Contempt

                                        ( a ) Whenever it appears to the superior court fo
                                        r any judicial district that the administration of ju
                                        stice requires an investigation to determine whet
                                        her or not there is probable cause to believe that
                                        a crime or crimes have been committed within th
                                        e judicial district , said court may order an inquir
             Conn., In re               y to be made into the matter , to be conducted be
             Investigation …, 4         fore any judge , state referee , or any three judges Reciting statute back of investigatory
1985 COCAP   Conn. App. 544              of said court designated by it                       abilities.                                Law enforcement
                                      In the case of Tafaro ’s Investment Company , In
                                      c. v. Division of Housing Improvement , et al , 2
                                      61 La. 183 , 259 So .2 d 57 ( La. 1972 ) the Loui
                                      siana Supreme Court discussed the difference bet
                                      ween the legislative and judicial functions of pub
                                      lic bodies stating that when a judicial function is
             La., Corcoran v. Parish involved , an analogy to judicial process is made
             of Jefferson, 405 So. 2d and the procedural safeguards developed in the a        Analysis of judicatory hearings at the Judicial proceeding;
1981 COCAP   667                      dministration of justice must be observed .             Parish level.                          procedure
                                      Suffice it to say that , in dealing with such a litig
             C.A.D.C., Urban v.       ant , the court “ has an obligation to protect and p
             United Nations, 768      reserve the sound and orderly administration of j       Outlining appropriate response to      Judicial proceeding;
1985 COCAP   F.2d 1497                ustice                                                  "prolific pro se litigants."           procedure
                                      Retroactive application of the Fountain policy wo
             Mich., People v. Young, uld have an adverse effect on the administration                                                Judicial proceeding;
1981 COCAP   410 Mich. 363            of justice .                                            Discussing retroactivity.              retroactivity

                                       The footnote in Richmond Newspapers , Inc. v.
                                       Virginia , 448 U.S. 555 , 100 S.Ct . 2814 , 65 L.
                                       Ed .2 d 973 ( 1980 ) , to which the court made re
                                       ference in Romano , explicitly recognizes that a t
                                       rial judge may , “ in the interest of the fair admin
                                       istration of justice , impose reasonable limitation
                                       s on access to a trial ” just as " a government ma
             E.D.N.Y., Latzer v.       y impose reasonable time , place and manner rest
             Abrams, 602 F. Supp.      rictions upon the use of the streets in the interest Discussing limitations on press access Judicial proceeding;
1985 COCAP   1314                      of such objectives as the free flow of traffic . ”   to trials.                             media access to


                                      The indictment charges that Gaston “ did wil -
                                      fully and knowingly corruptly endeavor to influe
                                     nce Johnny Self , a witness before the said Grand
                                      Jury , [ investigating alleged violations of the fal
                                     se claims and false statements laws ] and thereby
                                      corruptly endeavor to influence , obstruct and im
                                     pede the due administration of justice ... [ in that
                                     Gaston ] urged and advised Johnny Self to give f
             C.A. 5, U.S. v. Gaston, alse testimony before said Grand Jury in relation Introducing the issue before taking it
1979 COCAP   608 F.2d 607            to the aforesaid violation . ”                        up on appeal.                             Judicial proceeding
                                     The forum non conveniens doctrine is equitable i
                                     n nature ( Bell v. Louisville & Nashville R.R. Co
                                     . ( 1985 ) , 106 Ill. 2d 135 , 146 ; People ex rel .
                                     Atchison , Topeka & Santa Fe Ry . Co. v. Clark (
             Ill., Timothy Myers v.   1957 ) , 12 Ill. 2d 515 , 520 ) and allows courts t
             Bridgeport Machines     o strike a balance between the convenience of the
             Div. of Textron, Inc.,   litigants and the efficient administration of justic
1986 COCAP   113 Ill. 2d 112         e.                                                    Discussing state of doctrine.             Judicial proceeding

                                       After overruling the motions the court stated ( 1 )
                                       that legislative continuances , “ in this particular
                                       case ” would violate Article I , § 13 , Texas
                                       Constitution providing that all courts shall be
                                       open , and every person for an injury done him ,
                                       in his lands , goods , person or reputation , shall
                                       have remedy by due course of law , ( 2 ) that the
                                       statute providing for legislative continuances was
                                       a “ self serving law passed by the legislators for
                                       their own self preservation , ” and ( 3 ) the said
             Tex., Collier v. Poe, 732 motions for continuance interfere “ with the         Recalling proceedings below in           Judicial proceeding;
1987 COCAP   S.W.2d 332                orderly administration of justice . ”                mandamus action.                         procedure

                                       When a patient and understanding judge gives ev
                                       ery consideration to a defendant ’s change of pos
                                       ition the day before ' trial and the defendant atte
             Wyo., Osborn v. State,    mpts to mock the administration of justice , there Evaluating procedural decisions            Judicial proceeding;
1983 COCAP   672 P.2d 777               is no abuse of discretion .                        below.                                    procedure
                                      Consequently , the present case is one in which t
                                      he defendant ’s right to be free from repeated tria
                                      ls is outweighed by the public ’s interest in the ad
                                      ministration of justice , and we find defendant ’s
                                      double jeopardy challenge without merit and ove
1981 COCAP   N.C., State v. Simpson rruled .                                               Overruling double jeopardy challenge. Judicial proceeding
                                      Questions would thus arise in numerous other cir
                                      cumstances as to which time computation rule to
                                      apply ; the efficient administration of justice requ
             Bankr. E.D. Mich., In re ires that the Court and counsel look to one rule fo
             Miramar, Inc., 70 B.R. r time computation in bankruptcy — Bankruptcy Explaining rejection of movant's               Judicial proceeding;
1987 COCAP   32                       Rule 9006 .                                          position.                             procedure

                                       While the federal courts in the District of Colum
                                       bia are called upon to handle a much larger perce
                                       ntage of FOIA litigation and are therefore perhap
                                       s more overburdened by in camera review in suc
                                       h cases than most courts , see Weissman v. Centr
                                       al Intelligence Agency , 565 F. 2d 692 , 697 n. 1
                                       1 ( D.C.Cir . 1977 ) , this Court has recently enc
              D. Del., Coastal Gas     ountered a disturbing increase in requests for in c
             Station Corp. v. Dept. of amera review in nonFOIA litigation which simila Discussing rationale for burden of
             Energy, 495 F. Supp.      rly threatens to strangle the administration of just government to demonstrate a                    Judicial proceeding;
1980 COCAP   1172                      ice in this District .                               document's exemption from FOIA.                procedure

                                        However , when the physical or mental condition
                                         of the patient is at issue in such action , suit or p
                                        roceeding or when a court in the exercise of soun
                                        d discretion , deems such disclosure necessary to
                                         the proper administration of justice , no informat
                                        ion communicated to , or otherwise learned by , s
                                        uch physician in connection with such attendance
             Me., State v. Gatcomb, , examination or treatment shall be privileged an                                                      Judicial proceeding;
1978 COCAP   389 A.2d 22                d disclosure may be required .                            Discussing limits of privilege.          procedure
                                        However , a judge may also , through negligence
                                        or ignorance not amounting to bad faith , behave
                                        in a manner prejudicial to the administration of j        Outlining bases of a judge's liability as
             N.C., In re Inquiry …, ustice so as to bring the judicial office into disrep         against canons and ethical
1978 COCAP   295 N.C. 291               ute .                                                     responsibilities                          Judicial conduct
                                        The waiver rule , as other like rules of procedure
                                        , finds its justification upon the interest of a fair ,
             Ill., People v. Friesland, orderly and expeditious administration of justice         Finding no facial constitutional issue   Judicial proceeding;
1985 COCAP   109 Ill. 2d 369             .                                                        in waiver of appeal                      procedure

                                     Like the United States Supreme Court , Californi
                                     a courts use the following criteria to determine w
                                     hether a new rule of decisional law in criminal ca
                                     ses should be applied retroactively : ( 1 ) the purp
                                     ose of the new rule , ( 2 ) the extent of the relianc
                                     e by law enforcement authorities on the old rule ,
             Cal., People v. Cooper, and ( 3 ) the effect on the administration of justi                                                   Judicial proceeding;
1979 COCAP   94 Cal. App. 2d 672     ce of retrospective application of the new rule . Discussing retroactivity.                           retroactivity

                                        As we have seen , all of the duties pertaining to t
                                        he office of superior court clerk , whether essenti
                                        al to the office or specifically prescribed by statut
             Cal., Price v. Sup. Ct.    e , are ministerial functions necessarily subject to
             Madera Cnty, 186 Cal.       the control of the judges of the court so far as es Reviewing behavior of court
1986 COCAP   App. 3d 156                sential to the proper administration of justice .     personnel.                                   Judiciary generally

                                     The power that a court has over its judgments an
                                     d process notwithstanding , it is equally well esta
                                     blished that , in the interests of orderly administr
                                     ation of justice , Judges as a general rule should
                                     not disturb , vacate , reconsider or modify determ
             N.Y., People v. Varela, inations of a Judge of concurrent jurisdiction ( 28 Outlining appropriate bounds of                   Judicial proceeding;
1984 COCAP   124 Misc. 2d 992         NY Jur 2d , Courts and Judges , § 86 , p 153 ) . discretion in bail remission.                       procedure
                                         The district court ’s actions in this case to select
                                        the jury from the Green Bay division only is gove
                                        rned by Rule 18 of the Federal Rules of Criminal
                                         Procedure which states in part : The court shall f
                                        ix the place of trial within the district with due re
             C.A. 7, U.S. v.            gard to the convenience of the defendant and the
             Balistrieri, 778 F.2d      witnesses and the prompt administration of justic Reviewing district court's jury             Judicial proceeding;
1985 COCAP   1226                       e.                                                    selection.                              jury

                                   Because of this ease by ease approach , we are n
                                   ot pursuaded that affording Sandstrom retroactivi
             Conn., Crawford v.    ty will result in a devastatingly adverse impact on                                                Judicial proceeding;
1983 COCAP   Warden, 189 Conn. 374 the administration of justice . I                   Discussing retroactivity                       retroactivity

                                     Finding : Referee finds that the conduct of the Re
                                     spondent as outlined above would evidence cond
                                     uct ' prejudicial to the administration of justice w
             Minn., In re Complaint hich brings the judicial office into disrepute in vi       Bar referee found misconduct
1979 COCAP   …, 296 N.W.2d 648       olation of Canons [ Canon ] 3A ( 3 ) and ( 4 ) .          violative of ethical rules             Judicial discipline
                                     The Hearing Panel found him guilty of failing to
                                     preserve client funds in an attorney ’s special acc
                                     ount in violation of Code of Professional Respon
                                     sibility DR 9 -
                                      102 ( A ) and 22 NYCRR 603.15 ; failing to pro
                                     mptly pay funds to which his client was entitled (
                                      DR 9 -
                                      102 [ B ] [ 4 ] ) ; engaging in conduct involving
                                     dishonesty , fraud , deceit or misrepresentation w
                                     hich adversely reflected on his fitness to practice
                                     law ( DR 1 -
                                      102 [ A ] [ 4 ] , [ 6 ] ) ; and conduct prejudicial t
             N.Y., In re Baltimore, o the administration of justice in violation of DR
1987 COCAP   132 A.D.2d 424          1 - 102 ( A ) ( 5 ) .                                     Bar hearing panel                      Discipline, lawyer
             Wyo., Hoggatt v. State, Citing criterion for nolo contendere plea in
1980 COCAP   606 P.2d 718            footnote.                                                 Plea                                   Unclear
             Wash., Rhinehart v.     Moreover , we are not convinced that the Halkin
             Seattle Times Co., 98   approach properly serves the administration of ju                                                Judicial proceeding;
1982 COCAP   Wash. 2d 226            stice .                                                   Discussing retroactivity.              retroactivity
             D.C., In re Hutchison, Engage in conduct that is prejudicial to the admi          Citing in footnote basis for 303-day
1987 COCAP   534 A.2d 919            nistration of justice .                                   suspension.                            Discipline, lawyer
                                     [ T ] he question whether the conduct complaine
             Ga., Garland v. State,  d of interfered with the administration of justice i      Exploring factual basis for contempt   Judicial proceeding;
1984 COCAP   171 Ga. App. 519        n a pending case is not involved .                        order below.                           Contempt

                                     Monsanto has appealed from this order , contend
                                     ing that the order constituted an impermissible pr
                                     ior restraint of its right of free speech in that it w
             Ill., Kemner v. Norfolk as entered without the necessary showing of thre
             & Western Ry. Co., 133 at to the administration of justice and was imper Affirming order prohibiting party's             Judicial proceeding;
1985 COCAP   Ill. App. 3d 597        missibly over-broad .                                  communication with press.                 press access

                                        This Court in Bowen v. State , 606 P. 2d 589 , 5
                                        93 ( Okl.Cr .1980 ) , held that “ [ d ] ue to the ne
                                        ar certain detriment to the defendant ’s chances o
                                        f receiving a fair defense and to the administratio    Reciting standard of review for denial
             Okla., Gilbreath v.        n of justice , the defendant must clearly and uneq     of motion of defense counsel to        Judicial proceeding;
1982 COCAP   State, 651 P.2d 699        uivocally assert his demand to proceed pro se : ‘      withdraw.                              procedure
                                        Pursuant to that consent judgment , the referee re
                                        commends that Seidel be found guilty of engagin
                                        g in conduct prejudicial to the administration of j
                                        ustice , engaging in conduct that adversely reflect
                                        s on his fitness to practice law , and committing
             Fla., Bar v. Seidel, 510   an act contrary to honesty , justice , or good mora
1987 COCAP   So. 2d 871                 ls .                                                   Recommendation of Bar referee.         Discipline, lawyer
                                        This rule is essential to the orderly administration
             S.D.N.Y., Mathias v.        of justice , and to prevent unseemly conflicts bet
             Lennon, 474 F. Supp.       ween courts whose jurisdiction embraces the sam
1979 COCAP   949                        e subjects and persons .                               Explicating a jurisdictional rule.     Judicial proceeding
                                       The respondent failed to respond to the request f
                                       or investigation filed by the complainant with the
                                        Grievance Committee . The respondent ’s condu
                                       ct in case No. 83A -
                                        56 violated C.R.C.P. 241.6 ( 1 ) ( violation of th
                                       e Code of Professional Responsibility ) and C.R.
                                       C.P. 241.6 ( 7 ) ( failure to respond to a request f
                                       rom the committee ) , and DR 1 -
                                        102 ( A ) ( 1 ) ( violation of a disciplinary rule )
                                       , DR 1 -
                                        102 ( A ) ( 4 ) ( conduct involving dishonesty ) ,
                                       DR 1 -
                                        102 ( A ) ( 5 ) ( conduct prejudicial to the admin
                                       istration of justice ) , DR 1 -
                                        102 ( A ) ( 6 ) ( conduct that adversely reflects o
                                       n fitness to practice law ) ' , DR 6 -
                                        101 ( A ) ( 3 ) ( neglect of legal matter ) , and D
                                       R7-
             Colo., People v. Lloyd,    101 ( A ) ( 2 ) ( failure to carry out employment
1985 COCAP   696 P.2d 249              contract with client ) .                              Bar Grievance Committee                  Discipline, lawyer

                                      The entire purpose of the finality requirement of
                                      section 1291 is to “ discourage undue litigiousne
             C.A.D.C., U.S. v.        ss and leaden -                                         Concluding full review of evidence's
             Richardson, 702 F.2d      footed administration of justice , particularly da     sufficiency would be available after a
1983 COCAP   1079                     maging to the conduct of criminal cases . ”             final verdict.                         Judicial proceeding
                                      Professional responsibility does not countenance
                                      the use of the attorney -
                                       client privilege as a subterfuge and all conspiraci
                                      es , either active or passive , which are calculated
             La., State v. Green, 493 to hinder the administration of justice will vitiate                                            Judicial proceeding;
1986 COCAP   So. 2d 1178               the privilege .                                        Precis to evidentiary ruling.           evidentiary issue

                                       The proper administration of justice demands tha
             Ga., Wilkerson v.         t courts have the power to enforce their orders an                                             Judicial proceeding;
1977 COCAP   Tolbert, 239 Ga. 702      d decrees by contempt proceedings .                    Upholding contempt order.               Contempt
                                       More important than any inhibiting effect on the
             N.Y., People v. Le        right to gather news is the public interest in the f   Press privilege yields to defendant's   Judicial proceeding;
1979 COCAP   Grand, 67 A.D.2d 446      air administration of justice .                        need for exculpatory evidence.          press access to
                                       Rule 14 requires the trial court to balance the rig
                                       ht of defendants to a fair trial absent the prejudic
             N.D. Ga., U.S. v.         e that may result from joint trials , against the pu
             Caldwell, 594 F. Supp.    blic ’s interest in efficient and economic administ                                            Judicial proceeding;
1984 COCAP   548                       ration of justice .                                The court severed sua sponte .              procedure
             Ala., Commercial
             Fisheries Entry Comm'n
             v. Byayuk, 684 P.2d     the effect on the administration of justice of a ret                                             Judicial proceeding;
1984 COCAP   114                    roactive application of the new rule of law .         Discussing retroactivity.                   retroactivity

                                       Respondent ’s actions as set forth above constitut
                                       ed a course of conduct prejudicial to the administ
                                       ration of justice as well as neglect of a legal matt
                                       er entrusted to him in that respondent failed to pr
                                       otect his client ’s interest by filing an answer to t
                                       he defendant ’s request for admissions and left th
                                       e jurisdiction without notifying his client that he
                                       would be unable to appear to represent him at the
                                        scheduled trial date and failed to direct his client Describing predicate conduct
             Ind., In re Merritt, 266   to counsel who could represent the client at such justifying liability to sanction as a
1977 COCAP   Ind. 353                   trial .                                              matter of law.                           Discipline, lawyer
             S. Ct., Northern
             Pipeline Const. Co. v.    The Framers chose to leave to Congress the prec
             Marathong Pipeline Co., ise role to be played by the lower federal courts i
1982 COCAP   102 S. Ct. 2858          n the administration of justice .                  Discussing separation of powers              Judiciary generally
                                      As recently as Rose v. Mitchell , supra , the Sup
                                     reme Court reaffirmed the longstanding fundame
                                     ntal principle that discrimination in the administr Assessing constitutional significance
             C.A. 11, U.S. v. Cross, ation of justice harms the accused and undermine of discriminatory jury foreman in trial Judicial proceeding;
1983 COCAP   708 F.2d 631            s the integrity of the judicial process itself .    below.                                jury

                                    This circuit and others have held that , when the
                                    delay is short and the defendant does not show m
                                    ore than minimal prejudice , reprosecution has lit
             C.A. 5, U.S. v.        tle , if any , adverse impact on the administration Affirming dismissal without
1987 COCAP   Melguizo, 824 F.2d 370 of justice and the administration of the Act .      prejudice.                                  Judicial proceeding
                                    The trial court must determine whether joint repr
             C.A. 10. U.S. v.       esentation will adversely affect the effective and                                              Judicial proceeding;
1984 COCAP   Dressel, 742 F.2d 1256 fair administration of justice .                    Reciting considerations.                    procedure

                                       We hold , under these circumstances , that judge
                                       s already assigned and sitting on other cases or ot
                                       herwise engaged in the administration of justice i
             Pa., Hamill Estate, 3 Pa. n this judicial district are not “ reasonably availab Deciding composition of en banc
1977 COCAP   D. & C.3d 100             le ” for serving as a court en banc .                 court.                                 Judiciary generally

                                        Petitioner had the burden by clear and convincin
                                        g evidence to persuade the panel and board he ha
                                        s the proper understanding of and attitude toward
                                        s the standards imposed on State Bar members a
             Mich., In re Freedman,     nd can be safely recommended to aid in the admi Denying reinstatement on advice of
1979 COCAP   406 Mich. 256              nistration of justice .                           Bar Grievance Board.                      Discipline, lawyer

             Pa., Commonwealth v.       It is evident that the orderly administration of jus
             Edrington, 317 Pa.         tice requires that a criminal controversy , like any Denying reargument of validity of
1983 COCAP   Super. 545                  other litigation , some day come to an end .        guilty plea.                           Judicial proceeding

                                      In recommending the appointment of a Special
                                      Master , the Magistrate noted that while the Mast
                                      er ’s recommended functions could , as a technic
                                      al matter , be performed by a magistrate , it woul
             S.D.N.Y., Park-Tower d be seriously prejudicial to the proper administr
             Development Group,       ation of justice in this District to allocate so muc                                          Judicial proceeding;
             Inc., v. Goldfeld, 87    h of a magistrate ’s time to serve the parties in th                                          appointment of
1980 COCAP   F.R.D. 96                is particular multi-million dollar lawsuit .              Assessing sanctions for default.    special master
                                      We also reject defendant ’s contention that retroa
             N.C., Cox. V. Haworth, ctive application of Nicholson will unduly burden                                               Judicial proceeding;
1981 COCAP   304 N.C. 571              the administration of justice .                          Discussing retroactivity.           retroactivity
                                      When the first case was called for trial , in order
                                      to facilitate the administration of justice , the trial
             S.C., Creel v. King, 287 judge ordered that all four cases arising out of th       Reversing and remanding order for   Judicial proceeding;
1985 COCAP   S.C. 205                 is accident be consolidated .                             consolidated trials below.          procedure
                                    While the duty of a lawyer to disclose facts regar
                                    ding his own conduct to an investigating tribunal
                                    is not entirely clear in the Code of Professional R
                                    esponsibility ( see American Bar Association Mo
                                    del Rules of Professional Conduct § 8.1 and com
                                    ment thereto ) , an attorney in this State is subjec
                                    t to discipline for failing to report to the Committ
                                    ee on Professional Conduct unprivileged knowle
                                    dge of a lawyer ’s conduct involving dishonesty ,
                                     fraud , deceit or misrepresentation or conduct pr
                                    ejudicial to the administration of justice or condu
                                    ct reflecting adversely on a lawyer ’s fitness to pr
             N.H., Eshleman's Case, actice law . DR 1 - 103 ; 1 -                        Addressing failure to disclose
1985 COCAP   126 N.H. 1              102 ( 4 ) , ( 5 ) , ( 6 ) .                         disciplinary record.                       Discipline, lawyer

                                     Removal should be limited to cases urgently dem
                                     anding that action , but the balancing of the defen
                                     dant ’s confrontation right with the need for the p
             C.A. 8, Scurr v. Moore, roper administration of justice is a task uniquely                                             Judicial proceeding;
1981 COCAP   647 F.2d 854            suited to the trial judge .                         Assessing possible contempt below.         Contempt
                                        To sustain a finding of direct contempt of court ,
                                        it must be shown that the particular conduct was
                                        calculated to embarrass , hinder or obstruct the c
                                        ourt in its administration of justice , or to lessen i
             Ill., People v. Stewart,   ts authority of dignity , or to bring the administra                                           Judicial proceeding;
1978 COCAP   58 Ill. App. 3d 630        tion of law into dispute .                             Reviewing contempt finding.             Contempt

                                   This power is essential to preserve the authority
             Mich., In re Contempt of the courts and to prevent the administration of                                                  Judicial proceeding;
1982 COCAP   …, 113 Mich. App. 549 justice from falling into disrepute .              Upholding summary contempt.                      Contempt

                                        The following considerations are pertinent to the
                                        issue of whether Ross should be given full retroa
                                        ctivity , limited retroactivity , or prospectivity onl
             Mich., Moorhouse v.        y : ( 1 ) the purpose of the new rule , ( 2 ) the gen
             Ambassador Ins. Co.,       eral reliance upon the old rule , and ( 3 ) the effec
             Inc., 147 Mich. App.       t of full retroactive application of the new rule on                                           Judicial proceeding;
1985 COCAP   412                         the administration of justice                         Discussing retroactivity                retroactivity

                                        The Court made clear , however , that critical to i
             C.A.D.C., Grace v.         ts decision was the fact that the statute was draw
             Burger, 214 U.S. App.      n narrowly to apply only to picketing with an inte Reviewing overbreadth of statute used
1981 COCAP   D.C. 375                   nt to interfere with the administration of justice . below.                              Judicial proceeding

                                     Section 18 ( b ) specifies that the applicant must
                                     show that “ he or she has good moral character ,
                                     general fitness to practice law and that his or her
                                     resumption of the practice of law in this state will
             Ore., In re Bevans, 655 not be detrimental to the administration of justic      Outlining legal standard back of
1982 COCAP   P.2d 573                e or the public interest . ”                            reinstatement.                            Discipline, lawyer
             Pa., Commonwealth v. Appellant also argues that the evidence was insuf
             Falkenhan, 452 A.2d     ficient to prove an “ actual obstruction ” of the ad    Finding meritless appeal of               Judicial proceeding;
1982 COCAP   750                     ministration of justice .                               obstruction for refusal to participate.   interference with

                                        Furthermore , the judge who allowed the motion
             Mass., Berube v.           had been involved with several phases of the acti
             McKesson Wine &            on ’s development and undoubtedly was aware th No abuse of discretion in (affirmed)
             Spirits Co., 7 Mass.       at its restoration to the trial list would not disrupt order allowing motion for relief from
1979 COCAP   App. Ct. 426               the administration of justice in the county .          judgment.                               Judicial proceeding

                                        If such bifurcated procedures were encouraged or
                                         sustained , it would create duplication , and unce
             N.D., Shark Bros. Inc.     rtainty , and waste manpower and money , with n Refusing to allow bifurcated                   Judicial and
             v. Cass Cnty, 256          o appreciable result , and all without improving t procedure in judicial and                   administrative
1977 COCAP   N.W.2d 701                 he administration of justice .                      administrative venues.                     proceeding

                                      Castle v. State , 237 Ind. 83 , 143 N.E. 2d 570 , 5 Collecting precedent on judicial
             Md., St. v. Frazier, 470 72 ( 1957 ) ( trial court failed in its duty to “ ensu reactions to delays caused by             Judicial proceeding;
1984 COCAP   A.2d 1269                re efficient administration of justice ” )             congestion.                               delay of

                                        Moreover , unauthorized ex parte contacts of wh
                                        atever nature erode public confidence in the fairn
             Cal., In re Jonathan S.,   ess of the administration of justice , the very cem Assessing liability to sanctions of
1979 COCAP   88 Cal. App. 3d 468        ent by which the system holds together .            juvenile court judge.                      Discipline, judge

                                     What is at issue in this proceeding is whether pet
                                     itioner met the burden of demonstrating by clear
             In re Anonymous Nos. and convincing evidence that he has the moral qu
             26 D.B. 73 and 32 D.B. alifications and that the resumption of practice by
             73, Disciplinary Board him will be neither detrimental to the integrity a
             of the Supreme Court of nd standing of the bar or the administration of ju
1986 COCAP   Pennsylvania            stice , not subversive to the public interest .    Considering reinstatement.                     Discipline, lawyer
                                      In Bar Docket No. 57 -
                                      83 , the Hearing Committee found that Respond
                                     ent was guilty of neglecting a legal matter entrust
                                     ed to him , in violation of DR 6 -
                                      101 ( A ) ( 3 ) , and conduct prejudicial to the ad
                                     ministration of justice , in violation of DR 1 -
                                      102 ( A ) ( 5 ) , and for these violations the Hear
             D.C., In re Washington, ing Committee recommended a suspension of thr Recommendation of Hearing
1985 COCAP   489 A.2d 452            ee months .                                          Committee.                              Discipline, lawyer
                                     As a matter of sound administration of justice , T
                                     exas courts will not intervene in the domestic aff
             Tex., Perry v. Ponder, airs of nonresidents , but will leave them to litigat
1980 COCAP   604 S.W.2d 306          e in their home states .                                                                     Judicial proceeding
             Pa., Commonwealth v.
             Jackson, 367 Pa. Super. And in desperation , he did what he did in order t                                           Judicial proceeding;
1987 COCAP   6                       o delay the administration of justice .              Recalling transcript below              contempt

                                     Implicit in what we said is that the judicial power
                                      to punish a lawyer summarily for contempt of co
                                     urt , essential to facilitate the orderly administrati
                                     on of justice ( Gallagher v. Municipal Court ( 19
                                     48 ) 31 Cal .2 d 784,788 [ 192 P. 2d 905 ] ) , is q
                                     ualified by the cumulative effect of the lawyer ’s
                                     right to engage in respectful advocacy on behalf
                                     of his client ( Cooper v. Superior Court ( 1961 )
                                     55 Cal .2 d 291 , 303 [ 10 Cal.Rptr . 842 , 359 P.
             Cal., Bloom v. Sup. Ct. 2d 274 ] ) , strict compliance with the statutory f
             of San Diego Cnty, 185 ramework and the lawyer ’s personal right to due Recalling previous refusal to find           Judicial proceeding;
1986 COCAP   Cal. App. 3d 409         process                                               contempt.                             contempt

                                       Next , the defendant in Local 542 contended , as
                                       does the respondent , that the fact that the trial ju
                                       dge did not bring the contempt charge immediate
                                       ly when the act was committed , but instead dela
                                       yed 24 hours , was proof that respondent ’s cond
                                       uct did not obstruct the administration of justice
                                       as required under 18 U.S.C.A. § 401 ( 1 ) and th
                                       erefore it was not properly punishable summarily
                                        under Rule 42 ( a ) , Fed.P . Crim.P , , and shoul
             W.D. Pa., U.S. v.         d have been prosecuted only after notice and hear
             Renfroe, 634 F. Supp.     ing before another judge as required by Fed.R.Cr                                           Judicial proceeding;
1986 COCAP   1536                      im.P . 42 ( b ) .                                     Rejecting theory against contempt.   contempt

                                       Although the court in Craig did indicate that the
                                      news articles were " by any standard ” unfair , it
                                      nevertheless found that the clear and present dan
             N.Y., Wuinn v. Aetna ger test had not been met , stating that the utteran
             Life & Cas. Ins. Co., 96 ces " must constitute an imminent , not merely a                                            Judicial proceeding;
1978 COCAP   Misc. 2d 545             likely , threat to the administration of justice . ” Outlining standards for contemot.      contempt

                                       Based upon these facts , the jury found defendant
             C.A. 11, U.S. v. Brand, s committed a corrupt endeavor , tending to impe Overturning jury verdict based on           Judicial proceeding;
1985 COCAP   775 F.2d 1460             de the due administration of justice .               facts not violative of s. 1503.       jury
                                       ithout further explanation , the court declared tha
                                       t the in -
                                        state attorney ’s admission to the bar “ does not r
                                       aise the same concern for the efficient administra
             S. Ct., Frazier v. Heebe, tion of justice that admission of nonresident attor
1987 COCAP   96 L. Ed. 2d 557          neys does . ”                                        Recalling facts below                 Bar generally

                                       To compel the government to do so “ would creat
                                       e an insuperable obstacle to the administration of
                                        justice in many cases in whieh there is no sembl     Demurring from requiring government Law enforcement;
             Conn., State v. Aillon,   ance of the type of oppressive practices at which     to prosecute all counts against the prosecutorial
1980 COCAP   182 Conn. 124             the double - jeopardy prohibition is aimed . ”        same defendant "at one go."         discretion
                                       The needless delays engendered by frivolous app
             Pa., Commonwealth v.      eals hinder the administration of justice as well a   Refusing to entertain appeal upon    Judicial proceeding;
1980 COCAP   Brady, 508 A.2d 286       s the public interest .                               finding below motion is frivolous.   procedure
                                       The primary aim of disciplinary proceedings agai
                                       nst a judge is to maintain the honor and dignity o
             N.D., In re Maragos,      f the judiciary and the proper administration of ju
1979 COCAP   285 N.W.2d 541            stice                                               Policy back of judicial discipline.        Discipline, judge

                                     and that his resumption of the practice of law in t
                                     his state will be neither detrimental to the integrit
             Ore., In re Complaint   y and standing of the bar or the administration of
1980 COCAP   …, 290 Or. 113           justice nor subversive to the public interest .      Quoting rules en bloc.                     Bar generally
                                     The Board modified the conclusion to find a viol
                                     ation of ( CPR ) DR 1 -
             Wash., In re Zderic, 92 102 ( A ) ( 5 ) ( engaging in conduct prejudicial
1979 COCAP   Wash. 2d 777            to the administration of justice ) .                  Board Conclusion                           Discipline, lawyer

                                       The Mississippi State Bar Complaints Tribunal f
                                       ound the appellant guilty of violating the followin
                                       g disciplinary rules : DR 1 -
                                        102 . Misconduct ( A ) A lawyer shall not : ( 1 )
                                       Violate a Disciplinary Rule . ( 3 ) Engage in illeg
                                       al conduct involving moral turpitude . ( 4 ) Engag
             Miss., Clark v. Miss.     e in conduct involving dishonesty , fraud , deceit
             Bar Ass'n, 471 So. 2d     , or misrepresentation . ( 5 ) Engage in conduct t
1985 COCAP   352                       hat is prejudicial to the administration of justice .   Board Conclusion                        Discipline, lawyer
                                       Similarly , if a crime is quite serious , barring rep                                           Law enforcement;
             C.A. 11, U.S. v. Godoy, rosecution will have a severe impact on the admi          Outlining factors to determin propriety prosecutorial
1987 COCAP   821 F.2d 1498             nistration of justice .                                 of reprosecution.                       discretion
                                        Access or closure issues involving the press requ
             Fla., State ex rel Harte- ire a showing ( a ) that the action is necessary to
             Hanks v. Austin, 2 Fla. prevent a serious and imminent threat to the adm          Outlining where press freedoms         Judicial proceeding;
1983 COCAP   Supp. 2d 160              inistration of justice ,                                recede before needs of defendant.      press access to


                                      The same question can not be presented in succe
                                      ssive petitions for writs of habeas corpus before t
                                      he same court ( Com . ex rel . v. Shovlin , 24 Be
                                      aver 94 ( 1962 ) ) , and we fail to see how the pro
                                      mpt and orderly administration of justice is to be
                                      fostered by presenting a subsequent petition to th
             Pa., Noyer v.            e very court whose purported inaction is being co
             Commonwealth, 20 Pa. mplained of under a subsisting petition presently            Agreeing with magistrate that habeas   Judicial proceeding;
1981 COCAP   D. & C.3d 659            being considered by our Federal district court .         petition lacked merit.                 delay of
                                       [ I ] t is a general principle of the highest import
                                      ance to the proper administration of justice that a
             C.A. 5, United            judicial officer , in exercising the authority veste
             Steelworkers of Am.,     d in him , shall be free to act upon his own convi
             AFL-CIO v. Bishop,       ctions , without apprehension of personal conseq         Policy back of upholding judicial
1979 COCAP   598 F.2d 408             uences to himself .                                      immunity.                              Judiciary generally
                                       Zywicki had consulted with an attorney concerni
                                      ng the legality of his activities and had been infor
                                      med that the Superior Court for the District of C
                                      olumbia had construed the statute that prohibited
                                      leafletting , 40 U. S. C. § 13k , to prohibit only c
                                      onduct done with the specific intent to influence ,
             Sup. Ct., U.S. v. Grace, impede , or obstruct the administration of justice       Outlining lawyer's assessment of
1983 COCAP   103 S. Ct. 1702           .                                                       legality of defendant's leafletting.   Unclear
                                      The Supreme Court has often considered the effe
             C.A. 5, Stretton v.      ct of retroactivity on the administration of justice                                            Judicial
             Penrod Drilling Co.,      as a relevant factor in determining the retroactivi                                            proceceding;
1983 COCAP   701 F.2d 441             ty question .                                            Discussing retroactivity.              retroactivity
                                   Hearing committee [ ] in its report filed May 18 ,
                                    1983 recommended that the petition for reinstate
                                   ment be denied because petitioner failed to demo
                                   nstrate by clear and convincing evidence that he
                                   has the moral qualifications required for admissi
                                   on to the practice of law in the Commonwealth o
             In re Anonymous No. 4 f Pennsylvania and because the admission of Peti
             D.B. 76, Disciplinary tioner to the resumption of the practice of law wo
             Board of the Supreme uld be detrimental to ' the administration of justic
1983 COCAP   Court of Pennsylvania e and subversive to the public interest             Committee Recommendation                     Discipline, lawyer

                                    In leaving the breadth of the jurisdiction of the as
                                    sociate divisions of the circuit courts to the judici
                                    ary , the General Assembly may well have believ
                                    ed that the circuit courts , subject to the supervisi
                                    on of the Supreme Court and certain statutory res
                                    trictions ( some of which are mentioned in this o
                                    pinion ) , can best decide what cases or classes of
             Mo., St. ex rel McNaul cases should be assigned to associate circuit jud
             v. Bonacker, 711       ges in order to promote the efficient administrati Considering whether refusal of
1986 COCAP   S.W.2d 566             on of justice in Missouri .                           jurisdiction was misconduct.              Discipline, judge

                                        Justice Powell has pointed out that it “ hardly co
                                        mports with the ideal of ‘ administration of justic
                                        e with an even hand , ’” when “ one chance bene
                                        ficiary — the lucky individual whose case was ch
                                        osen as the occasion for announcing the new prin
                                        ciple — enjoys retroactive application , while oth
             Sup. Ct., Griffith v. Ky., ers similarly situated have their claims adjudicate                                         Judicial proceeding;
1987 COCAP   1987 U.S. LEXIS 283 d under the old doctrine .                                    Discussing retroactivity             retroactivity
                                        The destruction of evidence has a uniquely dama
                                        ging effect on the administration of justice , for o   Withholding immunity from law        Law enforcement;
             E.D. Pa., Wilkinson v. nce evidence has been destroyed it can not be ret          enforcement officers who destroyed   destruction of
1980 COCAP   Ellis, 484 F. Supp. 1072 rieved for judicial review .                             evidence.                            evidence
                                        There the plaintiff argued that the phrase , “ cond
                                        uct which is prejudicial to the administration of j
             Ill., People ex rel.       ustice or which brings the judicial office into disr
             Harrod v. Ill. Courts      epute , ” was unconstitutionally vague and overly      Reciting precedentg in instant
1977 COCAP   Comm'n, 69 Ill. 2d 445 broad .                                                    consideration of judge's conduct.    Discipline, judge

                                       The modern view is that the privilege promotes t Articulating rational for, while
             Fla., Brookings v. State, he administration of justice by “ encouraging clie refusing to find waiver of, attorney-     Judicial proceeding;
1986 COCAP   495 So. 2d 135            nts to lay thé facts fully before their counsel .  client privilege.                         evidentiary issue

             Ill., Hurletron Whittier, Finally , requiring defendant to defend this lawsu
             Inc. v. Barda, 82 Ill.    it in Illinois is neither reasonable nor in keeping Refusing to require defendant to         Judicial proceeding;
1980 COCAP   App. 3d 443               with the orderly administration of justice .        defend the case in Illinois.             procedure

                                       To those aware of the problem , it is readily appa
                                       rent that compliance with the seemingly clear ins
                                       tructions just noted [ Note 3 ( e ) under MAI -
                                         CR2d 15.00 ] would contribute more to the orde
                                       rly administration of justice than have the efforts
                                       of this and other appellate courts to approve or di
                                       sapprove of the absence thereof [ the instruction
             Mo., State v. Gordon,     on conventional manslaughter ] in specific cases Reversing and remanding on account Judicial proceeding;
1981 COCAP   621 S.W.2d 262            .                                                   of failure properly to instruct the jury. jury

                                       Their sole warrant is the protection of interests a
                                       nd relationships which , rightly or wrongly , are r
             N.J., Fitzgibbon v.       egarded as of sufficient social importance to justi
             Fitzgibbon, 197 N.J.      fy some incidental sacrifice of sources of facts ne                                          Judicial proceeding;
1984 COCAP   Super. 63                 eded in the administration of justice .              Qualifying spousal privilege.           evidentiary issue
             Miss., Myers v. Miss.     The courts of this state are dedicated to the fair a
             St. Bar, 480 So. 2d       nd equal administration of justice and act in acco No error where court was unaware
1985 COCAP   1080                      rdance with that high principle .                    that a party had no representation.     Judicial proceeding
                                       He who makes studied inquiries of jurors as to w
             E.D. Mich., U.S. v.       hat occurred there acts at his peril , lest he be hel
             Narciso, 446 F. Supp.     d as acting in obstruction of the administration of     Upholding prohibition on post-trial    Judicial proceeding;
1977 COCAP   252                        justice .                                              contact between lawyer and jurors.     jury
                                       Thereafter , on August 25 , 1983 , a criminal co
                                       mplaint was filed in the Court of Common Pleas
                                       of Dauphin County charging appellant with perju         Consequence for appellant who had
             Pa., Commonwealth v.      ry , false swearing , and obstructing the administr     made false sworn representations to
1986 COCAP   Thomas, 506 A.2d 420      ation of justice .                                      grand jury.                            Grand Jury
                                       The First Amendment Interest in Litigation and t
                                       he Administration of Justice Defendants correctl
             C.A.D.C., In re Halkin,   y point out that attorneys “ have historically been     Discussing lawyers' qualified retention
1979 COCAP   194 U.S. App. D.C. 257     ‘ officers of the courts [ , ] ’ ”                     of First Amendment rights.              Judicial proceeding
                                       ( 1 ) The purpose of the new rule , ( 2 ) general
             Mich., People v. Kamin,   reliance on the old rule and ( 3 ) the effect on the                                           Judicial proceeding;
1979 COCAP   405 Mich. 482             administration of justice .                             Discussing retroactivity.              retroactivity

                                       The court may in its wisdom temper
                                       the administration of justice by casing the degree
             Toorrow's Son (Robert     of punishment, but in this case sees no reason for                                             Judicial decision-
1977 COHA    Hoskins)                  leniency.                                          Judicial decision-making                    making

                                       His characterization of the legal profession as
                                       being motivated by self-interest does a disservice
                                       to the thousands of lawyers who have actively
                                       involved themselves in nonpaying charitable
                                       activities in their local communities throughout
                                       the state. It also fails to take into consideration
                                       the active, concerted effort of state and local bar
                                       associations to aid in the administration of        Bar associations upholding the
1977 COHA    NYT Letter to Editor      justice, which is a social commitment.              administration of justice                  Bar associations

                                     Justice Powell said that a judge, when presented
                                     with a request to close a hearing, should first
             JUSTICES, 5-4, LIMIT decide " whether there are alternative means
             COURTROOM               reasonably available by which the fairness of the
             ACCESS BY PRESS         trial might be preserved without interfering
             AND PUBLIC;             substantially with the public's interest in prompt
             JUDGE'S PRETRIAL access to information concerning                                 Judge deciding whether to close a      Judicial decision-
1979 COHA    BAN UPHELD (NYT) the administration of justice. "                                 hearing to acess                       making
             Realities and Illusions This court modeled after the Chicago Municipal
             (Frances Moley,         Court was an innovation in the administration of          Expansion of municipal court to take
1980 COHA    autobiography)          justice.                                                  civil and criminal jurisdiction.       Courts generally

                                       My familiarity with Pound's writing came from
                                       the writing of my essay on the Cleveland
             Realities and Illusions   Municipal Court, in which I included a
             (Frances Moley,           sprinkling of quotations from Pound's article on
1980 COHA    autobiography)            the administration of justice in the modern city.       Courts generally                       Courts generally
                                       While he had expressed views concerning
             Realities and Illusions   the administration of justice which were rated
             (Frances Moley,           liberal, he was as solidly Republican and as
1980 COHA    autobiography)            conservative as William H. Taft.                        Author's view of Pound                 Courts generally
                                       When the survey was about half finished, he
                                       proposed to the Committee that there be a
             Realities and Illusions   division of the survey which would deal with the
             (Frances Moley,           influence of the newspapers in                          Press reporting about the
1980 COHA    autobiography)            the administration of justice.                          administration of justice              Unclear

                                    Neither did the adults who managed the
                                    education system, nor the lawyers and judges in
                                    our courts, nor the Governor, nor those who led
             Jimmy Carter, Speaking our Government in Washington and were
             Out for Human Rights, responsible for the administration of justice in                                                   Government
1982 COHA    TIME                   our great and free nation. I                               School desegration                     generally
                                       " Rose Bird, " said Deukmejian in his campaign,
            Bennett H. Beach, No       " has done more damage to the California
            Longer Best or             Supreme Court and the administration of justice
1982 COHA   Brightest, TIME            than any of her predecessors. "                 Campaign for state chief justice   Courts generally

                                       or a concept of " political justice " that does away
            Gertrude Himmelfarb,       with a need for any kind of polity or
            The Compleat Utopian,      any administration of justice; or a humanism that
            The New Republic:          would like to " extirpate " much of human nature
            12/31/84, Vol. 191 Issue   as we know it, including sex, emotion, parental                                    Government
1984 COHA   26, p25-30, 6p             love, even parental identity.                        Describing view of thinker.   generally


                                    Henry V made a deliberate effort to grasp again
                                    all the reins of power; hugely self-confident,
                                    industrious, clear in his objectives and
                                    determined to have his way in all things, he was
                                    a fright-ening and much feared figure among the
                                    ruling class; but he simply did not have the time
            Paul Johnson, A History to supervise directly the administration of justice                                   Executive power;
1985 COHA   of the English People   and finance, while engaged on a war of conquest. Henry V's reign                      law enforcement

            Leon Botstein, Better      For example, Ford, Carnegie, and Rockefeller
            Than Receiving, The        have consistently sponsored studies and issued
            New Republic:              reports under their own aegis intended to shape
            12/29/86, Vol. 195 Issue   social legislation, foreign policy, public opinion, Describing robber barons'
1986 COHA   26, p34-38, 4p             and the administration of justice.                  philanthropy.                  Unclear